

Exhibit 10.58


Execution Version


CREDIT AND GUARANTY AGREEMENT
as of December 15, 2015
among
TERRAFORM PRIVATE OPERATING II, LLC,
as Borrower,
TERRAFORM PRIVATE II, LLC,
as a Guarantor,
CERTAIN SUBSIDIARIES OF TERRAFORM PRIVATE OPERATING II, LLC,
as Guarantors,
VARIOUS LENDERS,
CITIBANK, N.A.,
as Administrative Agent and Collateral Agent,
and
CITIGROUP GLOBAL MARKETS INC.,
MORGAN STANLEY SENIOR FUNDING, INC.,
BARCLAYS BANK PLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
GOLDMAN SACHS BANK USA,
and
MACQUARIE CAPITAL (USA) INC.,
as Joint Lead Arrangers and Joint Bookrunners


and


UBS SECURITIES LLC,
as Co-Manager
________________________________________________________
$500 Million Term Loan
________________________________________________________



TABLE OF CONTENTS
Page
Section 1.DEFINITIONS AND INTERPRETATION    1
1.1.Definitions    1
1.2.Accounting Terms    40
1.3.Interpretation, Etc.    40
Section 2.LOANS    41
2.1.Term Loans    41
2.2.Pro Rata Shares; Availability of Funds    41
2.3.Use of Proceeds    42
2.4.Evidence of Debt; Register; Lenders’ Books and Records; Notes    42
2.5.Interest on Loans    43
2.6.Conversion/Continuation.    44
2.7.Default Interest    45
2.8.Fees    45
2.9.Scheduled Payments.    45
2.10.Voluntary Prepayments    46
2.11.Mandatory Prepayments    47
2.12.Application of Prepayments/Reductions    48
2.13.General Provisions Regarding Payments    48
2.14.Ratable Sharing    49
2.15.Making or Maintaining Eurodollar Rate Loans    50
2.16.Increased Costs; Capital Adequacy    52
2.17.Taxes; Withholding, Etc    53
2.18.Obligation to Mitigate    56
2.19.Defaulting Lenders    57
2.20.Removal or Replacement of a Lender    58
2.21.Term Loan Proceeds Account    59
2.22.Extension Option    60
Section 3.CONDITIONS PRECEDENT    60
3.1.Closing Date    60
Section 4.REPRESENTATIONS AND WARRANTIES    63
4.1.Organization; Requisite Power and Authority; Qualification    63
4.2.Equity Interests and Ownership    64
4.3.Due Authorization    64
4.4.No Conflict    64
4.5.Governmental Consents    64
4.6.Binding Obligation    64
4.7.Historical Financial Statements    65
4.8.Projections    65
4.9.No Material Adverse Effect    65
4.10.No Restricted Payments    65
4.11.Adverse Proceedings, Etc    65
4.12.Payment of Taxes    65
4.13.Properties    65
4.14.Environmental Matters    66
4.15.No Defaults    66
4.16.Material Contracts    66
4.17.Governmental Regulation    66
4.18.Federal Reserve Regulations; Exchange Act    67
4.19.Employee Matters    67
4.20.Employee Benefit Plans    67
4.21.Certain Fees    68
4.22.Solvency    68
4.23.Compliance with Statutes, Etc    68
4.24.Disclosure    68
4.25.PATRIOT Act    68
4.26.Energy Regulatory Matters    69
Section 5.AFFIRMATIVE COVENANTS    70
5.1.Financial Statements and Other Reports    70
5.2.Existence    74
5.3.Payment of Taxes and Claims    74
5.4.Maintenance of Properties    75
5.5.Insurance    75
5.6.Books and Records; Inspections    75
5.7.Lenders’ Meetings    75
5.8.Compliance with Laws    75
5.9.Environmental    76
5.10.Subsidiaries    77
5.11.Further Assurances    77
5.12.Cash Management Systems    78
5.13.Designation of Subsidiaries    78
5.14.Ratings    78
5.15.Energy Regulatory Status    78
5.16.Project Deposit Account    78
5.17.Maintenance of Corporate Separateness    79
5.18.Post-Closing Covenants    79
Section 6.NEGATIVE COVENANTS    79
6.1.Limitation on Indebtedness    79
6.2.Liens    83
6.3.Restricted Payments    83
6.4.Restrictions on Subsidiary Distributions    85
6.5.Asset Sales    88
6.6.Transactions with Shareholders and Affiliates    88
6.7.Conduct of Business    90
6.8.Permitted Activities of Project Holdcos    90
6.9.Fiscal Year    90
6.10.Amendments or Waivers of Organizational Documents    90
6.11.Financial Covenant    91
6.12.Amendments or Waivers of Acquisition Agreement    91
6.13.Permitted Activities of Holdings    91
Section 7.GUARANTY    91
7.1.Guaranty of the Obligations    91
7.2.Contribution by Guarantors    92
7.3.Payment by Guarantors    92
7.4.Liability of Guarantors Absolute    93
7.5.Waivers by Guarantors    94
7.6.Guarantors’ Rights of Subrogation, Contribution, Etc    95
7.7.Subordination of Other Obligations    96
7.8.Continuing Guaranty    96
7.9.Authority of Guarantors or Borrower    96
7.10.Financial Condition of Borrower    96
7.11.Bankruptcy, Etc    96
7.12.Discharge of Guaranty Upon Sale of Guarantor    97
7.13.Keepwell    97
Section 8.EVENTS OF DEFAULT    98
8.1.Events of Default    98
Section 9.AGENTS    100
9.1.Appointment of Agents    100
9.2.Powers and Duties    101
9.3.General Immunity    101
9.4.Agents Entitled to Act as Lender    103
9.5.Lenders’ Representations, Warranties and Acknowledgment    103
9.6.Right to Indemnity    103
9.7.Successor Administrative Agent and Collateral Agent    104
9.8.Collateral Documents and Guaranty    105
9.9.Withholding Taxes    107
9.10.Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim    107
Section 10.MISCELLANEOUS    108
10.1.Notices    108
10.2.Expenses    110
10.3.Indemnity    110
10.4.Set‑Off    112
10.5.Amendments and Waivers    112
10.6.Successors and Assigns; Participations    114
10.7.Independence of Covenants    118
10.8.Survival of Representations, Warranties and Agreements    118
10.9.No Waiver; Remedies Cumulative    118
10.10.Marshalling; Payments Set Aside    119
10.11.Severability    119
10.12.Obligations Several; Independent Nature of Lenders’ Rights    119
10.13.Headings    119
10.14.APPLICABLE LAW    119
10.15.CONSENT TO JURISDICTION    119
10.16.WAIVER OF JURY TRIAL    120
10.17.Confidentiality    121
10.18.Usury Savings Clause    122
10.19.Effectiveness; Counterparts    122
10.20.PATRIOT Act    122
10.21.Electronic Execution of Assignments    122
10.22.No Fiduciary Duty    123
10.23.Entire Agreement    123








APPENDICES:    A    Closing Date Commitments
B    Notice Addresses




SCHEDULES:
1.1A    Closing Date Acquisition Projects

1.1B    Post-Closing Date Acquisition Projects
1.1C    Existing Liens
3.1(c)    Separateness Requirements
3.1(h)    Existing Indebtedness
4.1    Jurisdictions of Organization and Qualification
4.2    Equity Interests and Ownership
4.7    Historical Financial Statements
4.16    Material Contracts
4.26 Entities Regulated Under PURPA
5.17(b)    Separateness Covenants
6.1    Existing Indebtedness
6.4 Existing Restrictions on Subsidiary Distributions


EXHIBITS:        A‑1    Funding Notice
A‑2    Conversion/Continuation Notice
B    Note
C    Compliance Certificate
D    Assignment Agreement
E    Certificate re Portfolio Interest Exemption
F    Solvency Certificate
G    Counterpart Agreement
H    Intercompany Note













CREDIT AND GUARANTY AGREEMENT
This CREDIT AND GUARANTY AGREEMENT, dated as of December 15, 2015, is entered
into by and among TERRAFORM PRIVATE OPERATING II, LLC, a Delaware limited
liability company (“Borrower”), TERRAFORM PRIVATE II, LLC, a Delaware limited
liability company (“Holdings”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors,
the Lenders party hereto from time to time, CITIBANK, N.A. (“Citi”), as
Administrative Agent (together with its permitted successors in such capacity,
“Administrative Agent”), and as Collateral Agent (together with its permitted
successor in such capacity, “Collateral Agent”), CITIGROUP GLOBAL MARKETS INC.,
MORGAN STANLEY SENIOR FUNDING, INC. (“Morgan Stanley”), BARCLAYS BANK PLC
(“Barclays”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED (“MLPFS”),
GOLDMAN SACHS BANK USA (“GS Bank”), and MACQUARIE CAPITAL (USA) INC. (“Macquarie
Capital”), as Joint Lead Arrangers (in such capacity, “Arrangers”) and Joint
Bookrunners, and UBS SECURITIES, LLC (“UBSS”), as Co-Manager (in such capacity,
“Co-Manager”).
RECITALS:
WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
WHEREAS, Lenders have agreed to extend a term loan credit facility to Borrower
in an aggregate principal amount of $500 million, the proceeds of which will be
used in accordance with Section 2.3;
WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets, including a pledge of all of the Equity
Interests of each of its Domestic Subsidiaries subject to the terms of the
Pledge and Security Agreement; and
WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Equity Interests of each of their respective Domestic Subsidiaries (including
Borrower) subject to the terms of the Pledge and Security Agreement;
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1.DEFINITIONS AND INTERPRETATION

1.1.    Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
“Acquired Debt” means Indebtedness (1) of a Person or any of its Subsidiaries
existing at the time such Person becomes a Restricted Subsidiary, (2) assumed in
connection with the acquisition of assets from such Person, in each case whether
or not incurred by such Person in connection with or in contemplation of such
Person becoming a Restricted Subsidiary of the Borrower or such acquisition or
(3) of a Person at the time such Person merges with or into or consolidates or
otherwise combines with the Borrower or any Restricted Subsidiary. Acquired Debt
will be deemed to have been incurred, with respect to clause (1) of the
preceding sentence, on the date such Person becomes a Restricted Subsidiary and,
with respect to clause (2) of the preceding sentence, on the date of
consummation of such acquisition of assets and, with respect to clause (3) of
the preceding sentence, on the date of the relevant merger, consolidation or
other combination.
2    “Acquisition” means the acquisition by the Borrower of the Closing Date
Acquisition Projects pursuant to the terms and conditions of the applicable
Acquisition Agreement, if applicable.
3    “Acquisition Agreement” means, collectively, the U.S. Acquisition Agreement
and the Ontario Acquisition Agreement.
4    “Acquisition Agreement Date” as defined in Section 6.1.
5    “Adjusted Eurodollar Rate” means, for any Interest Rate Determination Date
with respect to an Interest Period for a Eurodollar Rate Loan, the rate per
annum obtained by dividing (i) (a) the rate per annum equal to the rate
determined by Administrative Agent to be the offered rate which appears on the
page of the Reuters Screen which displays an average London interbank offered
rate administered by ICE Benchmark Administration Limited (or any other person
which takes over the administration of that rate) (such page currently being
LIBOR01 page) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately 11:00
a.m. (London, England time) on such Interest Rate Determination Date, (b) in the
event the rate referenced in the preceding clause (a) does not appear on such
page or service or if such page or service shall cease to be available, the rate
per annum equal to the rate determined by Administrative Agent to be the offered
rate on such other page or other service which displays an average London
interbank offered rate administered by ICE Benchmark Administration Limited (or
any other person which takes over the administration of that rate) for deposits
(for delivery on the first day of such period) with a term equivalent to such
period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date, or (c) in the event the rates
referenced in the preceding clauses (a) and (b) are not available, the rate per
annum determined by the Administrative Agent to be the average offered quotation
rate by major banks in the London interbank market for deposits (for delivery on
the first day of such period) in Dollars of amounts in same-day funds comparable
to the principal amount of the applicable Loan for which the Adjusted Eurodollar
Rate is then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement; provided, however, that notwithstanding the foregoing, the
Adjusted Eurodollar Rate with respect to any Loan shall at no time be less than
1.00% per annum.
6    “Administrative Agent” as defined in the preamble hereto.
7    “Adverse Proceeding” means any action, suit, proceeding, hearing (in each
case, whether administrative, judicial or otherwise), governmental investigation
or arbitration (whether or not purportedly on behalf of Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Borrower or any of its Subsidiaries, threatened in writing
against or affecting Borrower or any of its Subsidiaries or any property of
Borrower or any of its Subsidiaries.
8    “Affected Lender” as defined in Section 2.15(b).
9    “Affected Loans” as defined in Section 2.15(b).
10    “Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 50% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise.
11    “Agent” means each of (i) Administrative Agent, (ii) Co-Manager,
(iii) Collateral Agent, (iv) each Bookrunner and (v) any other Person appointed
under the Credit Documents to serve in an agent or similar capacity.
12    “Agent Affiliates” as defined in Section 10.1(b)(iii).
13    “Aggregate Amounts Due” as defined in Section 2.14.
14    “Aggregate Payments” as defined in Section 7.2.
15    “Agreement” means this Credit and Guaranty Agreement, dated as of December
15, 2015, as it may be amended, restated, supplemented or otherwise modified
from time to time.
16    “Applicable Margin” means (a) with respect to Base Rate Loans, 4.50% per
annum and (b) with respect to Eurodollar Rate Loans, 5.50% per annum.
17    “Applicable Reserve Requirement” means, at any time, for any Eurodollar
Rate Loan, the maximum rate, expressed as a decimal, at which reserves
(including any basic marginal, special, supplemental, emergency or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate of a Loan is to be determined, or (ii) any
category of extensions of credit or other assets which include Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be available
from time to time to the applicable Lender. The rate of interest on Eurodollar
Rate Loans shall be adjusted automatically on and as of the effective date of
any change in the Applicable Reserve Requirement.
18    “Approved Electronic Communications” means any notice, demand,
communication, information, document or other material that any Credit Party
provides to Administrative Agent pursuant to any Credit Document or the
transactions contemplated therein which is distributed to Agents or Lenders by
means of electronic communications pursuant to Section 10.1(b).
19    “Arrangers” as defined in the preamble hereto.
20    “Asset Sale” means:
21    (a)     the sale, lease, transfer, conveyance or other disposition of all
or a portion of any Project or all or a portion of the Equity Interests in any
Subsidiary of Borrower that directly or indirectly owns a Project (including
through the issuance of Equity Interests therein);
22    (b)    the sale, lease, transfer, conveyance or other disposition of any
assets by the Borrower or any of its Restricted Subsidiaries outside of the
ordinary course of business; and
23    (c)    the issuance of Equity Interests by any Restricted Subsidiary or
the sale by the Borrower or any of its Restricted Subsidiaries of Equity
Interests in any of the Restricted Subsidiaries (in each case, other than
directors’ qualifying shares).
24    Notwithstanding the preceding, none of the following items will be deemed
to be an Asset Sale:
25    (1)    any single transaction or series of related transactions that
involves assets having a Fair Market Value of less than $10,000,000;
26    (2)    a transfer of assets or Equity Interests between or among the
Credit Parties (other than Holdings);
27    (3)     subject to the limitations set forth in Section 6.8, an issuance
of Equity Interests by a Restricted Subsidiary to the Borrower or to a
Restricted Subsidiary that is a Credit Party;
28    (4)    the sale, lease or other transfer of accounts receivable, inventory
or other assets in the ordinary course of business and any sale or other
disposition of damaged, worn-out or obsolete assets or assets that are no longer
useful in the conduct of the business of the Borrower and its Restricted
Subsidiaries;
29    (5)    the sale, conveyance or other disposition for value of
environmental attributes or energy, fuel, water or emission credits or similar
rights or contracts for any of the foregoing by the Borrower or any of its
Restricted Subsidiaries;
30    (6)    licenses and sublicenses by the Borrower or any of its Restricted
Subsidiaries;
31    (7)    any surrender or waiver of contract rights or settlement, release,
recovery on or surrender of contract, tort or other claims;
32    (8)    the granting and enforcement and exercise of a Lien not prohibited
by Section 6.2;
33    (9)    any Restricted Payment not prohibited by Section 6.3, any Permitted
Investment and any Permitted Debt;
34    (10)    the sale or other disposition of cash or Cash Equivalents;
35    (11)    the disposition of receivables in connection with the compromise,
settlement or collection thereof in bankruptcy or similar proceedings;
36    (12)    the foreclosure, condemnation or any similar action with respect
to any property or other assets or a surrender or waiver of contract rights or
the settlement, release or surrender of contract, tort or other claims of any
kind;
37    (13)    the disposition of assets to a person who is providing services
(the provision of which has been or is to be outsourced by the Borrower or any
Subsidiary to such person) related to such assets;
38    (14)    the lease (including sale and leaseback and inverted lease
transactions), as lessor or sublessor, or license (other than any long-term
exclusive license), as licensor or sublicensor, of real or personal property or
intellectual property of a Non-Recourse Subsidiary that does not materially
interfere with the business of the Borrower and its Restricted Subsidiaries,
taken as a whole, or that is otherwise a Permitted Lien;
39    (15)    the cancellation of intercompany Indebtedness with Borrower or any
of its Subsidiaries permitted hereunder;
40    (16)    swaps of assets for other similar assets or assets whose value is
reasonably equivalent or greater in terms of type, value and quality, than the
assets being swapped, as determined in good faith by Borrower;
41    (17)    the unwinding of any Hedge Agreement; and
42    (18)    the issuance, sale or other disposition of Equity Interests in (i)
Joint Ventures or (ii) Subsidiaries, substantially all of which Subsidiaries’ or
Joint Ventures’ assets are assets that, if disposed of separately, would not
constitute an Asset Sale, in a single transaction or series of related
transactions.
43    “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.
44    “Assignment Effective Date” as defined in Section 10.6(b).
45    “Authorized Officer” means, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president, vice president (or the equivalent thereof), chief financial
officer, treasurer or other authorized signatory of such Person; provided that
the secretary, assistant secretary or other Authorized Officer of such Person
shall have delivered an incumbency certificate to Administrative Agent as to the
authority of such other Authorized Officer.
46    “Bank Product Obligations” means all obligations and liabilities of any
kind, nature or character (whether direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary, due or to become due that
are in existence on the Closing Date or thereafter incurred) of the Borrower or
any Guarantor, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise, which may arise
under, out of, or in connection with any treasury, investment, depository,
clearing house, wire transfer, commercial credit card, purchasing card, merchant
card, cash management or automated clearing house transfers of funds services or
any related services, including all renewals, extensions and modifications
thereof and all costs, attorneys’ fees and expenses incurred by a holder of Bank
Product Obligations in connection with the collection or enforcement thereof.
47    “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
48    “Barclays” as defined in the preamble hereto.
49    “Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (iii) the sum of (a) the Adjusted
Eurodollar Rate (after giving effect to any Adjusted Eurodollar Rate “floor”)
that would be payable on such day for a Eurodollar Rate Loan with a one-month
interest period plus (b) the difference between the Applicable Margin for
Eurodollar Rate Loans and the Applicable Margin for Base Rate Loans. Any change
in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective day of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively; provided, however,
that notwithstanding the foregoing, the Base Rate with respect to any Loan shall
at no time be less than 2.00% per annum.
50    “Base Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Base Rate.
51    “Beneficiary” means each Agent, Lender and Lender Counterparty.
52    “Beneficial Owner” mean Lender or beneficial owner, to the extent that
such Lender is not the beneficial owner of the Loan (as well as any Notes
evidencing such Loan).
53    “Bishop Hill PSA” means that certain Amended and Restated Purchase and
Sale Agreement, dated as of December 15, 2015, by and between Invenergy Wind
Global LLC and TerraForm IWG Acquisition Holdings II, LLC.
54    “Board of Governors” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
55    “Bookrunners” means Arrangers, in their capacity as joint lead arrangers
and joint bookrunners.
56    “Borrower” as defined in the preamble hereto.
57    “Borrower Debt Service Expense” means, for any period, an amount equal to
the sum, without duplication, of (i) Borrower Interest Expense, (ii) scheduled
payments of principal on Borrower Total Debt (excluding mandatory prepayments
pursuant to Section 2.11 and the final payment of the Term Loan) and (iii) all
other debt service expense payments of Permitted Debt made by Borrower from the
Project Deposit Account. Notwithstanding the foregoing, Borrower Debt Service
Expense (x) for the Fiscal Quarter ended June 30, 2015 shall be deemed to be
$9,375,000, (y) for the Fiscal Quarter ended September 30, 2015 shall be deemed
to be $9,375,000, and (z) for the Fiscal Quarter ended December 31, 2015 shall
be deemed to be $9,375,000.
58    “Borrower Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capitalized Lease Obligations in
accordance with GAAP and capitalized interest) of Borrower with respect to all
outstanding Indebtedness of Borrower, including all commissions, discounts and
other fees and charges owed with respect to letters of credit and net costs due
and payable under Interest Rate Agreements (other than any termination
payments), but excluding, however, (i) any amount not payable in Cash, (ii) any
amounts referred to in Section 2.8(a) payable on or before the Closing Date and
(iii) any Extension Fee payable pursuant to Section 2.8(b).
59    “Borrower Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Borrower (or, if
higher, the par value or stated face amount of all such Indebtedness (other than
zero coupon Indebtedness)) determined in accordance with GAAP, for the avoidance
of doubt excluding Non-Recourse Project Indebtedness.
60    “Business Day” means (i) any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in such state are authorized or required by
law or other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Rate Loans, the term “Business Day” means any day which
is a Business Day described in clause (i) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.
“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP; provided that any obligations of the Borrower or its Restricted
Subsidiaries either existing on the Closing Date or created prior to any
recharacterization (i) that were not included on the consolidated balance sheet
of the Borrower as capital lease obligations and (ii) that are subsequently
recharacterized as capital lease obligations due to a change in accounting
treatment or otherwise, shall for all purposes hereunder (including, without
limitation, the calculation of Project CAFD) not be treated as capital lease
obligations, Capitalized Lease Obligations or Indebtedness.
61    “Cash” means money, currency or a credit balance in any demand or Deposit
Account.
62    “Cash Equivalents” means, as at any date of determination, any of the
following: (i) marketable securities (a) issued or directly and unconditionally
guaranteed as to interest and principal by the United States Government or (b)
issued by any agency of the United States, the obligations of which are backed
by the full faith and credit of the United States, in each case maturing within
one year after such date; (ii) marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A‑1 from S&P or at least P‑1 from Moody’s; (iii) commercial paper
maturing no more than three months from the date of creation thereof and having,
at the time of the acquisition thereof, a rating of at least A‑1 from S&P or at
least P‑1 from Moody’s; (iv) certificates of deposit or bankers’ acceptances
maturing within three months after such date and issued or accepted by any
Lender or by any commercial bank organized under the laws of the United States
of America or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $1,000,000,000; (v) shares of any money market mutual fund that
(a) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000, and (c) has the highest rating obtainable from either
S&P or Moody’s; and (vi) solely with respect to Foreign Subsidiaries, other
short-term investments utilized by Foreign Subsidiaries in accordance with
normal investment practices for cash management in investments of a type
analogous to the foregoing.
63    “Certificate re Portfolio Interest Exemption” means a certificate
substantially in the form of Exhibit E.
64    “Change of Control” means (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) other than a Permitted Holder
shall have acquired Control of TerraForm Power; (ii) TerraForm Power shall cease
to directly or indirectly beneficially own and control 100% on a fully diluted
basis of the economic and voting interest in the Equity Interests of Holdings or
(iii) Holdings shall cease to directly beneficially own and control 100% on a
fully diluted basis of the economic and voting interest in the Equity Interests
of Borrower.
65    “Citi” as defined in the preamble hereto.
66    “Clean Energy System” means a solar, wind, biomass, natural gas,
hydroelectric, geothermal or other clean energy generating installation or a
hybrid energy generating installation that utilizes a combination of solar,
wind, biomass, natural gas, hydroelectric, geothermal or other clean fuel and an
alternative fuel source, in each case whether commercial or residential in
nature, and/or any transmission facilities relating to the foregoing.
67    “Closing Date” means December 15, 2015.
68    “Closing Date Acquisition Projects” means the projects more particularly
described on Schedule 1.1A hereto.
69    “Closing Date Certificate” means the certificate delivered on the Closing
Date in accordance with Section 3.1(n).
“Closing Date Material Adverse Effect” means the occurrence of any of the
following:


(1)    with respect to the acquisition (the “U.S. Acquisition”) of entities and
projects pursuant to any U.S. Acquisition Agreement, any change or effect that,
individually or in the aggregate with other such changes or effects, is
materially adverse to (a) the Business, results of operations, assets or
liabilities, financial condition, or properties of the Acquired Entities or the
Projects, in each case, taken as a whole, or (b) the ability of Seller to
consummate the transactions contemplated hereby or perform its obligations
hereunder, or the ability of Seller to consummate the transactions contemplated
by the Investment Documents to which it is a party or perform its obligations
thereunder, each on a timely basis; provided, however, that none of the
following shall be or will be deemed to constitute and shall not be taken into
account in determining the occurrence of a Closing Date Material Adverse Effect,
to the extent not having a disproportionate adverse effect on any Acquired
Entity or any Project compared to other wind generation projects within the same
regional transmission organization (RTO): any change, event, effect or
occurrence (or changes, events, effects or occurrences taken together) resulting
from (a) any economic change generally affecting the international, national or
regional (i) electric generating industry or (ii) wholesale markets for electric
power; (b) any economic change in markets for commodities or supplies, including
electric power, as applicable, used in connection with the relevant Project
Company; (c) any act of God or change in general regulatory or political
conditions, including any engagements of hostilities, acts of war or terrorist
activities, or changes imposed by a Governmental Authority associated with
additional security; (d) any change in any Laws (including Environmental Laws)
adopted or approved by any Governmental Authority; (e) any change in the
financial, banking, or securities markets (including any suspension of trading
in, or limitation on prices for, securities on the New York Stock Exchange,
American Stock Exchange or Nasdaq Stock Market) or any change in the general
national or regional economic or financial conditions; (f) any actions to be
taken pursuant to or in accordance with this Agreement; or (g) the announcement
or pendency of the transactions contemplated hereby, including disputes or any
fees or expenses incurred in connection therewith or any labor union activities
or disputes (other than with respect to Seller and its affiliates); and


(2)    with respect to the acquisition (the “Ontario Acquisition”) of project
and other assets pursuant to the Ontario Acquisition Agreement, any change or
effect that, individually or in the aggregate with other such changes or
effects, is materially adverse to (a) the Business, results of operations,
assets or liabilities, financial condition or properties of the Seller or the
Project, in each case, taken as a whole, or (b) the ability of the Seller Parent
to consummate the transactions contemplated hereby or perform its obligations
hereunder or the ability of the Seller to consummate the transactions
contemplated by the Transaction Documents to which it is a party or perform its
obligations thereunder, each on a timely basis; provided, however, that none of
the following shall be or will be deemed to constitute and shall not be taken
into account in determining the occurrence of a Closing Date Material Adverse
Effect, to the extent not having a disproportionate adverse effect on Seller or
the Project compared to other wind generation projects within Ontario: any
change, event, effect or occurrence (or changes, events, effects or occurrences
taken together) resulting from (a) any economic change generally affecting the
international, national or regional (i) electric generating industry or
(ii) wholesale markets for electric power; (b) any act of God or economic change
in markets for commodities or supplies, including electric power, as applicable,
used in connection with the Project; (c) any change in general regulatory or
political conditions, including any engagements of hostilities, acts of war or
terrorist activities, or changes imposed by a Governmental Authority associated
with additional security; (d) any change in any Laws (including Environmental
Laws), adopted or approved by any Governmental Authority; (e) any change in the
financial, banking, or securities markets (including any suspension of trading
in, or limitation on prices for, securities on the New York Stock Exchange,
American Stock Exchange or Nasdaq Stock Market) or any change in the general
national or regional economic or financial conditions; (f) any actions to be
taken pursuant to or in accordance with this Agreement; or (g) the announcement
or pendency of the transactions contemplated hereby, including disputes or any
fees or expenses incurred in connection therewith or any labor union activities
or disputes (other than with respect to Seller and its Affiliates).


All capitalized terms used but not defined in clause (1) and clause (2) of this
definition of “Closing Date Material Adverse Effect” have the meanings given to
them in the applicable U.S. Acquisition Agreement and the Ontario Acquisition
Agreement, respectively.


70    “Collateral” means, collectively, all of the personal property (including
Equity Interests) in which Liens are purported to be granted pursuant to the
Collateral Documents as security for the Obligations; provided that in no event
shall the Collateral include any Excluded Property.
71    “Collateral Agent” as defined in the preamble hereto.
72    “Collateral Documents” means the Pledge and Security Agreement, the
control agreements in respect of each of the Project Deposit Account and the
Term Loan Proceeds Account and all other instruments, documents and agreements
delivered by or on behalf of any Credit Party pursuant to this Agreement or any
of the other Credit Documents in order to grant to, or perfect in favor of,
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations;
provided that, in no event shall any Credit Party be required to provide, and
therefore in no event shall “Collateral Documents” include, mortgages with
respect to interests in real property.
73    “Collateral Questionnaire” means a certificate in form satisfactory to
Collateral Agent that provides information with respect to the personal or mixed
property of each Credit Party.
74    “Co-Manager” as defined in the preamble hereto.
75    “Commitment” means the commitment of a Lender to make or otherwise fund a
Loan on the Closing Date, and “Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Commitment, if any, is set
forth on Appendix A or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Commitments as of the Closing Date is $500,000,000.
76    “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
77    “Compliance Certificate” means a Compliance Certificate substantially in
the form of Exhibit C.
78    “Consolidated Total Assets” means, as of any date of determination, the
total consolidated assets of the Borrower and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the most
recent internal consolidated balance sheet of the Borrower available as of such
date, but giving pro forma effect to any acquisition or disposition occurring on
or prior to such date of determination.
79    “Contractual Obligation” means, as applied to any Person, any provision of
any Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
80    “Contributing Guarantors” as defined in Section 7.2.
81    “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
82    “Controlled Foreign Corporation” means “controlled foreign corporation” as
defined in Section 957 of the Internal Revenue Code; provided however, for the
avoidance of doubt, none of Borrower, the Persons that are Guarantors as of the
Closing Date or any Project Holdco shall be a Controlled Foreign Corporation.
83    “Conversion/Continuation Date” means the effective date of a continuation
or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
84    “Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A‑2.
85    “Counterpart Agreement” means a Counterpart Agreement substantially in the
form of Exhibit G delivered by a Credit Party pursuant to Section 5.10.
86    “CRPB PSA” means that certain Amended and Restated Purchase and Sale
Agreement, dated as of December 15, 2015, by and between Invenergy Wind Global
LLC and TerraForm IWG Acquisition Holdings III, LLC.
87    “Credit Document” means any of this Agreement, the Notes, if any, the
Collateral Documents, any agreement entered into by any Credit Party with
respect to the Term Loan Proceeds Account, and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of a Credit Party for the benefit of any Agent or any Lender in connection
herewith on or after the date hereof.
88     “Credit Party” means each Person (other than any Agent or any Lender or
any other representative thereof) from time to time party to a Credit Document,
including, for the avoidance of doubt, Borrower and each Guarantor.
Notwithstanding anything in the Credit Documents to the contrary, no
Non-Recourse Subsidiary and no Immaterial Subsidiary shall be a Credit Party.
89    “Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement.
90    “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
91    “Debt Service Coverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (a) Project CAFD to (b) Borrower Debt Service Expense, in each
case for the four Fiscal Quarter period ending on such date; provided, however,
that the Debt Service Coverage Ratio for any Fiscal Quarter in which Borrower or
any of its Subsidiaries has acquired, directly or indirectly, any Equity
Interests in any Person or any property with a value in excess of $2,000,000 at
any time after the first day of such Fiscal Quarter shall be calculated by
giving pro forma effect to such acquisition as if such acquisition had occurred
on the first day of such Fiscal Quarter, and by deeming historical financial
performance of such Person or property for such Fiscal Quarter and each Fiscal
Quarter prior thereto to be equal to the projected financial performance for the
corresponding Fiscal Quarter in the following calendar year (as determined in
the good faith reasonable judgment of Borrower).
92    “Default” means a condition or event that, after notice or lapse of time
or both, would constitute an Event of Default.
93    “Defaulting Lender” means subject to Section 2.19(b), any Lender (a) that
has failed to (i) fund all or any portion of its Loans within two Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing) has not been satisfied,
or (ii) pay to Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (b) that has notified Borrower or Administrative Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), or (c) for which Administrative Agent has received
notification that such Lender is, or has a direct or indirect parent company
that is, (i) insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors or (ii) the subject
of a bankruptcy, insolvency, reorganization, liquidation or similar proceeding,
or a receiver, trustee, conservator, intervenor or sequestrator or the like has
been appointed for such Lender or its direct or indirect parent company, or such
Lender or its direct or indirect parent company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
94    “Deposit Account” means a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.
95    “Disqualified Equity Interests” means any Equity Interest which, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (i) matures or is mandatorily redeemable (other than solely
for Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part, (iii)
contractually provides for the scheduled payments or dividends in cash, or (iv)
is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Latest Maturity Date, except,
in the case of clauses (i) and (ii), if as a result of a change of control or
asset sale, so long as any rights of the holders thereof upon the occurrence of
such a change of control or asset sale event are subject to the prior payment in
full of all Obligations and the termination of the Commitments.
96    “Dollars” and the sign “$” mean the lawful money of the United States of
America.
97    “Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof or the District of Columbia.
98    “Eligible Assignee” means any Person other than a natural Person that is
(i) a Lender, an Affiliate of any Lender or a Related Fund (any two or more
Related Funds being treated as a single Eligible Assignee for all purposes
hereof), or (ii) a commercial bank, insurance company, investment or mutual fund
or other entity that is an “accredited investor” (as defined in Regulation D
under the Securities Act) and which extends credit or buys loans in the ordinary
course of business; provided, in the case of each of clauses (i) and (ii) above,
no Defaulting Lender, Ineligible Institution, Credit Party or Affiliate of a
Credit Party shall be an Eligible Assignee.
99    “Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, Borrower, any of the Guarantors or (solely
with respect to an employee benefit plan that is a “multiemployer plan” as
defined in Section 3(37) of ERISA or is otherwise subject to Section 412 of the
Internal Revenue Code or Section 302 of ERISA) any of their respective ERISA
Affiliates.
100    “Environmental Claim” means any investigation, written notice, request
for information, notice of potential liability, notice of violation, claim,
action, suit, proceeding, demand, abatement order or other order or directive by
any Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law; (ii)
in connection with the presence, Release or threatened Release of Hazardous
Materials; or (iii) in connection with any actual or alleged damage, injury,
threat or harm to human health or safety, natural resources or the environment.
101    “Environmental Laws” means any and all current or future foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other requirements of Governmental Authorities relating to (i) the
protection of the environment; (ii) the generation, use, storage,
transportation, disposal or Release of Hazardous Materials; (iii) occupational
health and safety and industrial hygiene; or (iv) the protection of human, plant
or animal health or natural resources, in any manner applicable to Holdings or
any of its Subsidiaries or any Facility.
102    “Equity Interests” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.
103    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
104    “ERISA Affiliate” means, as applied to any Person, (i) any corporation
that is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and (iii)
solely for purposes of Sections 302 and 303 of ERISA and Sections 412 and 430 of
the Internal Revenue Code, any member of an affiliated service group within the
meaning of Section 414(m) or (o) of the Internal Revenue Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of
Borrower or any of the Guarantors shall continue to be considered an ERISA
Affiliate of Borrower or any such Guarantor within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of
Borrower or such Guarantor and with respect to liabilities arising after such
period for which Borrower or such Guarantor could be liable under the Internal
Revenue Code or ERISA.
105    “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30‑day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Sections 412 or 430 of the Internal Revenue Code or Sections
302 or 303 of ERISA with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 430(j) of the Internal
Revenue Code or Section 303(j) of ERISA with respect to any Pension Plan or the
failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Borrower, any of the Guarantors or any of their respective ERISA Affiliates from
any Pension Plan with two or more contributing sponsors or the termination of
any such Pension Plan resulting in liability to Borrower, any of the Guarantors
or any of their respective ERISA Affiliates pursuant to Section 4063 or 4064 of
ERISA; (v) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition which might constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Borrower, any
of the Guarantors or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Borrower, any of the Guarantors or any
of their respective ERISA Affiliates in a complete or partial withdrawal (within
the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if
there is any potential liability therefor, or the receipt by Borrower, any of
the Guarantors or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the receipt by the Borrower, any of
the Guarantors or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that such Multiemployer Plan is in “endangered” or “critical”
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 305 of ERISA); (ix) the occurrence of an act or omission which could
give rise to the imposition on Borrower, any of the Guarantors or (solely with
respect to taxes imposed under Section 4971 of the Internal Revenue Code) any of
their respective ERISA Affiliates of fines, penalties, taxes or related charges
under Chapter 43 of the Internal Revenue Code or under Section 409, Section
502(c), (i) or (l), or Section 4971 of ERISA in respect of any Employee Benefit
Plan; (x) the assertion of a material claim (other than routine claims for
benefits) against any Employee Benefit Plan other than a Multiemployer Plan or
the assets thereof, or against Borrower, any of the Guarantors or any of their
respective ERISA Affiliates in connection with any Employee Benefit Plan; (xi)
receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan (or any other Employee Benefit Plan intended to be qualified under
Section 401(a) of the Internal Revenue Code) to qualify under Section 401(a) of
the Internal Revenue Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Internal Revenue Code; (xii) a determination that any Pension Plan is, or is
expected to be in “at-risk” status (as defined in Section 303(i) of ERISA or
Section 430(i) of the Internal Revenue Code); or (xiii) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or Section 4068 of ERISA
upon the property and rights to property belonging to the Borrower, any of the
Guarantors or any of their respective ERISA Affiliates.
106    “Eurodollar Rate Loan” means a Loan bearing interest at a rate determined
by reference to the Adjusted Eurodollar Rate.
107    “Event of Default” means each of the conditions or events set forth in
Section 8.1.
108    “EWG Status” as defined in Section 4.26(a).
109     “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.
110    “Excluded Hedge Obligation” means, with respect to any Guarantor, (x) as
it relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.
111    “Excluded Property” means any (a) real property of any Credit Party; (b)
lease, license, contract or agreement to which any Credit Party is a party, and
any of its rights or interest thereunder, if and to the extent that a security
interest is prohibited by or in violation of (i) any law, rule or regulation
applicable to such Credit Party, or (ii) a term, provision or condition of any
such lease, license, contract or agreement (unless such law, rule, regulation,
term, provision or condition would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the Bankruptcy
Code) or principles of equity); provided, however, that the Collateral shall
include (and such security interest shall attach) immediately at such time as
the contractual or legal prohibition shall no longer be applicable and to the
extent severable, shall attach immediately to any portion of such lease,
license, contract or agreement not subject to the prohibitions specified in (i)
or (ii) above; provided, further, that the exclusions referred to in this clause
(b) shall not include any Proceeds (as defined in the UCC) of any such lease,
license, contract or agreement unless such Proceeds also constitute Excluded
Property; (c) outstanding Equity Interests of a Controlled Foreign Corporation
in excess of 65% of the voting power of all classes of Equity Interests of such
Controlled Foreign Corporation entitled to vote; provided that the Collateral
shall include 100% of all classes of outstanding Equity Interests of any
Controlled Foreign Corporation not entitled to vote; provided, further, that
immediately upon the amendment of the Internal Revenue Code to allow the pledge
of a greater percentage of the voting power of Equity Interests in a Controlled
Foreign Corporation without adverse tax consequences, the Collateral shall
include, and the security interest granted by each Credit Party shall attach to,
such greater percentage of Equity Interests of each Controlled Foreign
Corporation; (d) “intent-to-use” application for registration of a trademark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law; or (e) of the
outstanding Equity Interests of a Non-Recourse Subsidiary (other than any
Non-Recourse Subsidiary Pledgee); provided, however, that the exclusions
referred to in this clause (e) shall not include any Proceeds of any such Equity
Interests unless such Proceeds also constitute Excluded Property.
112    “Excluded Subsidiary” means each of the following Subsidiaries and each
of their respective Subsidiaries: (i) TerraForm Utility Solar XIX Manager, LLC;
(ii) First Wind Panhandle Holdings II, LLC; (iii) California Ridge Class B
Holdings LLC; (iv) TerraForm IWG Acquisition Holdings, LLC; (v) Invenergy
Prairie Breeze Holdings LLC; (vi) Prairie Breeze Facility Manager LLC; (vii)
TerraForm IWG Ontario Holdings Parent, LLC; and (viii) TerraForm IWG Acquisition
Holdings II Parent, LLC; provided, however, that a Subsidiary shall cease being
an Excluded Subsidiary if and when the Credit Parties reasonably believe that
such Subsidiary or its Subsidiaries has ceased being a party or otherwise
subject to Project Obligations (including any tax equity or organizational
documents applicable to such Subsidiary) and/or Non-Recourse Indebtedness that
the Credit Parties reasonably believe restricts or otherwise precludes the
Credit Parties from causing such Subsidiary from becoming a Guarantor and/or
pledging its Equity Interests or other assets as contemplated herein without
requiring that a Credit Party or its Subsidiary seek, request or obtain an
amendment, modification, waiver, or consent to such documentation from a
third-party.
113    “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Beneficiary or required to be withheld or deducted from a payment
to a Beneficiary, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Beneficiary being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.20) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.17, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Beneficiary’s failure to comply with Section 2.17(c), and (d) any U.S. federal
withholding Taxes imposed under FATCA.
114    “Exposure” means, with respect to any Lender as of any date of
determination, the outstanding principal amount of the Loans of such Lender;
provided at any time prior to the making of the Loans, the Exposure of any
Lender shall be equal to such Lender’s Commitment.
115    “Extension Option” as defined in Section 2.22.
116    “Facility” means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors.
“Fair Market Value” means the value that would be paid by a willing buyer to a
willing seller in a transaction not involving distress of either party,
determined in good faith by Borrower or otherwise supported by an appraisal by
an unrelated Person.
117    “Fair Share” as defined in Section 7.2.
118    “Fair Share Contribution Amount” as defined in Section 7.2.
119    “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as
of the date hereof (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations promulgated thereunder or official interpretations thereof,
any agreements entered into pursuant to the foregoing, and any intergovernmental
agreements entered into by the United States that implement or modify the
foregoing (together with the portions of any law, regulations, rules or
practices implementing such intergovernmental agreements).
120    “Federal Energy Regulatory Authorizations, Exemptions, and Waivers” as
defined in Section 4.26(d).
121    “Federal Funds Effective Rate” means for any day, the rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, (i) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (ii) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.
122    “FERC” as defined in Section 4.26(a).
123    “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of an
Authorized Officer of Holdings (which Authorized Officer shall be familiar with
the financial condition of Holding and its Subsidiaries) that such financial
statements present fairly, in all material respects, the financial condition of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year‑end adjustments.
124    “Financial Plan” as defined in Section 5.1(h).
125    “First Priority” means, with respect to any Lien purported to be created
in any Collateral pursuant to any Collateral Document, that such Lien is the
only Lien to which such Collateral is subject, other than any Permitted Lien.
126    “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
127    “Fiscal Year” means the fiscal year of Holdings and its Subsidiaries
ending on December 31 of each calendar year.
128    “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
129    “FPA” as defined in Section 4.26(c).
130    “FUCO” as defined in Section 4.26(b).
131    “Funding Guarantors” as defined in Section 7.2.
132    “Funding Notice” means a notice substantially in the form of Exhibit A-1.
133    “Funds Release Date” shall mean each date upon which Borrower requests a
disbursement of the Term Loan Proceeds Amount in accordance with Section
2.21(c)(i).
134    “GAAP” means United States generally accepted accounting principles in
effect as of the date of determination thereof.
135    “Governmental Authority” means any federal, state, municipal, national or
other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity,
officer or examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.
136    “Governmental Authorization” means any permit, license, tariff,
authorization, plan, directive, consent order or consent decree of or from any
Governmental Authority.
137    “Grantor” as defined in the Pledge and Security Agreement.
138    “GS Bank” as defined in the preamble hereto.
139    “Guaranteed Obligations” as defined in Section 7.1.
140    “Guarantor” means Holdings and each Domestic Subsidiary of Holdings
(other than Borrower, any Immaterial Subsidiary, any Non-Recourse Subsidiary and
any Excluded Subsidiary). For the avoidance of doubt, as of the Closing Date,
the only Guarantors are (i) Holdings, (ii) TerraForm Utility Solar XIX Holdings,
LLC, (iii) TerraForm IWG Acquisition Holdings III, LLC, (iv) TerraForm IWG
Ontario Holdings Grandparent, LLC and (v) TerraForm IWG Acquisition Ultimate
Holdings II, LLC.
141    “Guarantor Subsidiary” means each Guarantor other than Holdings.
142    “Guaranty” means the guaranty of each Guarantor set forth in Section 7.
143    “Hazardous Materials” means any chemical, material or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority or
which is reasonably likely to pose a hazard to the health and safety of the
owners, occupants or any Persons in the vicinity of any Facility or to the
indoor or outdoor environment.
144    “Hedge Agreement” means an Interest Rate Agreement, a Currency Agreement,
or a REC Hedge, in each case entered into by a Credit Party with a Lender
Counterparty.
145    “Highest Lawful Rate” means the maximum lawful interest rate, if any,
that at any time or from time to time may be contracted for, charged, or
received under the laws applicable to any Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
146    “Historical Financial Statements” means the financial statements
described in Schedule 4.7.
147    “Holdings” as defined in the preamble hereto.
148    “Immaterial Subsidiary” means, as of any date, any Subsidiary (other than
a Credit Party) at any time designated by Borrower as an “Immaterial
Subsidiary”; provided that (a) the aggregate Project CAFD distributed or
otherwise paid to Borrower or Holdings by any individual Immaterial Subsidiary
(together with its direct or indirect parent entities) for the previous four
Fiscal Quarters shall not exceed 5.0% of the Project CAFD distributed or
otherwise paid to Borrower and Holdings in the aggregate for such period and (b)
the aggregate Project CAFD distributed or otherwise paid to Borrower or Holdings
by all Immaterial Subsidiaries (together with their direct or indirect parent
entities) for the previous four Fiscal Quarters shall not exceed 7.5% of the
Project CAFD distributed or otherwise paid to Borrower and Holdings in the
aggregate for such period; provided, that (1) for purposes of the foregoing
clauses (a) and (b), TerraForm Utility Solar XIX Holdings, LLC and its
Subsidiaries shall constitute a single Subsidiary and (2) in the event that
run-rate Project CAFD for any Immaterial Subsidiary (together with its direct or
indirect parent entities) is not available for the previous four Fiscal
Quarters, Project CAFD for such Immaterial Subsidiary (together with its direct
or indirect parent entities) shall be determined on a pro forma basis, taking
into account any Fiscal Quarter for which run-rate Project CAFD is available,
and, if no run-rate Project CAFD is available, on a projected basis based on the
Projections made available to the Lenders as of the Closing Date.
Notwithstanding the foregoing, none of the following Subsidiaries shall be
deemed to be an Immaterial Subsidiary for any purposes of this Agreement or any
of the other Credit Documents: (i) TerraForm Utility Solar XIX, LLC and each of
its Subsidiaries (and its direct or indirect parents), (ii) Prairie Breeze Wind
Energy II LLC and its direct or indirect parents), and (iii) Prairie Breeze Wind
Energy III, LLC (and its direct or indirect parents).
149    “Increased-Cost Lender” as defined in Section 2.20.
150    “Indebtedness” means, as applied to any Person, without duplication,
(i) all indebtedness for borrowed money; (ii) that portion of Capitalized Lease
Obligations that is properly classified as a liability on a balance sheet in
conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding (A) any such obligations incurred under ERISA,
(B) any earn-out obligations consisting of the deferred purchase price of
property acquired until such obligation becomes a liability on the balance sheet
of such person in accordance with GAAP and (C) accounts payable in the ordinary
course of business and not more than 120 days overdue), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument;
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person;
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings (but excluding letters of credit for the account of any Persons other
than Credit Parties which are cash collateralized or with respect to which
back-to-back letters of credit have been issued); (vii) Disqualified Equity
Interests; (viii) the direct or indirect guaranty, endorsement (otherwise than
for collection or deposit in the ordinary course of business), co‑making,
discounting with recourse or sale with recourse by such Person of the obligation
of another; (ix) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (x) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (a) or (b) of this clause (x), the primary purpose or
intent thereof is as described in clause (ix) above; (xi) any obligations with
respect to tax equity or similar financing arrangements (other than any such
obligations of Non-Recourse Subsidiaries); and (xii) all obligations of such
Person in respect of any exchange traded or over the counter derivative
transaction, including under any Hedge Agreement, whether entered into for
hedging or speculative purposes or otherwise; provided, further, that Permitted
Equity Commitments, Permitted Project Undertakings, Permitted Deferred
Acquisition Obligations and Project Obligations shall not constitute
Indebtedness.
151    “Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Release or threatened Release of Hazardous
Materials), expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding or
hearing commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect, special or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on, incurred by, or asserted against any such Indemnitee, in any manner relating
to or arising out of (i) this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby (including the Lenders’ agreement to
make Loans, the syndication of the credit facilities provided for herein or the
use or intended use of the proceeds thereof, any amendments, waivers or consents
with respect to any provision of this Agreement or any of the other Credit
Documents, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the commitment letter (and any related fee
or engagement letter) delivered by any Agent or any Lender to Borrower with
respect to the transactions contemplated by this Agreement; or (iii) any
Environmental Claim or the Release or threatened Release of Hazardous Materials
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of Holdings or any of its
Subsidiaries. Notwithstanding any other provision of this Agreement, but without
limiting the Credit Parties’ obligations in the case of liabilities of
Indemnitees to third parties and related losses, claims, damages and
out-of-pocket expenses, the Credit Parties shall not be liable to any Indemnitee
for any indirect, consequential, special or punitive damages in connection with
this Agreement or the transactions contemplated hereby; provided that nothing
contained in the foregoing shall limit the Credit Parties’ obligations to the
extent such indirect, consequential, special or punitive damages are included in
any third party claims in connection with the Credit Documents or constitute
claims for which an Indemnitee is otherwise entitled to indemnification
hereunder.
152    “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of
Beneficiary under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
153    “Indemnitee” as defined in Section 10.3(a).
154    “Ineligible Institution” means those banks, financial institutions and
other institutional lenders separately identified in writing by the Borrower to
the Administrative Agent and the Arrangers on or prior to July 1, 2015 (it being
understood that no such banks, financial institutions and other institutional
lenders have been so identified).
155    “Installment” as defined in Section 2.9.
156    “Intercompany Note” means a promissory note substantially in the form of
Exhibit H evidencing Indebtedness owed among Credit Parties and their
Subsidiaries.
157    “Interest Payment Date” means with respect to (i) any Loan that is a Base
Rate Loan, the last Business Day of March, June, September and December of each
year, commencing on the first such date to occur after the Closing Date and the
final maturity date of such Loan; and (ii) any Loan that is a Eurodollar Rate
Loan, the last day of each Interest Period applicable to such Loan; provided, in
the case of each Interest Period of longer than three months, “Interest Payment
Date” shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.
158    “Interest Period” means, in connection with a Eurodollar Rate Loan, an
interest period of one, two, three or six months, as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (i) initially,
commencing on the Closing Date or Conversion/Continuation Date thereof, as the
case may be; and (ii) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next succeeding Business Day unless no further Business Days occur
in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day and (b) any Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.
159    “Interest Rate Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
160    “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
161    “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter (unless as indicated
otherwise).
162    “Investment” means (i) any direct or indirect purchase or other
acquisition by Borrower or any of its Subsidiaries of, or of a beneficial
interest in, any of the Securities of any other Person (other than a Guarantor
Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by Borrower or any Subsidiary of Borrower from any
Person (other than any Guarantor), of any Equity Interests of such Person;
(iii) any direct or indirect loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business) or capital contributions by
Borrower or any of its Subsidiaries to any other Person (other than any
Guarantor), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, (iv) any cancellation of Indebtedness
by Borrower or any Subsidiary of Borrower in favor of any other Person (other
than any Guarantor), other than the settlement of trade obligations in the
ordinary course of business and (v) all investments consisting of any
exchange-traded or over-the-counter derivative transaction, including any
Interest Rate Agreement and Currency Agreement, whether entered into for hedging
or speculative purposes or otherwise. The amount of any Investment of the type
described in clauses (i), (ii) and (iii) shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write‑ups, write‑downs or write‑offs with
respect to such Investment, but deducting therefrom the amount of any repayments
or distributions received on account of such Investment by, or the return on or
of capital with respect to, such Investment to, the Person making such
Investment. For the avoidance of doubt, neither any Permitted Project
Undertakings nor any payment pursuant to and in accordance with the terms
thereof shall be deemed to constitute an Investment.
163    “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form; provided in
no event shall any corporate Subsidiary of any Person be considered to be a
Joint Venture to which such Person is a party. The Joint Ventures in which the
Borrower has indirectly invested as of the Closing Date are set forth in
Schedule 4.1.
164    “Latest Maturity Date” means, at any date of determination, the latest
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time, as extended in accordance with this Agreement from time to time.
165    “Lender” means each financial institution listed on the signature pages
hereto as a Lender, and any other Person that becomes a party hereto pursuant to
an Assignment Agreement.
166    “Lender Counterparty” means each Lender, each Agent and each of their
respective Affiliates counterparty to a Hedge Agreement (including any Person
who is an Agent or a Lender (and any Affiliate thereof) as of the Closing Date
but subsequently, whether before or after entering into a Hedge Agreement,
ceases to be an Agent or a Lender, as the case may be); provided, at the time of
entering into a Hedge Agreement, no Lender Counterparty shall be a Defaulting
Lender.
167    “Lien” means (i) any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
168    “Loan” means a Loan made by a Lender to Borrower pursuant to Section
2.1(a) on the Closing Date.
169    “Macquarie Capital” as defined in the preamble hereto.
170    “Margin Stock” as defined in Regulation U.
171    “Market-Based Rate Authorizations” as defined in Section 4.26(d).
172    “Master Agreement” has the meaning specified in the definition of the
term “Swap Contract.”
173    “Material Adverse Effect” means a material adverse effect on and/or
material adverse developments with respect to (i) the business, operations,
properties, assets or condition (financial or otherwise) of Holdings and its
Subsidiaries taken as a whole; (ii) the ability of the Credit Parties (taken as
a whole) to fully and timely perform their Obligations; (iii) the legality,
validity, binding effect or enforceability against a Credit Party of a Credit
Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any Credit Document.
174    “Material Contract” means any power purchase agreement, any tax equity
document, any material definitive credit or loan agreement with respect to
Non-Recourse Project Indebtedness and any contract or other arrangement, in each
case, to which Borrower or any of its Subsidiaries is a party (other than the
Credit Documents) for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect.
175    “Maturity Date” means the earlier of (a) January 15, 2017, subject to
extension pursuant to Section 2.22, and (b) the date on which all Loans shall
become due and payable in full hereunder, whether by acceleration or otherwise.
176    “MLPFS” as defined in the preamble hereto.
177    “Moody’s” means Moody’s Investors Service, Inc.
178    “Morgan Stanley” as defined in the preamble hereto.
179    “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
180    “Narrative Report” means, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of Holdings and its Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable month, Fiscal
Quarter or Fiscal Year and for the period from the beginning of the then current
Fiscal Year to the end of such period to which such financial statements relate.
181    “Net Asset Sale Proceeds” means, the aggregate cash proceeds received by
Borrower or any of its Subsidiaries in respect of any Asset Sale (including,
without limitation, any cash received upon the sale or other disposition of any
non-cash consideration or Cash Equivalents substantially concurrently received
in any Asset Sale), net of (i) the direct costs relating to such Asset Sale,
including, without limitation, legal, accounting and investment banking fees,
and sales commissions, and any relocation expenses incurred as a result of the
Asset Sale, taxes paid or payable as a result of the Asset Sale, all
distributions and other payments required to be made to minority interest
holders (other than Borrower or any Subsidiary of Borrower) in Subsidiaries or
Joint Ventures as a result of such Asset Sale, and any reserve against
liabilities associated with such Asset Sale, including pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and indemnification obligations associated with such Asset Sale, with
any subsequent reduction of the reserve other than by payments made and charged
against the reserved amount to be deemed a receipt of cash and (ii) the payment
of the outstanding principal amount of, premium or penalty, if any, and interest
on any Non-Recourse Project Indebtedness that is secured by a Lien on the assets
subject, directly or indirectly, to the Asset Sale and that is required to be
repaid under the terms thereof.
182    “Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any
Cash payments or proceeds received by Borrower or any of its Subsidiaries (a)
under any casualty insurance policy in respect of a covered loss thereunder or
(b) as a result of the taking of any assets of Borrower or any of its
Subsidiaries by any Person pursuant to the power of eminent domain, condemnation
or otherwise, or pursuant to a sale of any such assets to a purchaser with such
power under threat of such a taking, minus (ii) (a) any actual and reasonable
costs incurred by Borrower or any of its Subsidiaries in connection with the
adjustment or settlement of any claims of Borrower or such Subsidiary in respect
thereof, (b) any bona fide direct costs incurred in connection with any sale of
such assets as referred to in clause (i)(b) of this definition, including income
taxes payable as a result of any gain recognized in connection therewith and (c)
payment of the outstanding principal amount of, premium or penalty, if any, and
interest on any Non-Recourse Project Indebtedness that is secured by a Lien on
the assets subject to the events described in clauses (i)(a) and (i)(b) above
that is required to be repaid under the terms thereof.
183    “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xii) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness was to be terminated as of that date).
184    “Net Non-Operating Capital Events Proceeds” means, the aggregate cash
proceeds received by Borrower or any of its Subsidiaries in respect of any
Non-Operating Capital Events, net of (i) the direct costs relating to such
Non-Operating Capital Event, including, without limitation, legal, accounting
and investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of such Non-Operating Capital Event, taxes paid or payable
as a result of such Non-Operating Capital Event, all distributions and other
payments required to be made to minority interest holders (other than Borrower
or any Subsidiary of Borrower) in Subsidiaries or Joint Ventures as a result of
such Non-Operating Capital Event, and any reserve against liabilities associated
with such Non-Operating Capital Event, including pension and other
post-employment benefit liabilities, liabilities related to environmental
matters and indemnification obligations associated with such Non-Operating
Capital Event, with any subsequent reduction of the reserve other than by
payments made and charged against the reserved amount to be deemed a receipt of
cash and (ii) the payment of the outstanding principal amount of, premium or
penalty, if any, and interest on any Non-Recourse Project Indebtedness that is
secured by a Lien on the assets subject to such Non-Operating Capital Events
that is required to be repaid under the terms thereof.
185    “New Bishop Hill Debt” means the Non-Recourse Indebtedness that is
described under the heading “Bishop Hill” on Schedule 4.16.
186    “Non-Consenting Lender” as defined in Section 2.20.
187    “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.
188    “Non-Operating Capital Event” means any termination, unwind or similar
payments in respect of power purchase agreements, hedges, indemnification
payments under material contracts or any other similar event resulting from the
acceleration of termination of other contracts other than in the ordinary course
of business.
189    “Non-Public Information” means material non-public information (within
the meaning of United States federal, state or other applicable securities laws)
with respect to Borrower or its Affiliates or their Securities.
190    “Non-Recourse Project Indebtedness” means Indebtedness of a Non-Recourse
Subsidiary owed to an unrelated Person with respect to which the creditor has no
recourse (including by virtue of a Lien, guarantee or otherwise) to Borrower or
any other Credit Party other than recourse (a) in respect of any acquisition or
contribution agreement with respect to any Investment permitted hereunder
entered into by Borrower or any other Credit Party or (b) pursuant to Permitted
Project Undertakings or Permitted Equity Commitments.
“Non-Recourse Subsidiary” means:
(a)    any Subsidiary of Borrower that (i) is owned, directly or indirectly, by
a Project Holdco, (ii)(x) is the owner, lessor and/or operator of one or more
Clean Energy Systems, (y) the lessee or borrower in respect of Non-Recourse
Project Indebtedness financing one or more Clean Energy Systems, and/or (z)
develops or constructs one or more Clean Energy Systems, (iii) has no
Subsidiaries and owns no material assets other than those assets necessary for
the ownership, leasing, development, construction or operation of such Clean
Energy Systems and (iv) has no Indebtedness other than intercompany Indebtedness
to the extent permitted hereunder and Non-Recourse Project Indebtedness; and
(b)    any Subsidiary that (i) is the direct or indirect owner of all or a
portion of the Equity Interests in one or more Persons, each of which meets the
qualifications set forth in clause (a) above, (ii) has no Subsidiaries other
than Subsidiaries each of which meets the qualifications set forth in clause (a)
or clause (b)(i) above, (iii) owns no material assets other than those assets
necessary for the ownership, leasing, development, construction or operation of
Clean Energy Systems, (iv) has no Indebtedness other than intercompany
Indebtedness to the extent permitted hereunder and Non-Recourse Project
Indebtedness, (v) is not a direct Subsidiary of Borrower and (vi) after the use
of commercially reasonable efforts by the Credit Parties after the Closing Date,
is not permitted to become a Guarantor or pledge the Equity Interests or other
assets it owns as contemplated herein; provided, however, that the provisions of
the foregoing clause (vi) shall not apply to any Excluded Subsidiary. For the
avoidance of doubt, no Project Holdco shall be deemed a Non-Recourse Subsidiary.
“Non-Recourse Subsidiary Pledgee” means each of the following: (i) TerraForm
Utility Solar XIX Manager, LLC; (ii) First Wind Panhandle Holdings II, LLC;
(iii) California Ridge Class B Holdings LLC; (iv) TerraForm IWG Acquisition
Holdings, LLC; (v) Invenergy Prairie Breeze Holdings LLC; (vi) Prairie Breeze
Expansion Class B Holdings, LLC; (vii) TerraForm IWG Ontario Holdings Parent,
LLC; (viii) TerraForm IWG Acquisition Holdings II Parent, LLC; and (ix) any
other direct Subsidiary of any Guarantor.
191    “Non‑U.S. Lender” as defined in Section 2.17(c).
192    “Note” means a promissory note in the form of Exhibit B, as it may be
amended, restated, supplemented or otherwise modified from time to time.
193    “Notice” means a Funding Notice or a Conversion/Continuation Notice.
194    “Obligations” means all obligations of every nature of each Credit Party,
including obligations from time to time owed to Agents (including former
Agents), Lenders or any of them and Lender Counterparties, under any Credit
Document or Hedge Agreement, whether for principal, interest (including interest
which, but for the filing of a petition in bankruptcy with respect to such
Credit Party, would have accrued on any Obligation, whether or not a claim is
allowed against such Credit Party for such interest in the related bankruptcy
proceeding), settlement payments or payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise; provided, further,
that Obligations of any Guarantor shall not include any Excluded Hedge
Obligations of such Guarantor.
195    “Obligee Guarantor” as defined in Section 7.7.
196    “Ontario Acquisition” as defined in “Closing Date Material Adverse
Effect”.
197    “Ontario Acquisition Agreement” means that certain Raleigh Asset Purchase
and Sale Agreement, dated June 30, 2015, relating to certain Ontario, Canada
projects, entered into by and between Invenergy Wind Canada Green Holdings ULC,
Invenergy Wind Global LLC, Marubeni Corporation, Caisse de dépôt et placement du
Québec and TerraForm IWG Ontario Holdings, LLC (as amended by that certain First
Amending Agreement dated as of December 15, 2015).
198    “Organizational Documents” means (i) with respect to any corporation or
company, its certificate, memorandum or articles of incorporation, organization
or association, as amended, and its by‑laws, as amended, (ii) with respect to
any limited partnership, its certificate or declaration of limited partnership,
as amended, and its partnership agreement, as amended, (iii) with respect to any
general partnership, its partnership agreement, as amended, and (iv) with
respect to any limited liability company, its articles of organization, as
amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such Organizational Document shall
only be to a document of a type customarily certified by such governmental
official.
199    “Other Connection Taxes” means, with respect to any Beneficiary, Taxes
imposed as a result of a present or former connection between such Beneficiary
and the jurisdiction imposing such Tax (other than connections arising from such
Beneficiary having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Commitment or Credit
Document).
200    “Other Taxes” means any and all present or future stamp, court,
recording, filing or documentary Taxes or any other excise or property Taxes,
charges or similar levies (and interest, fines, penalties and additions related
thereto) arising from any payment made hereunder or from the execution,
delivery, perfection of a security interest under or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.20).
201    “Participant Register” as defined in Section 10.6(g)(i).
202    “PATRIOT Act” as defined in Section 3.1(o).
203    “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
204    “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 or Section 430 of the
Internal Revenue Code or Section 302 or Section 303 of ERISA.
“Permitted Business” means any Person engaged only in the businesses, services
or activities described in Section 6.7.
205    “Permitted Debt” as defined in Section 6.1(a).
206    “Permitted Deferred Acquisition Obligation” means an obligation of
Holdings or any of its Subsidiaries to pay the purchase price for the
acquisition of a Person or assets over time or upon the satisfaction of certain
conditions, so long as such acquisition is otherwise permitted hereunder.
207    “Permitted Equity Commitments” means obligations of Borrower or any of
its Subsidiaries to make any payment in respect of any Equity Interest in any
Non-Recourse Subsidiary (and any guarantee by Borrower or any of its
Subsidiaries of such obligations) as long as each such payment in respect of
such Equity Interest constitutes an Investment expressly permitted by Section
6.6; provided, however, that in no event shall any Credit Party guarantee the
obligations of any Subsidiary of the Borrower that is not also a Subsidiary of
such Credit Party.
208    “Permitted Holder” means (i) SunEdison or any of its Controlled
Affiliates and (ii) TerraForm Power, Inc. or any of its Controlled Affiliates.
209    “Permitted Intercompany Indebtedness” as defined in Section
6.1(a)(xviii).
210    “Permitted Investment” means:
211    (1)    any Investment in the Borrower or any Restricted Subsidiary;
212    (2)    any Investment in cash or Cash Equivalents;
213    (3)    reserved;
214    (4)    any Investment existing on the Closing Date and any extension,
modification or renewal of any such Investments (but not any such extension,
modification or renewal to the extent it involves additional advances,
contributions or other investments of cash or property, except as otherwise
permitted under this Agreement);
215    (5)    any Investments received in compromise or resolutions of (i)
obligations of trade creditors or customers that were incurred in the ordinary
course of business or (ii) litigation, arbitration or other disputes;
216    (6)    obligations in respect of Hedge Agreements permitted under Section
6.1(a)(xi);
217    (7)    any Investment in prepaid expenses, negotiable instruments held
for collection and lease, utility, workers’ compensation and performance and
other similar deposits made in the ordinary course of business;
218    (8)    loans or advances to employees made in the ordinary course of
business in an aggregate principal amount not to exceed $10,000,000 at any one
time outstanding;
219    (9)    any guarantee of Indebtedness permitted to be incurred under
Sections 6.1(a)(xii) and 6.1(a)(xv) (other than Indebtedness under any
Non-Recourse Project Indebtedness) and any guarantee of performance obligations
in the ordinary course of business;
220    (10)    Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;
221    (11)    extensions of credit to (and guarantees to the benefit of)
customers and suppliers in the ordinary course of business including, advances
to customers and suppliers that are recorded as accounts receivable, prepaid
expenses or deposits on the balance sheet of the Borrower and its Restricted
Subsidiaries in the ordinary course of business; and
222    (12)    other Investments made since the Closing Date in any Person
having an aggregate Fair Market Value at any time outstanding (measured, with
respect to each Investment, on the date such Investment was made and without
giving effect to subsequent changes in value) not to exceed $15,000,000;
provided that if any Investment pursuant to this clause (12) is made in any
Person that is not a Restricted Subsidiary of the Borrower at the date of the
making of such Investment and such Person becomes a Restricted Subsidiary of the
Borrower after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (1) above and not this clause (12).
223    “Permitted Liens” means:
224    (1)    Liens securing the Obligations;
225    (2)    Liens on property (including Equity Interests) of a Person
existing at the time such Person becomes a Restricted Subsidiary or is merged
with or into or consolidated with Borrower or any of its Subsidiaries; provided
that such Liens were in existence prior to the contemplation of such Person
becoming a Subsidiary or such merger or consolidation, were not incurred in
contemplation thereof and do not extend to any assets other than those of the
Person that becomes a Subsidiary or is merged with or into or consolidated with
Borrower or any Subsidiary;
226    (3)    Liens on property existing at the time Borrower or any of its
Subsidiaries acquires such property; provided that such Liens were in existence
prior to the contemplation of such acquisition, were not incurred in
contemplation thereof and do not extend to any other assets of Borrower or any
of its Subsidiary;
227    (4)    Liens securing Indebtedness under Bank Product Obligations, cash
pooling arrangements and Hedge Agreements, which obligations are permitted by
Section 6.1(a)(xi) and Liens securing or arising by reason of any netting or
set-off arrangement entered into in the ordinary course of banking or other
trading activities;
228    (5)    Liens existing on the Closing Date and specified on Schedule 1.1C;
229    (6)    Liens in favor of any Credit Party;
230    (7)    Liens for Taxes (i) that are not due and payable and (ii) if
obligations with respect to such Taxes are being contested in good faith by
appropriate proceedings and adequate reserves have been made in accordance with
GAAP, statutory Liens of landlords, banks (and rights of set-off) of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law;
231    (8)    Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar or related obligations
(exclusive of obligations for the payment of borrowed money or other
Indebtedness);
232    (9)    reserved;
233    (10)    Liens on the Equity Interests or assets of any Non-Recourse
Subsidiaries (other than Non-Recourse Subsidiary Pledgee) securing Non-Recourse
Project Indebtedness of such Non-Recourse Subsidiaries;
234    (11)    any other Liens securing Indebtedness permitted under Section
6.1(a)(iii) or Section 6.1(a)(xiv);
235    (12)    Liens granted in favor of a Governmental Authority, including any
decommissioning obligations, by a Non-Recourse Subsidiary (other than any
Non-Recourse Subsidiary Pledgee) when required by such Governmental Authority in
connection with the operations of such Non-Recourse Subsidiary in the ordinary
course of its business;
236    (13)    Liens on the property of any Non-Recourse Subsidiary (other than
any Non-Recourse Subsidiary Pledgee) securing performance of obligations under
power purchase agreements and agreements for the purchase and sale of energy and
renewable energy credits, climate change levy exemption certificates, embedded
benefits and other environmental attributes, in each case, related to such
Non-Recourse Subsidiary;
237    (14)    any interest or title of a lessor or sublessor under any lease or
sublease of real estate permitted hereunder (or with respect to any deposits or
reserves posted thereunder);
238    (15)    Liens solely on any cash earnest money deposits made by Borrower
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
239    (16)    purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
240    (17)    Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
241    (18)    any zoning or similar law or right reserved to or vested in any
government office or agency to control or regulate the use of any real property;
242    (19)    non-exclusive outbound licenses of patents, copyrights,
trademarks and other intellectual property rights granted by Borrower or any of
its Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of Borrower or such Subsidiary;
243    (20)    Liens given to a public authority or other service provider or
any other Governmental Authority by a Non-Recourse Subsidiary (other than any
Non-Recourse Subsidiary Pledgee) when required by such public authority or other
service provider or other Governmental Authority in connection with the
operations of such Non-Recourse Subsidiary in the ordinary course of business;
244    (21)    any agreement to lease, option to lease, license, sub-lease or
other right to occupancy assumed or entered by or on behalf of Borrower or any
Subsidiary in the ordinary course of its business;
245    (22)    reservations, limitations, provisos and conditions, if any,
expressed in any grants, permits, licenses or approvals from any Governmental
Authority or any similar authority;
246    (23)    Liens in the nature of restrictions on changes in the direct or
indirect ownership or control of any Non-Recourse Subsidiary;
247    (24)    Liens in the nature of rights of first refusal, rights of first
offer, purchase options and similar rights in respect of the Equity Interests or
assets of Non-Recourse Subsidiaries (other than any Non-Recourse Subsidiary
Pledgee) included in documentation evidencing contemplated purchase and sale
transactions permitted under this Agreement or any Non-Recourse Project
Indebtedness or any Project Obligations related to such Non-Recourse Subsidiary;
248    (25)    Liens securing insurance premium financing arrangements;
249    (26)    Liens in favor of credit card companies pursuant to agreements
therewith;
250    (27)    reserved;
251    (28)    any Lien securing Refinancing Indebtedness incurred to refinance
Indebtedness that was previously so secured, and permitted to be so secured, by
this Agreement; provided that any such Lien is limited to all or part of the
same property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or, under the written
arrangements under which the original Lien arose, could secure) the Indebtedness
being refinanced;
252    (29)    Liens on assets pursuant to the Acquisition Agreements and any
other merger agreements, stock or asset purchase agreements and similar
agreements in respect of the disposition of such assets permitted hereunder;
253    (30)    minor survey exceptions, minor encumbrances, minor defects or
irregularities in title, easements or reservations of, or rights of others for,
licenses, rights of way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property, not interfering in any material respect with the conduct of the
business of Holdings and its Subsidiaries;
254    (31)    Liens deemed to exist in connection with repurchase agreements
and other similar Investments to the extent such Investments are permitted under
this Agreement;
255    (32)    Liens on the Equity Interests of any Unrestricted Subsidiary or
Joint Venture to secure Indebtedness of such Unrestricted Subsidiary or Joint
Venture; and
256    (33)    Liens securing Indebtedness in an aggregate principal amount not
to exceed, as of the date of incurrence of such Lien or Indebtedness secured
thereby, $15,000,000.
257    “Permitted Project Undertakings” means guarantees by or obligations of
(i) Borrower or any its Subsidiaries in respect of Permitted Deferred
Acquisition Obligations (provided, however, that in no event shall any Credit
Party guarantee or otherwise assume the obligations of any Subsidiary of the
Borrower that is not also a Subsidiary of such Credit Party) and (ii) any
Non-Recourse Subsidiary or any of such Non-Recourse Subsidiary’s subsidiaries in
respect of Project Obligations relating to any of such Non-Recourse Subsidiary’s
subsidiaries.
258    “Permitted Tax Distributions” means, with respect to any taxable period
ending after the date hereof for which Borrower is treated as a pass-through
entity for U.S. federal income tax purposes, cash dividends or other
distributions or loans declared and paid by Borrower to Holdings and, with
respect to any taxable period ending after the date hereof for which Holdings is
treated as a pass-through entity for U.S. federal income tax purposes, cash
dividends or other distributions declared and paid, or loans made, by Holdings
to the members of Holdings, in each case, for the sole purpose of funding the
payments by the direct or indirect owners of Holdings of the Taxes owed with
respect to their respective allocable shares of the taxable net income for such
period of Holdings and any of its Subsidiaries treated as pass through entities
for U.S. federal income tax purposes (whether owned by Holdings directly or
through other pass-through entities), provided that such dividends or other
distributions shall not exceed, in any taxable period, the product of (a) the
highest marginal effective combined Tax rates then in effect under the Internal
Revenue Code and under the laws of any state and local taxing jurisdictions in
which any member is required to pay income Taxes with respect to Holdings’ and
such Subsidiaries’ combined net income (taking into account the deductibility of
state and local taxes in computing federal income taxes) and (b) net taxable
income of Holdings and such Subsidiaries for such taxable period (computed as if
they were a single corporation) reduced by any net losses or credits or other
tax attributes of Holdings or any such Subsidiary carried over from prior
periods ending on or after the Closing Date, to the extent not previously taken
into account in computing payments under this clause (b).
259    “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
260    “Platform” as defined in Section 5.1(n).
261    “Pledge and Security Agreement” means the Pledge and Security Agreement,
executed by Borrower and each Guarantor in favor of the Collateral Agent, as it
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.
262    “Post-Closing Acquisition” means the acquisition by Borrower on each
Funds Release Date of one or more Post-Closing Acquisition Projects.
263    “Post-Closing Acquisition Projects” means the projects more particularly
described on Schedule 1.1B hereto.
264    “Preferred Equity” means any Equity Interest with preferential rights of
payment of dividends or upon liquidation, dissolution, or winding up.
265    “Prime Rate” means the rate of interest quoted in the print edition of
The Wall Street Journal, Money Rates Section as the Prime Rate (currently
defined as the base rate on corporate loans posted by at least 75% of the
nation’s thirty (30) largest banks), as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Administrative Agent or any other
Lender may make commercial loans or other loans at rates of interest at, above
or below the Prime Rate.
266    “Principal Office” means, the Administrative Agent’s “Principal Office”
as set forth on Appendix B, or such other office or office of a third party or
sub-agent, as appropriate, as the Administrative Agent may from time to time
designate in writing to Borrower and each Lender.
267    “Projects” means, collectively, the Closing Date Acquisition Projects and
the Post-Closing Date Acquisition Projects.
268    “Project Deposit Account” as defined in Section 5.16.
269    “Project CAFD” means, for any period, an amount equal to (a) the amount
of dividends paid in cash to Borrower by its Subsidiaries during such period to
the extent not funded directly with the proceeds of an Investment by Borrower
and deposited into the Project Deposit Account, plus (b) the amount of payments
received in cash by Borrower in repayment of good faith loans made by Borrower
to Borrower’s Subsidiaries and deposited into the Project Deposit Account, plus
(c) the amount of payments received in cash by Borrower arising out of the
ordinary course settlement of Hedge Agreements (less any cash losses incurred by
Borrower relating to the ordinary course settlement of Hedge Agreements) and
deposited into the Project Deposit Account, plus (d) the amount of payments
received in cash by Borrower from other Investments (to the extent not funded
directly with the proceeds of an Investment by Borrower) and good faith
Contractual Obligations permitted by this Agreement and deposited into the
Project Deposit Account, plus (e) only in the case of the Fiscal Quarter ended
March 31, 2016, $2,000,000. For the avoidance of doubt, Project CAFD shall
exclude the sum, without duplication, of the following expenses, in each case to
the extent paid in cash by Borrower or Holdings during any period and regardless
of whether any such amount was accrued during such period: (i) income tax
expense and Permitted Tax Distributions of Holdings and its Subsidiaries, (ii)
corporate overhead expense of Borrower and Holdings for such period, (iii) any
amounts received during such period and required to be applied to the prepayment
of the Loans in accordance with Section 2.11 and (iv) any Extension Fee payable
pursuant to Section 2.8(b). Notwithstanding the foregoing, Project CAFD (x) for
the Fiscal Quarter ended June 30, 2015 shall be deemed to be $24,100,000, (y)
for the Fiscal Quarter ended September 30, 2015 shall be deemed to be
$8,400,000, and (z) for the Fiscal Quarter ended December 31, 2015 shall be
deemed to be $15,200,000.
270    “Project Holdco” means, (i) on and after the Closing Date, (A) in the
case of the US Utility Fund Project, TerraForm Utility Solar XIX Holdings, LLC,
(B) in the case of the California Ridge Project and Prairie Breeze Project,
TerraForm IWG Acquisition Holdings III, LLC, (C) in the case of the Rattlesnake
Project, TerraForm IWG Acquisition Holdings, LLC, (D) in the case of the Raleigh
Project, TerraForm IWG Ontario Holdings Grandparent, LLC, and (E) in the case of
the Bishop Hill Project, TerraForm IWG Acquisition Ultimate Holdings II, LLC,
and (ii) on and after the applicable Funds Release Date for the Post-Closing
Acquisition Project, (A) in the case of the South Plains I Project, FW Panhandle
Portfolio II, LLC, and (B) in the case of Prairie Breeze II Project and Prairie
Breeze III Project, TerraForm IWG Acquisition Holdings III, LLC.
“Project Obligations” means, as to any Non-Recourse Subsidiary, any Contractual
Obligation of such Person under power purchase agreements; agreements for the
purchase and sale of energy and renewable energy credits, climate change levy
exemption certificates embedded benefits and other environmental attributes;
decommissioning agreements; tax indemnities; operation and maintenance
agreements; leases; development contracts; construction contracts; management
services contracts; share retention agreements; warranties; bylaws, operating
agreements, joint development agreements and other organizational documents; and
other similar ordinary course contracts entered into in connection with owning,
operating, developing or constructing Clean Energy Systems.
271    “Projections” as defined in Section 4.8.
272    “Pro Rata Share” means with respect to all payments, computations and
other matters relating to the Loan of any Lender, the percentage obtained by
dividing (a) the Exposure of that Lender by (b) the aggregate Exposure of all
Lenders.
273    “Public Lenders” means Lenders that do not wish to receive Non-Public
Information with respect to Holdings, its Subsidiaries or their Securities.
274    “PUHCA” as defined in Section 4.26(a).
275    “PUHCA Exemption” as defined in Section 4.26(c).
276    “PUHCA Regulations” as defined in Section 4.26(a).
277    “PURPA” as defined in Section 4.26(a).
278    “PURPA Regulations” as defined in Section 4.26(a).
279    “QF” as defined in Section 4.26(a).
280    “QF Status” as defined in Section 4.26(a).
281    “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant Guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
282    “Raleigh Seller” means the Seller as defined in the Ontario Acquisition
Agreement.
283    “Rattlesnake PSA” means that certain Amended and Restated Purchase and
Sale Agreement, dated as of December 15, 2015, by and between Invenergy Wind
Global LLC and TerraForm IWG Acquisition Holdings, LLC.
284    “REC Hedge” means any purchase, sale, swap, hedge or similar arrangement
relating to renewable energy credits.
285    “Refinancing Indebtedness” means any Indebtedness that refinances any
Indebtedness in compliance with Section 6.1; provided, however:
286    (a)    such Refinancing Indebtedness has a stated maturity that is no
earlier than the stated maturity of the Indebtedness being refinanced;
287    (b)    such Refinancing Indebtedness has an average life at the time such
Refinancing Indebtedness is incurred that is equal to or greater than the
average life of the Indebtedness being refinanced;
288    (c)    such Refinancing Indebtedness has an aggregate principal amount
(or if issued with an original issue discount, an aggregate issue price) that is
equal to or less than the aggregate principal amount (or if incurred with
original issue discount, the aggregate accreted value) then outstanding or
committed (plus fees and expenses, including any premiums) under the
Indebtedness being refinanced;
289    (d)    if the Indebtedness being refinanced is subordinated Indebtedness,
such Refinancing Indebtedness has a final maturity date later than the final
maturity date of the Loans, and is subordinated in right of payment to the Loans
on terms at least as favorable to the Lenders as those contained in the
Indebtedness being refinanced; and
290    (e)    if the Indebtedness being refinanced is Non-Recourse Project
Indebtedness, such Refinancing Indebtedness is Non-Recourse Project Indebtedness
incurred by the applicable Non-Recourse Subsidiaries;
291    provided, however, that Refinancing Indebtedness shall not include
Indebtedness of (i) the Borrower or a Restricted Subsidiary that refinances
Indebtedness of an Unrestricted Subsidiary or (ii) the Borrower or a Guarantor
that refinances Indebtedness of a Restricted Subsidiary that is not a Guarantor.
292    “Register” as defined in Section 2.4(b).
293    “Regulation D” means Regulation D of the Board of Governors, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
294    “Regulation T” means Regulation T of the Board of Governors, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
295    “Regulation U” means Regulation U of the Board of Governors, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
296    “Regulation X” means Regulation X of the Board of Governors, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.
297    “Related Fund” means, with respect to any Lender that is an investment
fund, any other investment fund that invests in commercial loans and that is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.
298    “Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.
299    “Replacement Lender” as defined in Section 2.20.
300    “Requisite Lenders” means one or more Lenders having or holding Exposure
and representing more than 50% of the aggregate Exposure of all Lenders;
provided that the amount of Exposure shall be determined by disregarding the
Exposures of any Defaulting Lender.
301    “Restricted Investment” means any Investment other than a Permitted
Investment.
302    “Restricted Payments” as defined in Section 6.3.
303    “Restricted Subsidiary” means any subsidiary other than an Unrestricted
Subsidiary; provided that upon the occurrence of any Unrestricted Subsidiary
ceasing to be an Unrestricted Subsidiary, such subsidiary shall be included in
the definition of “Restricted Subsidiary.”
304    “Sanctions” as defined in Section 4.25.
305    “S&P” means Standard & Poor’s, a Division of The McGraw-Hill Companies,
Inc.
306    “Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.
307    “Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreements or arrangements, options, warrants, bonds, debentures, notes, or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities” or
any certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
308    “Securities Act” means the Securities Act of 1933, as amended from time
to time, and any successor statute.
309    “Solvency Certificate” means a Solvency Certificate of an Authorized
Officer of Holdings (which Authorized Officer shall be familiar with the
financial condition of Holding and its Subsidiaries) substantially in the form
of Exhibit F.
310    “Solvent” means, with respect to all Credit Parties, on a consolidated
basis, that as of the date of determination, both (i) (a) the sum of the Credit
Parties’ debt (including contingent liabilities) does not exceed the present
fair saleable value of the Credit Parties’ present assets; (b) the Credit
Parties’ capital is not unreasonably small in relation to their business as
contemplated on the Closing Date and reflected in the Projections or with
respect to any transaction contemplated to be undertaken after the Closing Date;
and (c) the Credit Parties have not incurred and do not intend to incur, or
believe (nor should it reasonably believe) that they will incur, debts beyond
their ability to pay such debts as they become due (whether at maturity or
otherwise); and (ii) the Credit Parties are “solvent” within the meaning given
that term and similar terms under the Bankruptcy Code and other applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standards
No. 5).
311    “Special Prepayment Date” shall mean, in the event any Post-Closing
Acquisition has not been consummated on or prior to the nine-month anniversary
of the Closing Date, such nine-month anniversary of the Closing Date.
312    “Special Restricted Distribution” means a distribution of cash held by
Subsidiaries of Borrower as of the Closing Date (after giving effect to the
acquisitions contemplated by the Acquisition Agreements and related
transactions) to TerraForm Power in an amount not to exceed $31,000,000.
313    “Specified Acquisition Agreement Representations” means the
representations made by or with respect to the Closing Date Acquisition Projects
in the U.S. Acquisition Agreement and/or the Ontario Acquisition Agreement, as
applicable, as are material to the interests of the Lenders and the Arrangers,
in their capacities as such, but only to the extent that Borrower or its
Affiliates have the right not to consummate the U.S. Acquisition and/or the
Ontario Acquisition, as applicable, or to terminate their obligations (or
otherwise do not have an obligation to close), under the U.S. Acquisition
Agreement and/or the Ontario Acquisition Agreement (in each case in accordance
with the terms of the applicable Acquisition Agreement(s)) as a result of a
failure of such representations in the applicable Acquisition Agreement(s) to be
true and correct.
314    “Specified Representations” means the representations and warranties
contained in Sections 4.1(a) and (b), 4.3, 4.4(a)(i) and (ii), 4.4(b), 4.17,
4.18, 4.22 and 4.25.
315    “State Electric Utility Regulations” as defined in Section 4.26(e).
316    “Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date of this Agreement, and will not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.
317    “subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, (i) in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding and
(ii) any interests or rights held by tax equity investors representing tax
equity interests shall be excluded from such calculation.
318    “Subsidiary” means, unless the context otherwise requires, a Restricted
Subsidiary of Borrower. For purposes of Sections 4.2, 4.11, 4.12, 4.20, 4.23,
4.25, 4.26, 5.1(a), 5.1(b), 5.1(c), 5.1(d), 5.1(h), 5.3, 5.8, 5.9 and 5.15 only,
references to Subsidiaries shall be deemed also to be references to Unrestricted
Subsidiaries.
319    “SunEdison” means SunEdison, Inc., a Delaware corporation.
320    “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
321    “Swap Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
322    “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding (together with interest, penalties and
other additions thereto) of any nature imposed by any Governmental Authority and
whatever called, on whomsoever and wherever imposed, levied, collected, withheld
or assessed.
323    “Terminated Lender” as defined in Section 2.20.
324    “Term Loan Proceeds Account” shall mean a deposit account maintained with
Citi, subject to a First Priority Lien in favor of Collateral Agent and a
control agreement in favor of Collateral Agent (in form and substance reasonably
satisfactory to Collateral Agent), funded (and with amounts on deposit therein
to be disbursed) in accordance with the terms of Section 2.21.
325    “Term Loan Proceeds Amount” shall mean an aggregate amount equal to
$77,000,000, as such amount may be reduced from time to time pursuant to Section
2.21.
326    “TerraForm PH II” means TerraForm Private Holdings II, LLC, a Delaware
limited liability company.
327    “TerraForm Power” means TerraForm Power, LLC, a Delaware limited
liability company.
328    “Test Period” means with respect to any date of determination, the most
recently ended four full consecutive fiscal quarters.
329    “Transaction Costs” means the fees, costs and expenses payable by
Holdings, Borrower or any of Borrower’s Subsidiaries on or before the Closing
Date in connection with the transactions contemplated by the Credit Documents.
330    “Type of Loan” means with respect to any Loan, a Base Rate Loan or a
Eurodollar Rate Loan.
331    “UBSS” as defined in the preamble hereto.
332    “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
333    “Unrestricted Subsidiary” means any subsidiary of Borrower designated on
Schedule 4.1 as an Unrestricted Subsidiary as of the date hereof or designated
by an Authorized Officer of Borrower as an Unrestricted Subsidiary pursuant to
Section 5.13 subsequent to the date hereof, and any subsidiaries of any such
designated Unrestricted Subsidiaries acquired or formed after such designation.
Borrower may designate any subsidiary of Borrower (including any existing
subsidiary and any newly acquired or newly formed subsidiary) to be an
Unrestricted Subsidiary unless such subsidiary or any of its subsidiaries owns
(a) a Project, or (b) any Equity Interests or Indebtedness of, or owns or holds
any Lien on any property of, Borrower or any subsidiary of Borrower (other than
any subsidiary of the subsidiary to be so designated); provided that (i) each of
(A) the subsidiary to be so designated and (B) its subsidiaries has not at the
time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
Borrower or any Restricted Subsidiary and (ii) Borrower may not designate any
Project Holdco or any of their respective subsidiaries to be an Unrestricted
Subsidiary.
334    “U.S. Acquisition” as defined in “Closing Date Material Adverse Effect”.
335    “U.S. Acquisition Agreement” means, collectively, (1) the Bishop Hills
PSA, (2) the CRPB PSA and (3) the Rattlesnake PSA.
336    “U.S. Lender” as defined in Section 2.17(c).

1.2.    Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Holdings to Lenders pursuant to Section 5.1(a) and
5.1(b) shall be prepared in accordance with GAAP as in effect at the time of
such preparation (and delivered together with the reconciliation statements
provided for in Section 5.1(d), if applicable). Subject to the foregoing,
calculations in connection with the definitions, covenants and other provisions
hereof shall utilize accounting principles and policies in conformity with those
used to prepare the Historical Financial Statements.

1.3.    Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including,” when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable. Unless otherwise specifically indicated, the term “consolidated”
with respect to any Person refers to such Person consolidated with its
Restricted Subsidiaries, and excludes from such consolidation any Unrestricted
Subsidiary as if such Unrestricted Subsidiary were not an Affiliate of such
Person.

SECTION 2.    LOANS

2.1.    Term Loans.
(a)    Loan Commitments. Subject to the terms and conditions hereof, each Lender
severally agrees to make, on the Closing Date, a Loan to Borrower in an amount
equal to such Lender’s Commitment. Borrower may make only one borrowing under
the Commitment which shall be on the Closing Date. Any amount borrowed under
this Section 2.1(a) and subsequently repaid or prepaid may not be reborrowed.
Subject to Section 2.9, Section 2.10(a) and Section 2.11, all amounts owed
hereunder with respect to the Loans shall be paid in full no later than the
Maturity Date. Each Lender’s Commitment shall terminate immediately and without
further action on the Closing Date after giving effect to the funding of such
Lender’s Commitment on such date.
(b)    Borrowing Mechanics for Term Loans.
(i)    Borrower shall deliver to Administrative Agent a fully executed Funding
Notice no later than (x) the Closing Date with respect to Base Rate Loans and
(y) three Business Days prior to the Closing Date with respect to Eurodollar
Rate Loans (or such shorter period as may be acceptable to Administrative
Agent). Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender of the proposed borrowing.
(ii)    Each Lender shall make its Loan available to Administrative Agent not
later than 12:00 p.m. (New York City time) on the Closing Date, by wire transfer
of same-day funds in Dollars, at the principal office designated by
Administrative Agent. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Loan
available to Borrower on the Closing Date by causing an amount of same-day funds
in Dollars, equal to the proceeds of all such Loans received by Administrative
Agent from Lenders, to be credited to the account of Borrower at the Principal
Office designated by Administrative Agent or to such other account as may be
designated in writing to Administrative Agent by Borrower.

2.2.    Pro Rata Shares; Availability of Funds.
(a)    Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder nor shall any Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase participation required hereby.
(b)    Availability of Funds. Unless Administrative Agent shall have been
notified by any Lender prior to the Closing Date that such Lender does not
intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on the Closing Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on the Closing
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrower a corresponding amount on the Closing
Date. If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from the Closing Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate. In the event that (i) a Lender fails to fund to
Administrative Agent all or any portion of the Loans required to be funded by
such Lender hereunder prior to the time specified in this Agreement and (ii)
such Lender’s failure results in Administrative Agent failing to make a
corresponding amount available to Borrower on the Closing Date, at
Administrative Agent’s option, such Lender shall not receive interest hereunder
with respect to the requested amount of such Lender’s Loans for the period
commencing with the time specified in this Agreement for receipt of payment by
the Borrower through and including the time of Borrower’s receipt of the
requested amount. If such Lender does not pay such corresponding amount
forthwith upon Administrative Agent’s demand therefor, Administrative Agent
shall promptly notify Borrower and Borrower shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from the Closing Date until the date such amount is paid to
Administrative Agent, at the rate payable hereunder for Base Rate Loans. Nothing
in this Section 2.2(b) shall be deemed to relieve any Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrower
may have against any Lender as a result of any default by such Lender hereunder.

2.3.    Use of Proceeds. The proceeds of the Term Loans made on the Closing Date
shall be used by Borrower for the following purposes of the Borrower not in
contravention of any law: (a) to partially fund the Acquisition, (b) to fund the
Term Loan Proceeds Account in connection with the Post-Closing Acquisitions and
(c) to pay fees and expenses payable hereunder and in connection with the
Acquisition.

2.4.    Evidence of Debt; Register; Lenders’ Books and Records; Notes.
(a)    Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of Borrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided that the failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s Obligations in respect of any applicable Loans; provided, further, in
the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.
(b)    Register. Administrative Agent (or its agent or sub-agent appointed by
it), acting solely for this purpose as the agent of Borrower, shall maintain at
its Principal Office a register for the recordation of the names and addresses
of Lenders and the Loans of each Lender from time to time (the “Register”). The
Register shall be available for inspection by Borrower or any Lender (with
respect to (i) any entry relating to such Lender’s Loans and (ii) the identity
of the other Lenders (but not any information with respect to such other
Lenders’ Loans)) at any reasonable time and from time to time upon reasonable
prior notice. Administrative Agent shall record, or shall cause to be recorded,
in the Register the Loans in accordance with the provisions of Section 10.6, and
each repayment or prepayment in respect of the principal amount of the Loans.
The entries in the Register shall be conclusive, absent manifest error, and
binding on Borrower, each Lender and Administrative Agent. The Borrower, each
Lender and Administrative Agent shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. Borrower hereby designates Administrative Agent to
serve as Borrower’s agent solely for purposes of maintaining the Register as
provided in this Section 2.4, and Borrower hereby agrees that, to the extent
Administrative Agent serves in such capacity, Administrative Agent and its
officers, directors, employees, agents, sub-agents and affiliates shall
constitute “Indemnitees.”
(c)    Notes. If so requested by any Lender by written notice to Borrower (with
a copy to Administrative Agent) at least two Business Days prior to the Closing
Date, or at any time thereafter, Borrower shall execute and deliver to such
Lender (and/or, if applicable and if so specified in such notice, to any Person
who is an assignee of such Lender pursuant to Section 10.6) on the Closing Date
(or, if such notice is delivered after the Closing Date, promptly after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Loan.

2.5.    Interest on Loans.
(a)    Except as otherwise set forth herein, each Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof (i) if a Base Rate Loan, at the
Base Rate plus the Applicable Margin; or (ii) if a Eurodollar Rate Loan, at the
Adjusted Eurodollar Rate plus the Applicable Margin.
(b)    The basis for determining the rate of interest with respect to any Loan,
and the Interest Period with respect to any Eurodollar Rate Loan, shall be
selected by Borrower and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be.
(c)    In connection with Eurodollar Rate Loans there shall be no more than five
(5) Interest Periods outstanding at any time. In the event Borrower fails to
specify between a Base Rate Loan or a Eurodollar Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then‑current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Borrower fails to specify an
Interest Period for any Eurodollar Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, Borrower shall be deemed to have selected an
Interest Period of one month. As soon as practicable after 10:00 a.m. (New York
City time) on each Interest Rate Determination Date, Administrative Agent shall
determine (which determination shall, absent manifest error, be final,
conclusive and binding upon all parties) the interest rate that shall apply to
the Eurodollar Rate Loans for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower and each Lender.
(d)    Interest payable pursuant to Section 2.5(a) shall be computed (i) in the
case of Base Rate Loans on the basis of a 365‑day or 366‑day year, as the case
may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a 360‑day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or the
last Interest Payment Date with respect to such Loan or, with respect to a Base
Rate Loan being converted from a Eurodollar Rate Loan, the date of conversion of
such Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.
(e)    Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such payment date; (ii)
shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) shall accrue on a daily basis and shall
be payable in arrears at maturity of the Loans, including final maturity of the
Loans; provided, however, with respect to any voluntary prepayment of a Base
Rate Loan, accrued interest shall instead be payable on the applicable Interest
Payment Date.

2.6.    Conversion/Continuation.
(a)    Subject to Section 2.15 and so long as no Default or Event of Default
shall have occurred and then be continuing, Borrower shall have the option:
(i)    to convert, at any time, all or any part of any Loan equal to $2,000,000
and integral multiples of $100,000 in excess of that amount from one Type of
Loan to another Type of Loan; provided a Eurodollar Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Eurodollar
Rate Loan unless Borrower shall pay all amounts due under Section 2.15 in
connection with any such conversion; or
(ii)    upon the expiration of any Interest Period applicable to any Eurodollar
Rate Loan, to continue all or any portion of such Loan equal to $2,000,000 and
integral multiples of $100,000 in excess of that amount as a Eurodollar Rate
Loan.
(b)    Borrower shall deliver a Conversion/Continuation Notice to Administrative
Agent no later than 10:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and at least three Business Days in advance of the proposed
Conversion/Continuation Date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and Borrower shall be bound to effect a conversion or
continuation in accordance therewith. If, on any day, a Loan is outstanding with
respect to which a Funding Notice or Conversion/Continuation Notice has not been
delivered to Administrative Agent in accordance with the terms hereof specifying
the applicable basis for determining the rate of interest, then for that day
such Loan shall be a Base Rate Loan.

2.7.    Default Interest. Upon the occurrence and during the continuance of an
Event of Default under Section 8.1(a) or at the direction of the Requisite
Lenders after the occurrence and during the continuation of any other Event of
Default, the principal amount of all Loans outstanding and, to the extent
permitted by applicable law, any interest payments on the Loans or any fees or
other amounts owed hereunder, shall thereafter bear interest (including
post‑petition interest in any proceeding under Debtor Relief Laws) payable on
demand at a rate that is 2.00% per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate which is 2.00% per annum in
excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided in the case of Eurodollar Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective such Eurodollar Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2.00% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.7 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.

2.8.    Fees.
(a)    Borrower agrees to pay on the Closing Date to each Lender party to this
Agreement as a Lender on the Closing Date, as fee compensation for the funding
of such Lender’s Loan, a closing fee as specified in the second amended and
restated fee letter, dated as of December 4, 2015, by and among TerraForm Power
Operating, LLC, Citi, Morgan Stanley, Barclays, MLPFS, GS Bank, Macquarie
Capital, UBSS, and the other parties thereto.
(b)    Borrower agrees to pay to each Lender party to this Agreement as a Lender
on the Business Day immediately preceding the effectiveness of each Extension
Option, as fee compensation for such Extension Option, an extension fee (the
“Extension Fee”) in an amount equal to 0.50% of the stated principal amount of
such Lender’s Term Loans that will be extended pursuant to such Extension
Option, payable to such Lender upon the date of, and as a condition precedent to
the effectiveness of, any such Extension Option.
(c)    In addition to any of the foregoing fees, Borrower agrees to pay to
Agents such other fees in the amounts and at the times separately agreed upon.

2.9.    Scheduled Payments. The principal amount of the Loans shall be repaid in
consecutive quarterly installments and at final maturity (each such payment, an
“Installment”) in the aggregate amounts set forth below on the amortization
dates set forth below, commencing March 31, 2016:
Amortization Date
Installments
March 31, 2016
$1,250,000
June 30, 2016
$1,250,000
September 30, 2016
$1,250,000
December 31, 2016
$1,250,000
Maturity Date
Remainder



; provided, that during the period of any Extension Option, if and to the extent
Borrower has exercised any Extension Option, the principal amount of the Loans
shall be repaid in Installments in the aggregate amounts set forth below on the
amortization dates set forth below:


Amortization Date
Installments
March 31, 2017
$1,250,000
June 30, 2017
$1,250,000
September 30, 2017
$1,250,000
December 31, 2017
$1,250,000
March 31, 2018
$6,250,000
June 30, 2018
$6,250,000
September 30, 2018
$6,250,000
December 31, 2018
$6,250,000
Maturity Date
Remainder



Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Loans in
accordance with Section 2.10, Section 2.11 and Section 2.12, as applicable, and
(y) the Loans, together with all other amounts owed hereunder with respect
thereto, shall, in any event, be paid in full no later than the Maturity Date.

2.10.    Voluntary Prepayments.
(a)    Any time and from time to time:
(i)    with respect to Base Rate Loans, Borrower may prepay any such Loans on
any Business Day in whole or in part, in an aggregate minimum amount of
$2,000,000 and integral multiples of $100,000 in excess of that amount (or such
lesser amount which constitutes the full amount of such Loans outstanding); and
(ii)    with respect to Eurodollar Rate Loans, Borrower may prepay any such
Loans on any Business Day in whole or in part in an aggregate minimum amount of
$2,000,000 and integral multiples of $100,000 in excess of that amount (or such
lesser amount which constitutes the full amount of such Loans outstanding).
(b)    All such prepayments shall be made:
(i)    upon not less than one Business Day’s prior written or telephonic notice
in the case of Base Rate Loans; and
(ii)    upon not less than three Business Days’ prior written or telephonic
notice in the case of Eurodollar Rate Loans;
in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed by delivery of
written notice thereof to Administrative Agent (and Administrative Agent will
promptly transmit such original notice for Loans by telefacsimile or telephone
to each Lender). Upon the giving of any such notice, the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment
date specified therein; provided that a notice of prepayment made in connection
with a refinancing of the Loans or sale of the Borrower may be conditioned upon
the consummation of such refinancing or sale (and if such refinancing or sale is
not consummated, the principal amount of the Loans specified in such notice
shall not be so due and payable on the prepayment date specified in such
notice). Any such voluntary prepayment shall be applied as specified in Section
2.12(a).

2.11.    Mandatory Prepayments.
(a)    Asset Sales. No later than the third Business Day following the date of
receipt by Borrower or any of its Subsidiaries of any Net Asset Sale Proceeds,
Borrower shall prepay the Loans as set forth in Section 2.12(b) in an aggregate
amount equal to such Net Asset Sale Proceeds.
(b)    Insurance/Condemnation Proceeds.
(i)    No later than the third Business Day following the date of receipt by
Borrower or any of its Subsidiaries, or Administrative Agent as loss payee, of
any Net Insurance/Condemnation Proceeds, unless waived by Requisite Lenders,
Borrower shall prepay the Loans as set forth in Section 2.12(b) in an aggregate
amount equal to such Net Insurance/Condemnation Proceeds.
(ii)    Notwithstanding the foregoing clause (i), in the event of Net
Insurance/Condemnation Proceeds received under casualty insurance policy in
respect of a covered loss thereunder and so long as no Default or Event of
Default shall have occurred and be continuing, Borrower shall have the option,
directly or through one or more of its Subsidiaries, to use such Net
Insurance/Condemnation Proceeds to repair the damage (or replace or restore the
affected property) caused by the applicable casualty within 360 days of receipt
thereof (or, if committed to be reinvested within such 360 days, within 180 days
thereafter).
(c)    Issuance of Debt. On the date of receipt by Borrower or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Borrower or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1, including the New Bishop Hill
Debt but excluding any other Indebtedness incurred pursuant to Section
6.1(a)(xiv)), Borrower shall prepay the Loans as set forth in Section 2.12(b) in
an aggregate amount equal to 100% of such proceeds, net of underwriting
discounts and commissions and other reasonable costs and expenses associated
therewith, including reasonable legal fees and expenses.
(d)    Non-Operating Capital Events. No later than the third Business Day
following the date of receipt by Borrower or any of its Subsidiaries of any Net
Non-Operating Capital Events Proceeds, Borrower shall prepay the Loans as set
forth in Section 2.12(b) in an aggregate amount equal to such Net Non-Operating
Capital Events Proceeds.
(e)    Special Prepayment. On the Special Prepayment Date, the Administrative
Agent shall apply the full amount of the Term Loan Proceeds Amount remaining in
the Term Loan Proceeds Account on such date to prepay the Loans, plus all
accrued and unpaid interest in respect thereof.
(f)    Prepayment Certificate. Concurrently with any prepayment of the Loans
pursuant to Sections 2.11(a) through 2.11(d), Borrower shall deliver to
Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds. In the event that
Borrower shall subsequently determine that the actual amount received exceeded
the amount set forth in such certificate, Borrower shall promptly make an
additional prepayment of the Loans in an amount equal to such excess, and
Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

2.12.    Application of Prepayments/Reductions.
(a)    Application of Prepayments. Any prepayment of any Loan hereunder shall be
applied to prepay the Loans on a pro rata basis (in accordance with the
respective outstanding principal amounts thereof) and further applied on a pro
rata basis to reduce the remaining scheduled Installments of principal of the
Loans.
(b)    Application of Prepayments of Loans to Base Rate Loans and Eurodollar
Rate Loans. Any prepayment of any Loan hereunder shall be applied first to Base
Rate Loans to the full extent thereof before application to Eurodollar Rate
Loans, in each case in a manner which minimizes the amount of any payments
required to be made by Borrower pursuant to Section 2.15(c).

2.13.    General Provisions Regarding Payments.
(a)    All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars (unless otherwise expressly provided
herein) in same-day funds, without defense, recoupment, setoff or counterclaim,
free of any restriction or condition, and delivered to Administrative Agent not
later than 12:00 p.m. (New York City time) on the date due at the Principal
Office of Administrative Agent for the account of Lenders; for purposes of
computing interest and fees, funds received by Administrative Agent after that
time on such due date shall be deemed to have been paid by Borrower on the next
succeeding Business Day.
(b)    All payments in respect of the principal amount of any Loan shall be
accompanied by payment of accrued interest on the principal amount being repaid
or prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.
(c)    Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.
(d)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
(e)    Whenever any payment to be made hereunder with respect to any Loan shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day.
(f)    Administrative Agent shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 1:00 p.m. (New York City
time) to be a non‑conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non‑conforming. Any
non‑conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non‑conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.7 from the date such amount was due and payable
until the date such amount is paid in full.
(g)    If an Event of Default shall have occurred and has not otherwise been
waived, and the maturity of the Obligations shall have been accelerated pursuant
to Section 8.1 or pursuant to any sale of, any collection from, or other
realization upon all or any part of the Collateral, all payments or proceeds
received by Agents in respect of any of the Obligations shall be applied in
accordance with the application arrangements described in Section 9.2 of the
Pledge and Security Agreement.

2.14.    Ratable Sharing. Lenders hereby agree among themselves that if any of
them shall, whether by voluntary payment (other than a voluntary prepayment of
Loans made and applied in accordance with the terms hereof), through the
exercise of any right of set‑off or banker’s lien, by counterclaim or cross
action or by the enforcement of any right under the Credit Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) which is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, consolidation,
set‑off or counterclaim with respect to any and all monies owing by Borrower to
that holder with respect thereto as fully as if that holder were owed the amount
of the participation held by that holder. The provisions of this Section 2.14
shall not be construed to apply to (a) any payment made by Borrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender) or (b)
any payment obtained by any Lender as consideration for the assignment or sale
of a participation in any of its Loans or other Obligations owed to it.

2.15.    Making or Maintaining Eurodollar Rate Loans.
(a)    Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of “Adjusted Eurodollar Rate,”
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Borrower and each Lender of such
determination, whereupon (i) no Loans may be made as, or converted to,
Eurodollar Rate Loans until such time as Administrative Agent notifies Borrower
and Lenders that the circumstances giving rise to such notice no longer exist,
and (ii) any Funding Notice or Conversion/Continuation Notice given by Borrower
with respect to the Loans in respect of which such determination was made shall
be deemed to be rescinded by Borrower.
(b)    Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date (i) any Lender shall have determined (which determination shall
be final and conclusive and binding upon all parties hereto but shall be made
only after consultation with the Borrower and the Administrative Agent) that the
making, maintaining, converting to or continuation of its Eurodollar Rate Loans
has become unlawful as a result of compliance by such Lender in good faith with
any law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) Administrative Agent is advised by the Requisite
Lenders (which determination shall be final and conclusive and binding upon all
parties hereto) that the making, maintaining, converting to or continuation of
its Eurodollar Rate Loans has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of the Lenders in that market, then, and in any
such event, such Lenders (or in the case of the preceding clause (i), such
Lender) shall be an “Affected Lender” and such Affected Lender shall on that day
give notice (by email or by telephone, confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). If Administrative Agent receives
a notice from (x) any Lender pursuant to clause (i) of the preceding sentence or
(y) a notice from Lenders constituting Requisite Lenders pursuant to clause (ii)
of the preceding sentence, then (1) the obligation of the Lenders (or, in the
case of any notice pursuant to clause (i) of the preceding sentence, such
Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, any such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.15(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).
(c)    Compensation for Breakage or Non‑Commencement of Interest Periods.
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable losses, expenses and liabilities (including any interest paid or
payable by such Lender to Lenders of funds borrowed by it to make or carry its
Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re‑employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if,
for any reason (other than a default by such Lender), a borrowing of any
Eurodollar Rate Loan does not occur on a date specified therefor in a Funding
Notice or a telephonic request for borrowing, or a conversion to or continuation
of any Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan; or (iii) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by Borrower. With respect to any Lender’s claim
for compensation under this Section 2.15, Borrower shall not be required to
compensate such Lender for any amount incurred more than 180 calendar days prior
to the date that such Lender notifies Borrower of the event that gives rise to
such claim.
(d)    Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of such Lender.
(e)    Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this Section 2.15 and under Section 2.16
shall be made as though such Lender had actually funded each of its relevant
Eurodollar Rate Loans through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
“Adjusted Eurodollar Rate” in an amount equal to the amount of such Eurodollar
Rate Loan and having a maturity comparable to the relevant Interest Period and
through the transfer of such Eurodollar deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Eurodollar Rate Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.15 and under
Section 2.16.

2.16.    Increased Costs; Capital Adequacy.
(a)    Compensation For Increased Costs and Taxes. Subject to the provisions of
Section 2.17 (which shall be controlling with respect to the matters covered
thereby), in the event that any Lender shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that (A) any law, treaty or governmental rule, regulation or
order, or any change therein or in the interpretation, administration or
application thereof (regardless of whether the underlying law, treaty or
governmental rule, regulation or order was issued or enacted prior to the date
hereof), including the introduction of any new law, treaty or governmental rule,
regulation or order but excluding solely proposals thereof, or any determination
of a court or Governmental Authority, in each case that becomes effective after
the date hereof, or (B) any guideline, request or directive by any central bank
or other governmental or quasi‑governmental authority (whether or not having the
force of law) or any implementation rules or interpretations of previously
issued guidelines, requests or directives, in each case that is issued or made
after the date hereof: (i) subjects such Lender (or its applicable lending
office) or any company controlling such Lender to any additional Tax (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) any Tax on the overall net income of such
Lender) with respect to this Agreement or any of the other Credit Documents or
any of its obligations hereunder or thereunder or any payments to such Lender
(or its applicable lending office) of principal, interest, fees or any other
amount payable hereunder; (ii) imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, liquidity, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender (other than any such
reserve or other requirements with respect to Eurodollar Rate Loans that are
reflected in the definition of “Adjusted Eurodollar Rate”) or any company
controlling such Lender; or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or any company controlling such Lender or such Lender’s obligations
hereunder or the London interbank market; and the result of any of the foregoing
is to increase the cost to such Lender of agreeing to make, making or
maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then, in
any such case, Borrower shall promptly pay to such Lender, upon receipt of the
statement referred to in the next sentence, such additional amount or amounts
(in the form of an increased rate of, or a different method of calculating,
interest or in a lump sum or otherwise as such Lender in its sole discretion
shall determine) as may be necessary to compensate such Lender for any such
increased cost or reduction in amounts received or receivable hereunder. Such
Lender shall deliver to Borrower (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.16(a), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.
(b)    Capital Adequacy Adjustment. In the event that any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that (A) the adoption,
effectiveness, phase‑in or applicability of any law, rule or regulation (or any
provision thereof) regarding capital adequacy or liquidity, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or (B) compliance by any Lender (or its applicable
lending office) or any company controlling such Lender with any guideline,
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, in each case after the date hereof, has or would have the
effect of reducing the rate of return on the capital of such Lender or any
company controlling such Lender as a consequence of, or with reference to, such
Lender’s Loans or other obligations hereunder with respect to the Loans to a
level below that which such Lender or such controlling company could have
achieved but for such adoption, effectiveness, phase‑in, applicability, change
or compliance (taking into consideration the policies of such Lender or such
controlling company with regard to capital adequacy), then from time to time,
within five Business Days after receipt by Borrower from such Lender of the
statement referred to in the next sentence, Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
controlling company on an after‑tax basis for such reduction. Such Lender shall
deliver to Borrower (with a copy to Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to Lender under this Section 2.16(b), which statement shall be
conclusive and binding upon all parties hereto absent manifest error. For the
avoidance of doubt, subsections (a) and (b) of this Section 2.16 shall apply to
all requests, rules, guidelines or directives concerning liquidity and capital
adequacy issued by any United States regulatory authority (i) under or in
connection with the implementation of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and (ii) in connection with the implementation of the
recommendations of the Bank for International Settlements or the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority), regardless of the date adopted, issued, promulgated or implemented.

2.17.    Taxes; Withholding, Etc.
(a)    Payments to Be Free and Clear. All sums payable by or on behalf of any
Credit Party hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax imposed, levied, collected, withheld or
assessed by any Governmental Authority.
(b)    Withholding of Taxes. If any Credit Party or any other Person acting as a
withholding agent is (in such withholding agent’s reasonable good faith
discretion) required by law to make any deduction or withholding on account of
any such Tax from any sum paid or payable by any Credit Party to Administrative
Agent or any Lender under any of the Credit Documents: (i) Borrower shall notify
Administrative Agent of any such requirement or any change in any such
requirement as soon as Borrower becomes aware of it; (ii) the applicable
withholding agent shall be entitled to make any such deduction or withholding
and shall timely pay, or cause to be paid, the full amount of any such Tax
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law before the date on which penalties attach thereto, such payment
to be made (if the liability to pay is imposed on any Credit Party) for its own
account or (if that liability is imposed on Administrative Agent or such Lender,
as the case may be) on behalf of and in the name of Administrative Agent or such
Lender; (iii) unless otherwise provided in this Section 2.17, the sum payable by
such Credit Party in respect of which the relevant deduction, withholding or
payment is required shall be increased to the extent necessary to ensure that,
after the making of that deduction, withholding or payment (including such
deductions and withholdings applicable to additional sums payable under this
Section), Administrative Agent or such Lender, as the case may be, receives on
the due date a net sum equal to what it would have received had no such
deduction, withholding or payment been required or made; and (iv) within 30 days
after the due date of payment of any Tax which it is required by clause (ii)
above to pay, Borrower shall deliver to Administrative Agent evidence
satisfactory to the other affected parties of such deduction, withholding or
payment and of the remittance thereof to the relevant Governmental Authority;
provided no Credit Party shall be required to pay any additional amounts to any
Lender under clause (iii) above with respect to any Excluded Taxes of any
Lender.
(c)    Evidence of Exemption From U.S. Withholding Tax. Each Lender that is not
a United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for U.S. federal income tax purposes (a “Non‑U.S.
Lender”) shall, to the extent such Lender is legally able to do so, deliver to
Administrative Agent for transmission to Borrower, on or prior to the Closing
Date (in the case of each Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the Assignment Agreement pursuant to
which it becomes a Lender (in the case of each other Lender), and at such other
times as may be necessary in the determination of Borrower or Administrative
Agent (each in the reasonable exercise of its discretion), (i) two copies of
Internal Revenue Service Form W‑8BEN, W-8BEN-E, W‑8ECI, W-8EXP, W-8IMY and/or
any other form prescribed by applicable law (or, in each case, any successor
forms), properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to establish that such Lender is not subject to (or is subject to a
reduced rate of) deduction or withholding of United States federal income tax
with respect to any payments to such Lender of principal, interest, fees or
other amounts payable under any of the Credit Documents, or (ii) if the
applicable Beneficial Owner is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code, a Certificate re Portfolio
Interest Exemption together with two copies of Internal Revenue Service Form
W‑8BEN, W-8BEN-E or other applicable Forms W-8 (or any successor forms),
properly completed and duly executed by such Beneficial Owner, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to establish that such Beneficial Owner is not subject to (or is
subject to a reduced rate of) deduction or withholding of United States federal
income tax with respect to any direct or indirect payments to such Beneficial
Owner of interest payable under any of the Credit Documents. Each Lender that is
a United States person (as such term is defined in Section 7701(a)(30) of the
Internal Revenue Code) for United States federal income tax purposes (a “U.S.
Lender”) shall deliver to Administrative Agent and Borrower on or prior to the
Closing Date (or, if later, on or prior to the date on which such Lender becomes
a party to this Agreement) two copies of Internal Revenue Service Form W-9 (or
any successor form), properly completed and duly executed by such Lender,
certifying that such U.S. Lender is entitled to an exemption from United States
backup withholding tax, or otherwise prove that it is entitled to such an
exemption. Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to this Section 2.17(c) hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly deliver to Administrative Agent for transmission
to Borrower two new original copies of Internal Revenue Service Form W‑8BEN,
W-8BEN-E, W‑8ECI, W-8EXP, W-8IMY, W-9 and/or any other form prescribed by
applicable law (or, in each case, any successor form), or a Certificate re
Portfolio Interest Exemption and two copies of Internal Revenue Service Form
W‑8BEN, W-8BEN-E or other applicable Forms W-8 (or any successor forms), as the
case may be, properly completed and duly executed by the applicable Beneficial
Owner, and such other documentation required under the Internal Revenue Code and
reasonably requested by Borrower to confirm or establish that such Beneficial
Owner is not subject to deduction or withholding of United States federal income
tax with respect to any direct or indirect payments to such Beneficial Owner
under the Credit Documents, or notify Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence. No Credit
Party shall be required to pay any additional amount to any Lender under Section
2.17(b)(iii) if such Lender shall have failed (1) to deliver the forms,
certificates or other evidence required by this Section 2.17(c) or (2) to notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence, as the case may be; provided if such Lender
shall have satisfied the requirements of this Section 2.17(c) on the Closing
Date or on the date of the Assignment Agreement pursuant to which it became a
Lender, as applicable, nothing in this last sentence of Section 2.17(c) shall
relieve Borrower of its obligation to pay any additional amounts pursuant this
Section 2.17 in the event that, as a result of any change in any applicable law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender is not subject to
withholding as described herein. Notwithstanding anything in this clause (c) to
the contrary, the completion, execution and submission of such documentation
(other Internal Revenue Service Form W‑8BEN, W-8BEN-E, W‑8ECI, W-8EXP, W-8IMY or
W-9 (or, in each case, any successor form) or a Certificate re Portfolio
Interest Exemption) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(d)    Reserved.
(e)    Without limiting the provisions of Section 2.17(b), the Credit Parties
shall timely pay all Other Taxes to the relevant Governmental Authorities in
accordance with applicable law, or at the option of Administrative Agent, timely
reimburse it for the payment of any Other Taxes, upon submission of reasonable
proof of such payment. The applicable Credit Party shall deliver to
Administrative Agent official receipts or other evidence of such payment
reasonably satisfactory to Administrative Agent in respect of any Other Taxes
payable hereunder promptly after payment of such Other Taxes.
(f)    The Credit Parties shall jointly and severally indemnify each Beneficiary
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Beneficiary or required to be withheld or deducted from
a payment to such Beneficiary and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to such
Credit Party shall be conclusive absent manifest error. Such payment shall be
due within 30 days of such Credit Party’s receipt of such certificate.
(g)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    If a payment made to a Lender under any Credit Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (h), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

2.18.    Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.15, 2.16 or 2.17,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Loans, including any Affected
Loans, through another office of such Lender, or (b) take such other measures as
such Lender may deem reasonable, if as a result thereof the circumstances which
would cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.15, 2.16 or 2.17 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Loans through such other office or in accordance with
such other measures, as the case may be, would not otherwise adversely affect
such Loans or the interests of such Lender; provided such Lender will not be
obligated to utilize such other office pursuant to this Section 2.18 unless
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by Borrower pursuant to this Section
2.18 (setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Borrower (with a copy to Administrative Agent) shall
be conclusive absent manifest error.

2.19.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, as Borrower may request (so long as no Default or Event of Default shall
have occurred and be continuing), to the funding of any Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by Administrative Agent; third, if so determined
by Administrative Agent and Borrower, to be held in a Deposit Account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default shall have
occurred and be continuing, to the payment of any amounts owing to Borrower as a
result of any judgment of a court of competent jurisdiction obtained by Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a payment of the principal amount of any Loans in respect of which
such Defaulting Lender has not fully funded its appropriate share, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans are held by the Lenders pro rata in
accordance with the applicable Commitments. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.19(a)(i) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(ii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.8(a) for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(b)    Defaulting Lender Cure. If Borrower and Administrative Agent agree in
writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as Administrative Agent may determine
to be necessary to cause the Loans to be held pro rata by the Lenders in
accordance with the applicable Commitments, whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting
Lender.
(c)    Lender Counterparties. So long as any Lender is a Defaulting Lender, such
Lender shall not be a Lender Counterparty with respect to any Hedge Agreement
entered into while such Lender was a Defaulting Lender.

2.20.    Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased‑Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.15, Section  2.16 or Section  2.17, (ii) the circumstances which have
caused such Lender to be an Affected Lender or which entitle such Lender to
receive such payments shall remain in effect, and (iii) such Lender shall fail
to withdraw such notice within five Business Days after Borrower’s request for
such withdrawal; or (b) (i) any Lender shall become and continues to be a
Defaulting Lender, and (ii) such Defaulting Lender shall fail to cure the
default pursuant to Section 2.19(b) within five Business Days after Borrower’s
request that it cure such default; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.5(b), the consent of
Requisite Lenders shall have been obtained but the consent of one or more of
such other Lenders (each a “Non‑Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased‑Cost
Lender, Defaulting Lender or Non‑Consenting Lender (a “Terminated Lender”),
Borrower may, by giving written notice to Administrative Agent and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans in full to one or more Eligible Assignees (each a “Replacement
Lender”) in accordance with the provisions of Section 10.6 and Borrower shall
pay the fees, if any, payable thereunder in connection with any such assignment
from an Increased-Cost Lender, a Non-Consenting Lender or a Defaulting Lender;
provided (1) on the date of such assignment, the Replacement Lender shall pay to
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, and (B) an amount equal to all accrued, but theretofore
unpaid fees owing to such Terminated Lender pursuant to Section 2.8; (2) on the
date of such assignment, Borrower shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.15(c), Section  2.16 or Section  2.17,
or otherwise as if it were a prepayment; and (3) in the event such Terminated
Lender is a Non‑Consenting Lender, each Replacement Lender shall consent, at the
time of such assignment, to each matter in respect of which such Terminated
Lender was a Non‑Consenting Lender. Upon the prepayment of all amounts owing to
any Terminated Lender, such Terminated Lender shall no longer constitute a
“Lender” for purposes hereof; provided any rights of such Terminated Lender to
indemnification hereunder shall survive as to such Terminated Lender. Each
Lender agrees that if Borrower exercises its option hereunder to cause an
assignment by such Lender as a Non-Consenting Lender or Terminated Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 10.6. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs
Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6. Any removal of
Citi or its successor as a Defaulting Lender pursuant to this Section shall also
constitute the removal of Citi or its successor as Administrative Agent pursuant
to Section 9.7.

2.21.    Term Loan Proceeds Account.
(a)    Establishment of Term Loan Proceeds Account. At all times prior to the
Special Prepayment Date, the Borrower shall maintain the Term Loan Proceeds
Account.
(b)    Deposits into Term Loan Proceeds Account; Maintenance of Term Loan
Proceeds Account. On the Closing Date, the Administrative Agent shall deposit a
portion of the proceeds of the Term Loans equal to the Term Loan Proceeds Amount
into the Term Loan Proceeds Account and such proceeds shall be held therein
until the earlier to occur of any Funds Release Date or the Special Prepayment
Date, when such funds shall be applied as contemplated by this Agreement.
(c)    Application of Funds from the Term Loan Proceeds Account. The amounts on
deposit in the Term Loan Proceeds Account shall only be disbursed (i) on a Funds
Release Date upon delivery by Borrower to Citi, as depository bank and as
Collateral Agent, at least two Business Days prior to such Funds Release Date,
of a certificate signed by an Authorized Officer of the Borrower certifying that
(A) no Default or Event of Default pursuant to Sections 8.1(a), 8.1(f) or 8.1(g)
shall have occurred and be continuing (before and after giving effect to such
disbursement), (B) one or more Post-Closing Acquisitions shall have been
previously or substantially simultaneously consummated (and any Indebtedness
financing the construction of the applicable Post-Closing Acquisition Projects
shall have been repaid on or prior to the applicable Funds Release Date) at the
time of such disbursement and (C) the amount to be disbursed shall be the amount
set forth on Schedule 1.1B, in the case of this clause (i), to Borrower (or as
otherwise directed by Borrower in such certificate in connection with the
applicable Post-Closing Acquisition) in the amounts set forth on Schedule 1.1B
for such Post-Closing Acquisition(s) and (ii) on the Special Prepayment Date, to
the Administrative Agent for application in accordance with Section 2.11(e);
provided, that there shall be no more than four disbursements from the Term Loan
Proceeds Account in connection with the Post-Closing Acquisitions pursuant to
clause (c)(i) above.

2.22.    Extension Option. Borrower may, no more than four times in the
aggregate, pursuant to the provisions of this Section 2.22, extend the Maturity
Date by up to four successive six-month periods (each such extension, an
“Extension Option”); provided, that, in no event shall the Maturity Date extend
later than January 15, 2019. In connection with each Extension Option, Borrower
will provide written notification to Administrative Agent (for distribution to
the Lenders) no later than five Business Days prior to the then-existing
Maturity Date. The consummation and effectiveness of each Extension Option shall
be subject to (a) the absence of any Default or Event of Default under Sections
8.1(a), 8.1(f) or 8.1(g) at the time of the effectiveness of such Extension and
(b) payment by Borrower immediately prior to the effectiveness of each such
Extension Option of the Extension Fee applicable to such Extension Option. Upon
the effectiveness of each such Extension Option, the Maturity Date shall be
deemed to be the last day of the applicable six-month extension period.

SECTION 3.    CONDITIONS PRECEDENT

3.1.    Closing Date. The obligation of each Lender to make a Loan on the
Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:
(a)    Credit Documents. Administrative Agent and Arrangers shall have received
sufficient copies of each Credit Document as Administrative Agent shall request,
originally executed and delivered by each applicable Credit Party.
(b)    Funding Notice. Administrative Agent shall have received a fully executed
and delivered Funding Notice executed by an Authorized Officer in accordance
with Section 2.1(b).
(c)    Organizational Documents; Incumbency. Administrative Agent and Arrangers
shall have received, in respect of each Credit Party, (i) sufficient copies of
each Organizational Document as Administrative Agent shall request, and, to the
extent applicable, certified as of the Closing Date or a recent date prior
thereto by the appropriate Governmental Authority, which shall contain
separateness covenants consistent with Schedule 3.1(c); (ii) signature and
incumbency certificates of the Authorized Officers of such Credit Party that are
executing the Credit Documents and the Funding Notice; (iii) resolutions of
TerraForm PH II or the board of directors or similar governing body of such
Credit Party approving and authorizing the execution, delivery and performance
of this Agreement and the other Credit Documents to which it is a party or by
which it or its assets may be bound as of the Closing Date, certified as of the
Closing Date by its secretary or an assistant secretary (or the secretary of
Holdings) as being in full force and effect without modification or amendment;
(iv) a good standing certificate from the applicable Governmental Authority of
such Credit Party’s jurisdiction of incorporation, organization or formation and
in each jurisdiction in which it is qualified as a foreign corporation or other
entity to do business, each dated the Closing Date or a recent date prior
thereto; and (v) such other documents as Administrative Agent may reasonably
request.
(d)    Organizational and Capital Structure. The organizational structure and
capital structure of Holdings and its Subsidiaries shall be as set forth on
Schedule 4.1.
(e)    Transaction Costs. On or prior to the Closing Date, Borrower shall have
delivered to Administrative Agent Borrower’s reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).
(f)    Governmental Authorizations and Consents. Each Credit Party shall have
obtained all Governmental Authorizations and all consents of other Persons, in
each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and each of the foregoing shall be in full
force and effect and in form and substance reasonably satisfactory to
Administrative Agent and Arrangers. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the financing thereof and
no action, request for stay, petition for review or rehearing, reconsideration,
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable agency to take action to set aside its consent on its own
motion shall have expired.
(g)    Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, each Credit Party shall
have delivered to Collateral Agent:
(i)    evidence satisfactory to Collateral Agent of the compliance by each
Credit Party with its obligations under the Pledge and Security Agreement and
the other Collateral Documents (including its obligations to execute or
authorize, as applicable, and deliver customary lien searches, UCC financing
statements, originals of securities, instruments and chattel paper and any
agreements governing deposit and/or securities accounts as provided therein);
(ii)    a completed Collateral Questionnaire dated the Closing Date and executed
by an Authorized Officer of each Credit Party, together with all attachments
contemplated thereby;
(iii)    opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent; and
(iv)    evidence that each Credit Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument and made or caused to be made any
other filing and recording (other than as set forth herein) reasonably required
by Collateral Agent to create in favor of Collateral Agent, for the benefit of
Secured Parties, a valid, perfected First Priority security interest in the
personal property Collateral.
(h)    Existing Indebtedness. On the Closing Date, after giving effect to the
consummation of the Acquisition and the funding of the Term Loans, neither
Borrower nor any Subsidiary will have any third-party debt for borrowed money
other than as set forth on Schedule 3.1(h).
(i)    Accounts. Borrower shall have established, or caused to be established,
(x) the Term Loan Proceeds Account and (y) the Project Deposit Account.
(j)    Reserved.
(k)    Opinions of Counsel to Credit Parties. Agents and Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinions of (a) Skadden, Arps, Slate, Meagher & Flom LLP,
counsel for Credit Parties, as to such matters as Administrative Agent or
Arrangers may reasonably request, dated as of the Closing Date and in form and
substance reasonably satisfactory to Administrative Agent and Arrangers (and
each Credit Party hereby instructs such counsel to deliver such opinions to
Agents and Lenders), (b) Mayer Capel, Illinois counsel to the Credit Parties, as
to certain energy regulatory matters under Illinois law (and each Credit Party
hereby instructs such counsel to deliver such opinions to Agents and Lenders),
(c) Fraser Stryker PC LLO, Nevada counsel to the Credit Parties, as to certain
energy regulatory matters under Nebraska law (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents and Lenders), (d)
Husch Blackwell LLP, Texas counsel to the Credit Parties, as to certain energy
regulatory matters under Texas law (and each Credit Party hereby instructs such
counsel to deliver such opinions to Agents and Lenders), (e) Stikeman Elliot
LLP, counsel to the Credit Parties, as to certain non-energy regulatory matters
under Ontario law (and each Credit Party hereby instructs such counsel to
deliver such opinions to Agents and Lenders) and (f) Crowell Moring LLP and
Orrick, Herrington & Sutcliffe LLP, counsel to the Credit Parties, as to matters
of federal energy regulatory law (and each Credit Party hereby instructs such
counsel to deliver such opinions to Agents and Lenders).
(l)    Fees. Borrower shall have paid to each Agent the fees payable on or
before the Closing Date referred to in Section 2.8(a) and Section 2.8(c) and all
expenses payable pursuant to Section 10.2 which have accrued to the Closing
Date.
(m)    Solvency Certificate. On the Closing Date, Administrative Agent and
Arrangers shall have received a Solvency Certificate from the Borrower in form,
scope and substance reasonably satisfactory to Administrative Agent and
Arrangers.


(n)    Closing Date Certificate. Borrower shall have delivered to Administrative
Agent and Arrangers an originally executed Closing Date Certificate, together
with all attachments thereto.


(o)    No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in writing in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent
and Arrangers, singly or in the aggregate, materially impairs any of the
transactions contemplated by the Credit Documents, or that could reasonably be
expected to have a Material Adverse Effect.
(p)    PATRIOT Act. At least five days prior to the Closing Date, the Lenders
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001),
the “PATRIOT Act”).
(q)    Acquisition Documents. The Administrative Agent shall have received a
certified true and complete copy of the Acquisition Agreement and each other
material agreement or instrument delivered in connection therewith.
(r)    Consummation of Acquisition. The Administrative Agent shall have received
a certificate of the Borrower certifying that the Acquisition shall have been,
or shall contemporaneously with the Closing Date be, consummated in accordance
in all material respects with the terms of the applicable Acquisition Agreement
and applicable law.
(s)    Engagement of Financial Institutions. Borrower shall have engaged one or
more banking or investment banking institutions reasonably acceptable to the
Arrangers pursuant to an engagement letter to provide for the refinancing in
full of the Term Loan.
(t)    No Closing Date Material Adverse Effect. Since July 1, 2015, there shall
not have been any event, change, development, condition or circumstance that has
had or could reasonably be expected to have a Closing Date Material Adverse
Effect.
(u)    Representations and Warranties. The Specified Acquisition Agreement
Representations and the Specified Representations shall be true and correct in
all material respects (except, in each case, that any such representations
qualified by materiality shall be true and correct in all respects).

SECTION 4.    REPRESENTATIONS AND WARRANTIES
In order to induce Agents and the Lenders to enter into this Agreement and to
make each Loan to be made thereby, each Credit Party represents and warrants to
each Agent and Lender on the Closing Date that the following statements are true
and correct:

4.1.    Organization; Requisite Power and Authority; Qualification. Each of
Holdings and its Subsidiaries (other than Immaterial Subsidiaries) (a) is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization as identified in Schedule 4.1, (b) has all
requisite power and authority to own and operate its properties, to carry on its
business as now conducted and as proposed to be conducted, to enter into the
Credit Documents to which it is a party and to carry out the transactions
contemplated thereby, and (c) is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing has not had, and could not be reasonably
expected to have, a Material Adverse Effect. Schedule 4.1 identifies the
Borrower’s indirect ownership interests in Joint Ventures.

4.2.    Equity Interests and Ownership. The Equity Interests of each of Holdings
and its Subsidiaries have been duly authorized and validly issued and are fully
paid and non‑assessable. Except as set forth on Schedule 4.2 or as permitted by
clause (24) of the definition of Permitted Liens, there are no outstanding
subscriptions, options, warrants, calls, commitments, conversion rights,
convertible securities, rights of exchange, preemptive rights, preferential
rights or other rights (contractual or otherwise) or agreements of any kind for
the purchase, issuance, sale or acquisition of any of the equity interests of
any of the Borrower or any of its Subsidiaries. Schedule 4.2 correctly sets
forth the ownership interest of Holdings and each of its Subsidiaries in their
respective Subsidiaries.

4.3.    Due Authorization. The execution, delivery and performance of the Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

4.4.    No Conflict. The execution, delivery and performance by Credit Parties
of the Credit Documents to which they are parties and the consummation of the
transactions contemplated by the Credit Documents do not (a) violate (i) any
provision of any law or any governmental rule or regulation applicable to
Holdings or any Credit Party or, in any material respect, any other Subsidiary
of Holdings, (ii) any of the Organizational Documents of Holdings or any of its
Subsidiaries, or (iii) any order, judgment or decree of any court or other
agency of government binding on Holdings or any of its Subsidiaries except, in
this clause (a)(iii), where such violation could not reasonably be expected to
have a Material Adverse Effect; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Holdings or any of its Subsidiaries except to the
extent such conflict, breach or default could not reasonably be expected to have
a Material Adverse Effect; (c) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Holdings or any of its
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, for the benefit of the Secured Parties); or (d)
require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Holdings or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date and except for any such approvals or consents the
failure of which to obtain will not have a Material Adverse Effect.

4.5.    Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not require any
registration with, consent or approval of, or notice to, or other action with or
by, any Governmental Authority except (i) for filings and recordings with
respect to the Collateral to be made or otherwise delivered to Collateral Agent
for filing and/or recordation and (ii) those contemplated in the Acquisition
Agreements with respect to the Acquisition to be consummated.

4.6.    Binding Obligation. Each Credit Document has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.

4.7.    Historical Financial Statements. The Historical Financial Statements (i)
have been prepared in all material respects in accordance with GAAP, except as
may be indicated in the notes thereto and (ii) present fairly, in all material
respects, the financial position of the Acquired Entities (as defined in the
applicable U.S. Acquisition Agreement) and Raleigh Seller, as applicable, as of
the dates and for the periods indicated. The representations of each Credit
Party to this Section 4.7 are made to such Credit Party’s knowledge.

4.8.    Projections. The consolidated projections of Holdings and its
Subsidiaries for the period of Fiscal Year 2016 through and including Fiscal
Year 2040, on a quarterly basis for the Fiscal Year 2016 and a yearly basis
thereafter (the “Projections”), are based on good faith estimates and
assumptions made by the management of Holdings; provided, that the Projections
are not to be viewed as facts and that actual results during the period or
periods covered by the Projections may differ from such Projections and that the
differences may be material; provided, further, management of Holdings believes
that the Projections are reasonable and attainable.

4.9.    No Material Adverse Effect. No event, circumstance or change exists that
has caused or evidences, or could reasonably be expected to result in, either in
any case or in the aggregate, a Material Adverse Effect.

4.10.    No Restricted Payments. Neither Holdings nor Borrower has directly or
indirectly declared, ordered, paid or made, or set apart any sum or property
for, any Restricted Payment or agreed to do so except as permitted pursuant to
Section 6.3.

4.11.    Adverse Proceedings, Etc. There are no Adverse Proceedings,
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect. Neither Holdings nor any of its Subsidiaries (a) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

4.12.    Payment of Taxes. All income and other material Tax returns and reports
of Holdings and its Subsidiaries required to be filed by any of them have been
timely filed, and all Taxes shown on such tax returns to be due and payable and
all material assessments, fees and other governmental charges upon Holdings and
its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable (other than Taxes, assessments, fees or other governmental charges being
contested in good faith by appropriate proceedings). There is no proposed Tax
deficiency, in writing, against Holdings or any of its Subsidiaries which is not
being actively contested by Holdings or such Subsidiary in good faith and by
appropriate proceedings; provided such reserves or other appropriate provisions,
if any, as shall be required in conformity with GAAP, shall have been made or
provided therefor. Holdings and Borrower are treated as entities disregarded
from TerraForm Power or any other Person for U.S. federal income tax purposes.

4.13.    Properties. Each of Holdings and its Subsidiaries has (i) good and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective Historical Financial Statements referred to in Section 4.7 and in the
most recent financial statements delivered pursuant to Section 5.1, in each case
except, with respect to any Non-Recourse Subsidiary, as could not reasonably be
expected to have a Material Adverse Effect. Except as permitted by this
Agreement, all such properties and assets are free and clear of Liens.

4.14.    Environmental Matters. Neither Holdings nor any of its Subsidiaries nor
any of their respective Facilities or operations are subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any currently applicable Environmental Law or pursuant to any Environmental
Claim that, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect. Neither Holdings nor any of its Subsidiaries is
subject to any pending or, to their knowledge, threatened, Environmental Claim,
that individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. There are and have been no events, conditions or
occurrences that would reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. To the knowledge of Holdings and its Subsidiaries,
compliance with all currently applicable Environmental Laws would not be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. There are no activities, events, conditions or occurrences with
respect to Holdings or any of its Subsidiaries relating to their compliance with
any Environmental Law or with respect to any Release of Hazardous Materials
that, individually or in the aggregate, has had or could reasonably be expected
to have a Material Adverse Effect.

4.15.    No Defaults. Neither Holdings nor any of its Subsidiaries is in default
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect.

4.16.    Material Contracts. Schedule 4.16 contains a true, correct and complete
list of all power purchase agreements, tax equity documents and material
definitive credit or loan agreements that constitute Material Contracts in
effect on the Closing Date (other than agreements not material to the business
of Holdings and its Subsidiaries taken as a whole). To Holdings’ knowledge, all
Material Contracts are in full force and effect and no defaults currently exist
thereunder that could reasonably be expected to have a Material Adverse Effect.

4.17.    Governmental Regulation. Neither Holdings nor any of its Subsidiaries
is subject to regulation under the Investment Company Act of 1940 or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable. Neither Holdings nor any of its Subsidiaries is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company” as such terms are defined in the Investment Company Act of 1940.

4.18.    Federal Reserve Regulations; Exchange Act. (%3) None of Holdings or any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
(a)    No portion of the proceeds of any Loan shall be used in any manner,
whether directly or indirectly, that causes or could reasonably be expected to
cause, such Loan or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.

4.19.    Employee Matters. Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and Borrower, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Holdings or
any of its Subsidiaries or to the best knowledge of Holdings and Borrower,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving Holdings or any of its Subsidiaries, and (c) to the best
knowledge of Holdings and Borrower, no union representation question existing
with respect to the employees of Holdings or any of its Subsidiaries and, to the
best knowledge of Holdings and Borrower, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.

4.20.    Employee Benefit Plans. Borrower, each of the Guarantors and each of
their respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the Internal Revenue Code and the
regulations and published interpretations thereunder with respect to each
Employee Benefit Plan, and have performed all their material obligations under
each Employee Benefit Plan. Each Employee Benefit Plan which is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified or is comprised of a master or
prototype plan that has received a favorable opinion letter from the Internal
Revenue Service and nothing has occurred subsequent to the issuance of such
determination letter or opinion letter which would cause such Employee Benefit
Plan to lose its qualified status. No material liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by Borrower, any of the Guarantors or any of their ERISA Affiliates.
No ERISA Event has occurred or is reasonably expected to occur. Except to the
extent required under Section 4980B of the Internal Revenue Code or similar
state laws, no Employee Benefit Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of Borrower or any of the Guarantors. The present value of the
aggregate benefit liabilities under each Pension Plan sponsored, maintained or
contributed to by Borrower, any of the Guarantors or any of their ERISA
Affiliates (determined as of the end of the most recent plan year on the basis
of the actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan. As of the most recent valuation date
for each Multiemployer Plan for which the actuarial report is available, the
potential liability of Borrower, the Guarantors and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA is zero. Borrower, each of the
Guarantors and each of their ERISA Affiliates have materially complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan.

4.21.    Certain Fees. No broker’s or finder’s fee or commission will be payable
with respect to the lending transactions contemplated hereby, except as payable
to Agents and Lenders.

4.22.    Solvency. The Credit Parties are, on a consolidated basis, Solvent.

4.23.    Compliance with Statutes, Etc. Each of Holdings and its Subsidiaries is
in compliance with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all Governmental Authorities, in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any real
property or governing its business and the requirements of any permits issued
under such Environmental Laws with respect to any such real property or the
operations of Holdings or any of its Subsidiaries), except such non‑compliance
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

4.24.    Disclosure. The representations and warranties of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of Holdings
or any of its Subsidiaries for use in connection with the transactions
contemplated hereby (other than projections and pro forma financial
information), when taken as a whole, do not contain any untrue statement of a
material fact or omit to state a material fact (in the case of any document
prepared or provided to a Credit Party by the sellers (or their Affiliates)
under any Acquisition Agreements, to the knowledge of such Credit Party)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Holdings or Borrower
to be reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results. There are no facts known (or which should upon the
reasonable exercise of diligence be known) to Holdings or Borrower (other than
matters of a general economic nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to Lenders for use in connection with the transactions
contemplated hereby.

4.25.    PATRIOT Act; Anti-Corruption Laws; Anti-Terrorism Laws. To the extent
applicable, each Credit Party and each Subsidiary is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act. No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended. None of the Credit Parties, nor any of their respective
Subsidiaries nor, to the knowledge of the Credit Parties, any director, officer,
employee, agent, affiliate or representative of the Credit Parties or any of
their respective Subsidiaries, is a Person that is, or is owned or controlled by
a Person that is (i) the subject of any sanctions administered or enforced by
the US Department of Treasury’s Office of Foreign Assets Control or the US State
Department (“Sanctions”) nor (ii) located, organized or resident in a country or
territory that is, or whose government is, the subject of Sanctions (including,
without limitation, North Korea, Sudan and Syria). None of the Credit Parties
will, directly or indirectly, use the proceeds of the Loans, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner, or other Person to fund any activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of Sanctions.

4.26.    Energy Regulatory Matters.
(a)    Each of the electrical generating facilities owned by Borrower or any of
its Subsidiaries located in the United States is, or will be, beginning at the
time of first generating electric energy, (i) a small power production facility
that is a qualifying facility (“QF”) under the Federal Energy Regulatory
Commission’s (“FERC”) regulations at 18 C.F.R. Part 292 (“PURPA Regulations”)
under the Public Utility Regulatory Policies Act of 1978 (“PURPA”) (such status
as a QF “QF Status”); or, (ii) if not a QF, then owned by an “Exempt Wholesale
Generator” or “EWG” within the meaning of the Public Utility Holding Company Act
of 2005 (“PUHCA”) (such status as an EWG, “EWG Status”). The QF Status of each
such electrical generating facility that is a QF has been or will be, by the
time such facility begins to generate electric energy, validly obtained through
certification or self-certification pursuant to the PURPA Regulations, or
certification or self-certification with respect to such QF Status is not
required pursuant to 18 C.F.R. § 292.203(d). The EWG Status of each such owner
of an electrical generating facility that is an EWG has been or will be, (by the
time the relevant generating facility begins to generate electric energy),
validly obtained through determination or self-certification pursuant to the
FERC’s regulations at 18 C.F.R. Part 366 (“PUHCA Regulations”).
(b)    Each Subsidiary of Holdings that directly owns electrical generating
facilities located outside of the United States is a foreign utility company
(“FUCO”) under the PUHCA Regulations.
(c)    Holdings and any of its Subsidiaries are not subject to, or are exempt
from, regulation under the federal access to books and records provisions of
PUHCA (the “PUHCA Exemption”). Any of Holdings and any Subsidiary of Holdings
that is a holding company as defined under PUHCA are holding companies under
PUHCA solely with respect to one or more QFs, FUCOs or EWGs.
(d)    If and to the extent that Holdings or a Subsidiary of Holdings is subject
to regulation under Sections 204, 205 and 206 of the FPA it (i) makes all of its
sales of electricity exclusively at wholesale, (ii) has authority to engage in
wholesale sales of electricity at market-based rates, and to the extent
permitted under its market-based rate authority, other products and services at
market-based rates, and (iii) has such waivers and authorizations as are
customarily granted to market-based rate sellers by FERC, including blanket
authorization to issue securities and assume liabilities pursuant to Section 204
of the FPA. Any such market-based rate authorizations and waivers pursuant to
the previous sentence are not subject to any pending challenge or investigation
at FERC, and FERC has not issued any orders imposing a rate cap, mitigation
measure, or other limitation on its authority to engage in sales at market-based
rates, other than challenges, investigations, rate caps and mitigation measures
generally applicable to wholesale sellers participating in the applicable
electric market (such waivers and authorizations are the “Market-Based Rate
Authorizations”). The Market-Based Rate Authorizations, QF Status, EWG Status,
and the PUHCA Exemption and the other authorizations described in paragraph (c)
above, are the “Federal Energy Regulatory Authorizations, Exemptions, and
Waivers”.
(e)    None of Holdings or any Subsidiary of Holdings will, as the result of the
ownership, leasing or operation of its electrical generating facility, the sale
or transmission of electricity therefrom or Holdings’ or any of its
Subsidiaries’ entering into any Credit Documents, or any transaction
contemplated hereby or thereby, be subject to state laws and regulations
respecting the rates of, or the financial or organizational regulation of,
electric utilities (as described for purposes of the exemption provided under
PURPA as defined in 18 C.F.R. § 292.602(c)) (“State Electric Utility
Regulations”), except as listed on Schedule 4.26 as such schedule may be amended
by Borrower from time to time before or after the Closing Date.
(f)    None of the Lenders or any of their “affiliates” (as defined under the
PUHCA Regulations) of any of them will, solely as a result of each of Holdings’
and its Subsidiaries’ respective ownership, leasing or operation of its
electrical generating facility, the sale or transmission of electricity
therefrom or Holdings’ or any of its Subsidiaries’ entering into any Credit
Documents, or any transaction contemplated hereby or thereby, be subject to
regulation under the FPA, PUHCA, or state laws and regulations respecting the
rates of, or the financial or organizational regulation of, electric utilities
(as described for purposes of the exemption provided under PURPA as defined in
18 C.F.R. § 292.602(c)), except that the exercise by Administrative Agent or the
Lenders of certain foreclosure remedies allowed under the Credit Documents may
subject the Administrative Agent, the Lenders and their “affiliates” (as that
term is defined in PUHCA) to regulation under the FPA, PUHCA or state laws and
regulations respecting the rates of, or the financial or organizational
regulation of, electric utilities.

SECTION 5.    AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent or
indemnification obligations for which no claim has been made), each Credit Party
shall perform, and if applicable shall cause each of its Subsidiaries to
perform, all covenants in this Section 5.

5.1.    Financial Statements and Other Reports. Holdings will deliver to
Administrative Agent and Lenders:
(a)    Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, commencing with the first full Fiscal Quarter after the Closing
Date occurs, the consolidated balance sheets of Holdings and its Subsidiaries as
at the end of such Fiscal Quarter and the related consolidated statements of
income, stockholders’ equity and cash flows of Holdings and its Subsidiaries for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter, reflecting adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries, if any, from such
financial statements delivered under this clause (a) and setting forth in each
case in comparative form the corresponding figures for the corresponding periods
of the previous Fiscal Year, commencing with the first Fiscal Quarter for which
such corresponding figures are available, and the corresponding figures from the
Financial Plan for the current Fiscal Year, all in reasonable detail, together
with a Financial Officer Certification and a Narrative Report with respect
thereto;
(b)    Annual Financial Statements. As soon as available, and in any event
within 120 days after the end of each Fiscal Year, commencing with the first
full Fiscal Year after the Closing Date occurs, (i) the consolidated balance
sheets of Holdings and its Subsidiaries as at the end of such Fiscal Year and
the related consolidated statements of income, stockholders’ equity and cash
flows of Holdings and its Subsidiaries for such Fiscal Year, reflecting
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries, if
any, from such financial statements delivered under this clause (b) and setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, commencing with the first Fiscal Year for which such
corresponding figures are available, together with a Financial Officer
Certification and a Narrative Report with respect thereto; and (ii) with respect
to such consolidated financial statements a report thereon of KPMG, Deloitte or
other independent certified public accountants of recognized national standing
selected by Holdings, and reasonably satisfactory to Administrative Agent (which
report and/or the accompanying financial statements shall be unqualified as to
going concern and scope of audit, and shall state that such consolidated
financial statements present fairly, in all material respects, the consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP and that the examination by such accountants
in connection with such consolidated financial statements has been made in
accordance with auditing standards generally accepted in the United States);
(c)    Compliance Certificate. Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Section 5.1(a) and
Section  5.1(b), a duly executed and completed Compliance Certificate and an
updated organizational chart of the Borrower in the form of Schedule 4.1;
(d)    Statements of Reconciliation after Change in Accounting Principles. If,
as a result of any change in accounting principles and policies from those used
in the preparation of the Historical Financial Statements, the consolidated
financial statements of Holdings and its Subsidiaries delivered pursuant to
Section 5.1(a) or Section  5.1(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;
(e)    Notice of Default. Promptly upon any officer of Holdings or Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Holdings or Borrower with
respect thereto; or (ii) of the occurrence of any event or change that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect, a certificate of an Authorized Officer specifying the nature and period
of existence of such condition, event or change, or specifying the notice given
and action taken by any such Person and the nature of such claimed Event of
Default, Default, default, event or condition, and what action Borrower has
taken, is taking and proposes to take with respect thereto;
(f)    Notice of Litigation. Promptly upon any officer of Holdings or Borrower
obtaining knowledge of (i) any Adverse Proceeding not previously disclosed in
writing by Borrower to Lenders, or (ii) any development in any Adverse
Proceeding that, in the case of either clause (i) or (ii), if adversely
determined could be reasonably expected to have a Material Adverse Effect, or
seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby,
written notice thereof together with such other information as may be reasonably
available to Holdings or Borrower to enable Lenders and their counsel to
evaluate such matters;
(g)    ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Borrower, any of the Guarantors or any of their
respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto; and
(ii) with reasonable promptness, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Borrower, any of
the Guarantors or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Borrower, any of the Guarantors or any of their respective ERISA Affiliates from
a Multiemployer Plan sponsor concerning an ERISA Event; and (3) such other
documents or governmental reports or filings relating to any Employee Benefit
Plan as Administrative Agent shall reasonably request;
(h)    Financial Plan. As soon as practicable but in any event no later than 120
days following the beginning of each Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year and each Fiscal Year (or portion
thereof) through the final maturity date of the Loans (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year, and an explanation of the assumptions on
which such forecasts are based and (ii) forecasted consolidated statements of
income and cash flows of Holdings and its Subsidiaries for each month of such
Fiscal Year and each Fiscal Quarter of each other Fiscal Year, in each case,
broken out on a project-by-project basis that rolls up to a consolidated basis;
(i)    Insurance Certificate. If requested by Administrative Agent, as soon as
practicable and in any event by the last day of each Fiscal Year, commencing
with the first full Fiscal Year after the Closing Date, a certificate from
Holdings’ insurance broker(s) in form and substance satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such certificate by Holdings and its Subsidiaries;
(j)    Notice Regarding Material Contracts. Promptly, and in any event within
ten Business Days, after the termination or amendment of any Material Contract
of Holdings or any of its Subsidiaries which would reasonably be expected to
result in a Material Adverse Effect, notice thereof;
(k)    Information Regarding Collateral. Borrower will furnish to Collateral
Agent prompt written notice of any change (i) in any Credit Party’s corporate
name, (ii) in any Credit Party’s identity or corporate form, (iii) in any Credit
Party’s jurisdiction of organization or (iv) in any Credit Party’s Federal
Taxpayer Identification Number or state organizational identification number.
Borrower agrees not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the UCC or otherwise that are
required in order for Collateral Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral as contemplated in the Collateral Documents. Borrower also agrees
promptly to notify Collateral Agent if any portion of the Collateral is damaged
or destroyed and such damage or destruction would reasonably be expected to
result in a Material Adverse Effect;
(l)    Annual Collateral Verification. Each year, at the time of delivery of
annual financial statements with respect to the preceding Fiscal Year pursuant
to Section 5.1(b), Borrower shall deliver to Collateral Agent a certificate of
its Authorized Officer (i) either confirming that there has been no change in
such information since the date of the Collateral Questionnaire delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.1 and/or identifying such changes and (ii) certifying that all
UCC financing statements (including fixtures filings, as applicable) and all
supplemental intellectual property security agreements or other appropriate
filings, recordings or registrations, have been filed of record in each
governmental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above (or in such Collateral Questionnaire) to
the extent necessary to effect, protect and perfect the security interests under
the Collateral Documents for a period of not less than 18 months after the date
of such certificate (except as noted therein with respect to any continuation
statements to be filed within such period);
(m)    Other Information. (A) Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Section 5.1(a), copies
of (i) all reports or notices material to the interests of the Lenders sent or
made available generally by any Credit Party to its equity holders acting in
such capacity other than SunEdison or any of its subsidiaries during the period
covered by such financial statements or, upon the reasonable request of the
Administrative Agent, by any other Subsidiary of Holdings to its equity holders
acting in such capacity other than SunEdison or any of its subsidiaries and (ii)
all press releases and other statements made available generally by Holdings or
any of its Subsidiaries to the public concerning material developments in the
business of Holdings or any of its Subsidiaries, and (B) such other information
and data with respect to Holdings or any of its Subsidiaries as from time to
time may be reasonably requested by Administrative Agent or any Lender, provided
that any of the foregoing information which is filed with the Securities and
Exchange Commission or otherwise made available to the public, and in each case
posted on an Internet website to which each Lender and the Administrative Agent
have access shall be deemed to have been delivered to Administrative Agent and
Lenders;
(n)    Certification of Public Information. Holdings, Borrower and each Lender
acknowledge that certain of the Lenders may be Public Lenders and, if documents
or notices required to be delivered pursuant to this Section 5.1 or otherwise
are being distributed through IntraLinks/IntraAgency, SyndTrak or another
relevant website or other information platform (the “Platform”), any document or
notice that Holdings or Borrower has indicated contains Non-Public Information
shall not be posted on that portion of the Platform designated for such Public
Lenders. Each of Holdings and Borrower agrees to clearly designate all
information provided to Administrative Agent by or on behalf of Holdings or
Borrower which is suitable to make available to Public Lenders. If Holdings or
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.1 contains Non-Public Information, Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material Non-Public Information with
respect to Holdings, its Subsidiaries and their Securities;
(o)    Non-Recourse Project Indebtedness. Together with each delivery of
financial statements of Holdings and its Subsidiaries pursuant to Section 5.1(a)
and Section  5.1(b), a reconciliation demonstrating in reasonable detail the
amount of Non-Recourse Project Indebtedness of all Non-Recourse Subsidiaries;
and
(p)    Post-Closing Acquisition. Within five (5) Business Days, copies of any
material notice received or sent by the Borrower or any Subsidiary from or to
the seller or any of its Affiliates pursuant to any Acquisition Agreement in
connection with any Post-Closing Acquisition.
(q)    Post-Closing Guarantors. Within 60 days after the Closing Date (or such
later date as agreed by Administrative Agent in its sole discretion), the Credit
Parties shall cause TerraForm IWG Acquisition Intermediate Holdings II, LLC to
become a Guarantor under this Agreement and to comply with all of the
requirements of a Guarantor under the Pledge and Security Agreement and any
applicable provisions of any other Credit Documents.

5.2.    Existence. Each Credit Party will, and will cause each of its
Subsidiaries (other than Immaterial Subsidiaries) to, at all times preserve and
keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business; provided no Credit Party (other
than Borrower with respect to existence) or any of its Subsidiaries shall be
required to preserve any such existence, right or franchise, licenses and
permits if Borrower shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Person or that it is desirable
to cease or change the business of such Person, and if the loss thereof is not
disadvantageous in any material respect to Borrower or to Lenders.

5.3.    Payment of Taxes and Claims. Each Credit Party will, and will cause each
of its Subsidiaries to, file all income and other material Tax returns and pay
all Taxes imposed upon it or any of its properties or assets or in respect of
any of its income, businesses or franchises before any penalty or fine accrues
thereon, and all claims (including claims for labor, services, materials and
supplies) for sums that have become due and payable and that by law have or may
become a Lien upon any of its properties or assets, prior to the time when any
penalty or fine shall be incurred with respect thereto; provided no such Tax or
claim need be paid if it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as (a)
adequate reserves or other appropriate provision, as shall be required in
conformity with GAAP, shall have been made therefor, and (b) in the case of a
Tax or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. No Credit Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than Holdings or any of
its Subsidiaries). Holdings and Borrower will each retain their status as an
entity other than a corporation for U.S. federal income tax purposes.

5.4.    Maintenance of Properties. Each Credit Party will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all material properties used or useful in the business of
Holdings and its Subsidiaries and from time to time will make or cause to be
made all appropriate repairs, renewals and replacements thereof, in each case
except where the failure to do so would not reasonably be expected to result in
a Material Adverse Effect.

5.5.    Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self‑insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Holdings will
maintain or cause to be maintained replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses. Subject to Section 5.18, each such
policy of insurance of a Credit Party shall (i) name Collateral Agent, for the
benefit of the Secured Parties, as an additional insured thereunder as its
interests may appear, (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to Collateral Agent, that names Collateral Agent, for the benefit of the Secured
Parties, as the loss payee thereunder.

5.6.    Books and Records; Inspections. Each Credit Party will, and will cause
each of its Subsidiaries to, keep proper books of record and accounts in which
full, true and correct entries in conformity in all material respects with GAAP
shall be made of all dealings and transactions in relation to its business and
activities. Each Credit Party will, and will cause each of its Subsidiaries to,
permit any authorized representatives designated by any Lender to visit and
inspect any of the properties of any Credit Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent public accountants, all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested; provided that, so long as no
Default or Event of Default has occurred and is continuing, such inspections
shall be limited to once per year.

5.7.    Lenders’ Meetings. Holdings and Borrower will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held
telephonically or at Borrower’s corporate offices (or at such other location as
may be agreed to by Borrower and Administrative Agent) at such time as may be
agreed to by Borrower and Administrative Agent.

5.8.    Compliance with Laws. Each Credit Party will comply, and shall cause
each of its Subsidiaries and shall use commercially reasonable efforts to cause
all other Persons, if any, on or occupying any Facilities to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), non-compliance with
which could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect (or, in the case of the laws, rules, regulations and
orders referred to in Section 4.25, except to the extent that noncompliance
therewith is not material).

5.9.    Environmental.
(a)    Environmental Disclosure. Holdings will deliver to Administrative Agent
and Lenders:
(i)    as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to environmental matters at any Facility or with respect to any
Environmental Claims that, in either case, would be reasonably likely to result,
individually or in the aggregate, in a Material Adverse Effect;
(ii)    as soon as practicable following the occurrence thereof, written notice
describing in reasonable detail (1) any Release required to be reported to any
Governmental Authority under any applicable Environmental Laws that could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, and (2) any remedial action taken by Holdings or any
other Person in connection with a violation of applicable Environmental Law or
the Release of any Hazardous Materials, which in either event would be
reasonably likely to result, individually or in the aggregate, in a Material
Adverse Effect;
(iii)    as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all material written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect and (2) any Release required to be reported to any Governmental
Authority that could reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect;
(iv)    prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(B) affect the ability of Holdings or any of its Subsidiaries to maintain in
full force and effect all Governmental Authorizations required under any
Environmental Laws for their respective operations that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and (2) any proposed action to be taken by Holdings or any of its Subsidiaries
to modify current operations in a manner that could reasonably be expected to
subject Holdings or any of its Subsidiaries to any additional material
obligations or requirements under any Environmental Laws; and
(v)    with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).
(b)    Response to Environmental Claims and Violations of Environmental Laws.
Each Credit Party shall promptly take, and shall cause each of its Subsidiaries
promptly to take, any and all actions necessary to (i) cure any violation of
applicable Environmental Laws by such Credit Party or its Subsidiaries that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (ii) make an appropriate response to any
Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder where failure to
do so could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.10.    Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Holdings or any Unrestricted Subsidiary is converted into a
Restricted Subsidiary that is a Domestic Subsidiary after the Closing Date (in
each case, other than an Immaterial Subsidiary or a Non-Recourse Subsidiary),
Borrower shall (a) promptly cause such Domestic Subsidiary to become a Guarantor
hereunder and a Grantor under the Pledge and Security Agreement by executing and
delivering to Administrative Agent and Collateral Agent a Counterpart Agreement,
and (b) take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates
reasonably requested by Collateral Agent. In the event that any Person becomes a
Foreign Subsidiary of Borrower or any Unrestricted Subsidiary is converted into
a Restricted Subsidiary that is a Foreign Subsidiary after the Closing Date (in
each case, other than a Non-Recourse Subsidiary), and the ownership interests of
such Foreign Subsidiary are owned by Borrower or by any Domestic Subsidiary
thereof, Borrower shall, or shall cause such Domestic Subsidiary to, deliver,
all such documents, instruments, agreements, and certificates as are similar to
those described in Section 3.1(c), and Borrower shall take, or shall cause such
Domestic Subsidiary to take, all of the actions referred to in Section 3.1(g)(i)
necessary to grant and to perfect a First Priority Lien in favor of Collateral
Agent, for the benefit of Secured Parties, under the Pledge and Security
Agreement in 65% of the outstanding voting stock and 100% of the outstanding
non-voting stock of such Subsidiary, except that any such equity interests
constituting “stock entitled to vote” within the meaning of Treasury Regulation
Section 1.956-2(c)(2) shall be treated as voting stock for purposes of this
Section 5.10. Notwithstanding anything to the contrary herein, in no event will
any of the outstanding voting stock of a Controlled Foreign Corporation, in
excess of 65% of the voting power of all classes of capital stock of such
Controlled Foreign Corporation entitled to vote, be pledged. With respect to
each such Subsidiary, Borrower shall promptly send to Administrative Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of Borrower or was converted into a Restricted
Subsidiary, as applicable, and (ii) all of the data required to be set forth in
Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower; and such
written notice shall be deemed to supplement Schedules 4.1 and 4.2 for all
purposes hereof. Notwithstanding anything to the contrary herein, neither
Holdings nor any of its Subsidiaries shall be required to grant a security
interest in the Equity Interests of any Non-Recourse Subsidiary (other than any
Non-Recourse Subsidiary Pledgee) or Unrestricted Subsidiary.

5.11.    Further Assurances. At any time or from time to time upon the
reasonable request of Administrative Agent, each Credit Party will, at its
expense, promptly execute, acknowledge and deliver such further documents and do
such other acts and things as Administrative Agent or Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit
Documents. In furtherance and not in limitation of the foregoing, each Credit
Party shall take such actions as Administrative Agent or Collateral Agent may
reasonably request from time to time to ensure that the Obligations are
guaranteed by the Guarantors and are secured by substantially all of the assets
of Holdings and its Subsidiaries (other than Non-Recourse Subsidiaries and
Immaterial Subsidiaries) and all of the outstanding Equity Interests of Borrower
and its Subsidiaries (subject to limitations contained in the Credit Documents
with respect to Foreign Subsidiaries and Non-Recourse Subsidiaries (other than
any Non-Recourse Subsidiary Pledgee)).

5.12.    Cash Management Systems. Unless otherwise consented to by Agents or
Requisite Lenders, the Credit Parties shall establish and maintain cash
management systems reasonably acceptable to Administrative Agent.

5.13.    Designation of Subsidiaries. Subject to the limitations contained in
the definition of “Unrestricted Subsidiary”, an Authorized Officer of Borrower
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing; (ii) no Subsidiary may be
designated as an Unrestricted Subsidiary if it is a “Restricted Subsidiary” for
the purpose of any subordinated Indebtedness of any Credit Party; (iii) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated an Unrestricted Subsidiary; (iv) Borrower shall deliver to
Administrative Agent at least five Business Days prior to such designation a
certificate of an Authorized Officer of Borrower, together with all relevant
financial information reasonably requested by Administrative Agent,
demonstrating compliance with the foregoing clauses (i) through (iii) of this
Section 5.13 and, if applicable, certifying that such subsidiary meets the
requirements of an “Unrestricted Subsidiary”; and (v) at least ten days prior to
the designation of any Unrestricted Subsidiary as a Restricted Subsidiary, the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, with respect to
such subsidiary. The designation of any subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by Borrower therein at the date of designation in
an amount equal to the fair market value of Borrower’s Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence by such Restricted Subsidiary at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time.

5.14.    Ratings. Upon request by Administrative Agent after the Closing Date,
and at all times thereafter, Borrower shall use commercially reasonable efforts
to obtain and thereafter maintain (a) a public corporate family rating, if
applicable, issued by Moody’s and a public corporate credit rating, if
applicable, issued by S&P and (b) a public credit rating from each of Moody’s
and S&P with respect to the Loans.

5.15.    Energy Regulatory Status. Each Credit Party shall take, and shall cause
each of its Subsidiaries promptly to take, any and all actions necessary to
maintain the Federal Energy Regulatory Authorizations, Exemptions, and Waivers,
and as applicable to maintain exemption from or compliance with any State
Electric Utility Regulations, in each case, except to the extent failure to do
so could not reasonably be expected to have a Material Adverse Effect.

5.16.    Project Deposit Account. Borrower shall maintain a deposit account (the
“Project Deposit Account”) subject to a First Priority Lien in favor of
Collateral Agent and a customary control agreement in favor of Collateral Agent
(in form and substance reasonably satisfactory to Collateral Agent), into which
all distributions from any Credit Party and its Subsidiaries shall be deposited
and from which all Borrower Debt Service Expense, mandatory prepayments pursuant
to Section 2.11(a) through (d), Restricted Payments permitted pursuant to
Section 6.3 and payments in respect of reasonable administrative and operating
costs of Borrower shall be made. Borrower shall cause all Cash available for
distribution (as determined in good faith by Borrower) from its Subsidiaries to
be distributed by such Subsidiaries and deposited in such Project Deposit
Account.

5.17.    Maintenance of Corporate Separateness
(a)    Each Credit Party shall maintain its existence separate and distinct from
any other Person, including taking the actions set forth on Schedule 3.1(c).
(b)    The failure of any Credit Party, or Holdings on behalf of any other
Credit Party, to comply with Section 5.17(a) or any other covenants contained in
this Agreement shall not affect the status of such Credit Party as a separate
legal entity or the limited liability of Holdings. So long as any obligation
under the Credit Documents is outstanding, Holdings shall not cause or permit
any other Credit Party to take any of the actions set forth on Schedule 5.17(b)
or to violate any separateness provisions contained in the Organizational
Documents.

5.18.    Post-Closing Covenants. Within 30 days after the Closing Date (or such
later date as agreed by Administrative Agent in its sole discretion), the Credit
Parties shall deliver (or cause to be delivered) original membership interests
and corresponding transfer powers with respect to TerraForm Utility Solar XIX
Manager, LLC, TerraForm IWG Acquisition Holdings, LLC, Invenergy Prairie Breeze
Holdings LLC and TerraForm IWG Intermediate Holdings II, LLC. Within 90 days
after the Closing Date (or such later date as agreed by Administrative Agent in
its sole discretion), each Credit Party shall deliver to Collateral Agent a
certificate from the applicable Credit Party’s insurance broker or other
evidence reasonably satisfactory to it that all insurance required to be
maintained pursuant to Section 5.5 is in full force and effect, together with
endorsements naming Collateral Agent, for the benefit of Secured Parties, as
additional insured and loss payee thereunder to the extent required under
Section 5.5.

SECTION 6.    NEGATIVE COVENANTS
Each Credit Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations (other than contingent or
indemnification obligations for which no claim has been made), such Credit Party
shall perform, and if applicable shall cause each of its Subsidiaries to
perform, all covenants in this Section 6.

6.1.    Limitation on Indebtedness, Disqualified Equity Interests and Preferred
Equity.
(a)    Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or guaranty, or otherwise become
or remain directly or indirectly liable with respect to any Indebtedness
(including Acquired Debt), and Borrower will not issue any Disqualified Equity
Interests and will not permit its Restricted Subsidiaries to issue any
Disqualified Equity Interests or Preferred Equity other than (collectively,
“Permitted Debt”):
(i)    the Obligations;
(ii)    any Indebtedness outstanding on the Closing Date and specified on
Schedule 6.1;
(iii)    Indebtedness of Non-Recourse Subsidiaries (other than any Non-Recourse
Subsidiary Pledgee) represented by Capitalized Lease Obligations, mortgage
financings or purchase money obligations, or incurred to finance or refinance
the acquisition, leasing, construction, design, installment or improvement of
property (real or personal) or assets (including Equity Interests), and whether
acquired through the direct acquisition of such property or assets or the
acquisition of the Equity Interests of any Person owning such property or
assets, in an aggregate outstanding principal amount as of the date of any
incurrence pursuant to this clause (iii) which, when taken together with the
principal amount of all other Indebtedness incurred pursuant to this clause
(iii) and that is then outstanding (and any Refinancing Indebtedness in respect
of Indebtedness originally incurred pursuant to this clause (iii) and then
outstanding), will not exceed $15,000,000;
(iv)    Indebtedness of a Credit Party owed to another Credit Party, evidenced
by an Intercompany Note and subject to a First Priority Lien pursuant to the
Pledge and Security Agreement; provided that (A) any subsequent issuance or
transfer of Equity Interests that results in any such Indebtedness being held by
a Person other than Borrower or a Restricted Subsidiary and (B) any transfer of
such Indebtedness to a Person that is not Borrower or a Restricted Subsidiary
will be deemed, in each case, to constitute an incurrence of such Indebtedness
by Borrower or such Restricted Subsidiary, as the case may be, that was not
permitted by this clause (iv);
(v)    the issuance by any of Borrower’s Restricted Subsidiaries to Borrower or
to any of its Restricted Subsidiaries that are Credit Parties of shares of
Preferred Equity or Disqualified Equity Interests; provided, however, that: (A)
any subsequent issuance or transfer of Equity Interests that results in any such
Preferred Equity or Disqualified Equity Interests being held by a Person other
than Borrower or a Restricted Subsidiary of Borrower; and (B) any sale or other
transfer of any such Preferred Equity or Disqualified Equity Interests to a
Person that is not either Borrower or a Restricted Subsidiary of Borrower, will
be deemed, in each case, to constitute an issuance of such Preferred Equity or
Disqualified Equity Interests by such Restricted Subsidiary that was not
permitted by this clause (v);
(vi)    Indebtedness of Borrower and its Restricted Subsidiaries incurred in
respect of worker’s compensation claims or claims arising under similar
legislation, self-insurance or similar obligations, performance, surety and
similar bonds and completion guarantees provided by Borrower and its Restricted
Subsidiaries in the ordinary course of business;
(vii)    Indebtedness of Borrower and its Restricted Subsidiaries providing for
indemnification, adjustment of purchase price or similar obligations in
connection with the acquisition or disposition of any business, assets or Equity
Interests of a Subsidiary of Borrower after the Closing Date;
(viii)    Indebtedness arising from honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds or credit lines in the ordinary course of business; provided that such
Indebtedness is disbursed within seven days of incurrence;
(ix)    advance payments received from customers for goods and services
purchased and credit periods in the ordinary course of business;
(x)    Indebtedness constituting reimbursement obligations with respect to
letters of credit, bankers’ acceptances or similar instruments or obligations
issued in the ordinary course of business; provided that upon the drawing or
other funding of such letters of credit or other instruments or obligations,
such drawings or fundings are reimbursed within seven Business Days;
(xi)    Indebtedness in respect of (A) cash pooling arrangements, (B) Bank
Product Obligations and (C) obligations in respect of Hedge Agreements (other
than Hedge Agreements entered into for speculative purposes);
(xii)    the guarantee by (A) Borrower or a Restricted Subsidiary of
Indebtedness (other than Non-Recourse Project Indebtedness) that is permitted to
be incurred pursuant to another provision of this Section 6.1; provided that if
the Indebtedness being guaranteed is subordinated to or pari passu with the
Loans, then the guarantee will be subordinated or pari passu, as applicable, to
the same extent as the Indebtedness guaranteed; and (B) a Non-Recourse
Subsidiary of Indebtedness of any of its Subsidiaries that is also a
Non-Recourse Subsidiary;
(xiii)    reserved;
(xiv)    Indebtedness that constitutes Non-Recourse Project Indebtedness that is
incurred by a Non-Recourse Subsidiary and Preferred Equity or Disqualified
Equity Interests issued by a Non-Recourse Subsidiary (including Preferred Equity
or Disqualified Equity Interests outstanding at the time such Non-Recourse
Subsidiary becomes a Restricted Subsidiary);
(xv)    guarantees by Non-Recourse Subsidiaries (other than any Non-Recourse
Subsidiary Pledgee) in the ordinary course of business of obligations to
suppliers, customers, franchisees and licensees related to such Non-Recourse
Subsidiaries; provided that each Subsidiary may only incur such Indebtedness
with respect to the Subsidiaries of the Project Holdco that is the direct or
indirect parent of such Subsidiary;
(xvi)    Indebtedness representing deferred compensation to employees of
Borrower or any of its Restricted Subsidiaries;
(xvii)    Indebtedness consisting of the financing of insurance premiums or
take-or-pay obligations contained in supply agreements, in each case, in the
ordinary course of business;
(xviii)    Indebtedness of Borrower and any Restricted Subsidiary of Borrower
owed to TerraForm Power and its subsidiaries (other than Holdings and its
Subsidiaries) with respect to any advances made by TerraForm Power to, or on
behalf of, a Restricted Subsidiary pursuant to any equity capital contribution
agreement, tax indemnity agreement or other agreement related to the tax equity
financing of the applicable Project, in an aggregate outstanding principal
amount as of the date of any incurrence pursuant to this clause (xviii) which,
when taken together with the principal amount of all other Indebtedness incurred
pursuant to this clause (xviii) and then outstanding, will not exceed
$25,000,000 (“Permitted Intercompany Indebtedness”);
(xix)    reserved; and
(xx)    any Refinancing Indebtedness incurred with respect to the refinancing of
any Indebtedness permitted under clause (ii), (iii) or (xviii) of this Section
6.1(a).
(b)    For purposes of determining compliance with this Section 6.1, in the
event that an item of proposed Indebtedness meets the criteria of more than one
of the categories described in paragraphs (a)(i) through (xxiii) of this Section
6.1 the Borrower will be permitted to classify such item of Indebtedness on the
date of its incurrence, or later reclassify all or a portion of such item of
Indebtedness, in any manner that complies with this Section 6.1.
The accrual of interest or Preferred Equity or Disqualified Equity Interests
dividends, the accretion or amortization of original issue discount, the payment
of interest on any Indebtedness in the form of additional Indebtedness with the
same terms, the reclassification of Preferred Equity or Disqualified Equity
Interests as Indebtedness due to a change in accounting principles and the
payment of dividends on Preferred Equity or Disqualified Equity Interests in the
form of additional shares of the same class of Preferred Equity or Disqualified
Equity Interests will not be deemed to be an incurrence of Indebtedness or an
issuance of Preferred Equity or Disqualified Equity Interests for purposes of
this Section 6.1. For purposes of determining compliance with any U.S.
dollar-denominated restriction on the incurrence of Indebtedness, the U.S.
dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be utilized, calculated based on the relevant currency exchange
rate in effect on the date such Indebtedness was incurred. Notwithstanding any
other provision of this Section 6.1, the maximum amount of Indebtedness that the
Borrower or any Restricted Subsidiary may incur pursuant to this Section 6.1
shall not be deemed to be exceeded solely as a result of fluctuations in
exchange rates or currency values.
The amount of any Indebtedness outstanding as of any date will be:
(1)    the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;
(2)    the principal amount of the Indebtedness, in the case of any other
Indebtedness; and
(3)    in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:
(A)     the Fair Market Value of such assets at the date of determination; and
(B)    the amount of the Indebtedness of the other Person.
With respect to any acquisition of a Permitted Business or long-term assets used
or useful in a Permitted Business (whether by merger, consolidation or other
business combination or the acquisition of Equity Interests), for purposes of
determining whether:
(1)    any Indebtedness (including Acquired Debt) that is being incurred in
connection with such acquisition is permitted to be incurred in compliance with
this Section 6.1; and
(2)    whether any Lien being incurred to secure any such Indebtedness is
permitted to be incurred in accordance with Section 6.2,
any calculation of Consolidated Total Assets may be made, at the option of
Borrower, using the date that the definitive agreement for such acquisition is
entered into (the “Acquisition Agreement Date”) as the applicable date of
determination of Consolidated Total Assets with such pro forma adjustments as
are appropriate and consistent with the pro forma adjustment provisions set
forth in the definition of “Consolidated Total Assets”. For the avoidance of
doubt, if Borrower elects to use the Acquisition Agreement Date as the
applicable date of determination in accordance with the foregoing, any
fluctuation or change in Consolidated Total Assets of Borrower or the Permitted
Business or assets to be acquired subsequent to the Acquisition Agreement Date
and prior to the consummation of such acquisition will not be taken into account
for purposes of determining whether any Indebtedness (including Acquired Debt)
that is being incurred in connection with such acquisition is permitted to be
incurred in compliance with this Section 6.1, or whether any Lien being incurred
to secure any such Indebtedness is permitted to be incurred in accordance with
Section 6.2, but any Indebtedness, Investment or other transaction that is
required to be given pro forma effect in accordance with the applicable
adjustment provisions described above incurred or consummated after the
Acquisition Agreement Date and on or prior to the consummation of such
acquisition will be taken into account.

6.2.    Liens. Borrower will not, and will not permit any of its Subsidiaries
to, create any Lien upon the whole or any part of the currently owned or
after-acquired property of Borrower or any of its Subsidiaries or assets to
secure any Indebtedness or any guarantee or indemnity in respect of any
Indebtedness other than Permitted Liens.

6.3.    Restricted Payments.
(a)    Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly:
(1)    declare or pay any dividend or make any other payment or distribution on
account of Borrower’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving Borrower or its Restricted Subsidiaries) or to the
direct or indirect holders of Borrower’s or any of its Restricted Subsidiaries’
Equity Interests in their capacity as holders (other than dividends or
distributions payable in Equity Interests (other than Disqualified Equity
Interests or Preferred Equity) of Borrower or any of its Restricted Subsidiaries
and other than dividends or distributions payable to Borrower or its Restricted
Subsidiaries);
(2)    purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of Borrower or any direct or indirect parent
entity of the Borrower other than Equity Interests held by Borrower or any of
its Restricted Subsidiaries;
(3)    make any payment on, or purchase, repurchase, redeem, defease or
otherwise acquire or retire for value, prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment, any subordinated Indebtedness
(excluding any intercompany Indebtedness between or among Borrower and any of
its Restricted Subsidiaries), except (i) a payment of interest or principal at
the Stated Maturity thereof or (ii) the purchase, repurchase, redemption,
defeasance or other acquisition or retirement for value of any subordinated
Indebtedness in anticipation of satisfying a sinking fund obligation, principal
installment or payment at final maturity, in each case due within one year of
the date of purchase, repurchase, redemption, defeasance or other acquisition or
retirement for value; or
(4)    make any Restricted Investment in any Person,
(all such payments and other actions set forth in clauses (1) through (4) above
being collectively referred to as “Restricted Payments”).
(b)    The preceding provisions will not prohibit:
(1)    the payment of any dividend or the consummation of any redemption within
60 days after the date of declaration of the dividend or giving of the
redemption notice, as the case may be, if at the date of declaration or notice,
the dividend or redemption payment would have complied with this Agreement,
including this Section 6.3;
(2)    any Special Restricted Distribution;
(3)    the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of Holdings held by any current or former officer,
director, employee or consultant of Borrower or any of its Restricted
Subsidiaries or Holdings pursuant to any equity subscription agreement, stock
option agreement, restricted stock grant, shareholders’ agreement or similar
agreement; provided that the aggregate price paid for all such repurchased,
redeemed, acquired or retired Equity Interests may not exceed $5,000,000 in any
calendar year (with unused amounts in any calendar year being carried over to
succeeding calendar years); and provided, further, that such amount in any
calendar year may be increased by an amount not to exceed the cash proceeds from
(i) the sale of Equity Interests of Borrower received by Borrower or a
Restricted Subsidiary during such calendar year, in each case to members of
management, directors or consultants of Borrower, any of its Restricted
Subsidiaries or Holdings and (ii) key man life insurance policies received by
Borrower or any of its Restricted Subsidiaries in such calendar year;
(4)    the defeasance, redemption, repurchase, repayment or other acquisition of
subordinated Indebtedness with the net cash proceeds from an incurrence of
Refinancing Indebtedness permitted hereunder;
(5)    reserved;
(6)    reserved;    
(7)    reserved;
(8)    reserved;
(9)    reserved;
(10)     Permitted Tax Distributions;
(11)    the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution) by a Restricted Subsidiary
to the holders of its Equity Interests in accordance with the charter,
partnership agreement, limited liability company agreement or other governing
documents of such Restricted Subsidiary or on a pro rata basis or a more
favorable basis to Borrower or the Restricted Subsidiary that is the parent of
the Restricted Subsidiary making such payment;
(12)    reserved;
(13)    the payment of other Restricted Payments by Borrower or any of its
Restricted Subsidiaries; provided, that (A) no Default or Event of Default shall
have occurred and be continuing or shall be caused thereby and (B) Borrower
shall be in compliance with a Debt Service Coverage Ratio of 1.20:1.00 or
greater as calculated on the last day of most recently ended Fiscal Quarter; or
(14)    any payment made in respect of Permitted Intercompany Indebtedness.
(c)    The amount of all Restricted Payments (other than cash) shall be the Fair
Market Value on the date of such Restricted Payment of the asset(s) or
securities proposed to be paid, transferred or issued by Borrower or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment,
without giving effect to subsequent changes in value. The Fair Market Value of
any cash Restricted Payment shall be its face amount.
For purposes of determining compliance with this Section 6.3, in the event that
a proposed Restricted Payment (or a portion thereof) meets the criteria of
clauses (1) through (13) of Section 6.3(b) or is entitled to be made as a
Permitted Investment, the Borrower will be able to classify or later reclassify
(based on circumstances existing on the date of such reclassification) such
Restricted Payment (or a portion thereof) between such clauses (1) through (13)
of Section 6.3(b) or as a Permitted Investment in any manner that otherwise
complies with this Section 6.3.

6.4.    Restrictions on Subsidiary Distributions.
(a)    Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Restricted Subsidiary to:
(1)    pay dividends, in cash or otherwise, or make any other distributions on
or in respect of its Equity Interests or any other interest or participation in,
or measured by, its profits;
(2)    pay any Indebtedness owed to Borrower or any other Restricted Subsidiary;
(3)    make loans or advances to Borrower or any other Restricted Subsidiary; or
(4)    transfer any of its properties or assets to Borrower or any other
Restricted Subsidiary.
(b)    The provisions described in Section 6.4(a) hereof will not apply to:
(1)    encumbrances and restrictions existing under or by reason of this
Agreement, each Guaranty and any Non-Recourse Project Indebtedness outstanding
as of the Closing Date (as in effect as of the Closing Date, without giving
effect to any amendment or modification in respect thereof);
(2)    encumbrances and restrictions imposed by provisions in agreements
relating to Non-Recourse Project Indebtedness that is permitted by this
Agreement to be incurred after the Closing Date; provided that the encumbrances
and restrictions contained in any such agreements are not materially less
favorable to the Lenders taken as a whole than the encumbrances and restrictions
in agreements relating to Non-Recourse Project Indebtedness existing on the
Closing Date;
(3)    reserved;
(4)    any agreement or instrument in effect on the Closing Date and specified
on Schedule 6.4;
(5)    with respect to restrictions or encumbrances referred to in clause (a)(3)
above, encumbrances and restrictions: (i) that restrict in a customary manner
the subletting, assignment or transfer of any properties or assets that are
subject to a lease, license, conveyance or other similar agreement to which
Borrower or any Restricted Subsidiary is a party; and (ii) contained in
operating leases for real property and restricting only the transfer of such
real property upon the occurrence and during the continuance of a default in the
payment of rent;
(6)    encumbrances or restrictions contained in any agreement or other
instrument of (i) a Person acquired by the Borrower or any Restricted Subsidiary
in effect at the time of such acquisition or (ii) an Unrestricted Subsidiary, at
the time it is designated or deemed to become a Restricted Subsidiary, in each
case, which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the acquired or redesignated
Person, or the property or assets of the acquired or redesignated Person, and
was not put in place in contemplation of such event;
(7)    encumbrances or restrictions contained in contracts for sales of Equity
Interests or assets permitted by Section 6.5 with respect to the assets or
Equity Interests to be sold pursuant to such contract or in customary merger or
acquisition agreements (or any option to enter into such contract) for the
purchase or acquisition of Equity Interests or assets or any of Borrower’s
Subsidiaries by another Person;
(8)    encumbrances or restrictions existing under or by reason of applicable
law, regulation or similar restriction or by governmental licenses, concessions,
franchises or permits;
(9)    encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business;
(10)    customary provisions in joint venture agreements and other similar
agreements or arrangements (including limited liability company, limited
partnership and similar agreements) relating to such joint venture entered into
in the ordinary course of business;
(11)    in the case of clause (a)(3) above, customary encumbrances or
restrictions in connection with purchase money obligations, mortgage financings
and Capitalized Lease Obligations;
(12)    any encumbrance or restriction arising by reason of customary
non-assignment provisions;
(13)    customary restrictions on fiduciary cash held by Borrower’s Restricted
Subsidiaries;
(14)    customary provisions contained in leases, sub-leases, licenses,
sub-licenses or similar agreements, including with respect to intellectual
property and other agreements;
(15)    customary restrictions on the transfer of non-cash assets contained in
power purchase agreements and similar agreements;
(16)    restrictions on Non-Recourse Subsidiaries (other than any Non-Recourse
Subsidiary Pledgee) in documentation evidencing Project Obligations;
(17)    customary provisions in Hedge Agreements;
(18)    customary provisions contained in agreements entered into in the
ordinary course of business or encumbrances or restrictions existing under or by
reason of any Lien permitted to be incurred pursuant to Section 6.2;
(19)    encumbrances or restrictions contained in the charter, partnership
agreement or limited liability company agreement or other governing documents of
a Restricted Subsidiary relating to tax equity or similar financings;
(20)    any encumbrance or restriction pursuant to an agreement or instrument
effecting a refunding, renewal, replacement or refinancing of Indebtedness
incurred pursuant to, or that otherwise extends, renews, refunds, increases,
supplements, modifies, refinances or replaces, an agreement, contract,
obligation or instrument referred to in clauses (1), (2), (4), (6) or (7) of
this Section 6.4(b) or contained in any amendment, supplement or other
modification to an agreement referred to in clauses (1), (2), (4), (6) or (7) of
this Section 6.4(b); provided, however, that the encumbrances and restrictions
with respect to such Restricted Subsidiary contained in any such agreement or
instrument are not materially less favorable to the Lenders taken as a whole
than the encumbrances and restrictions contained in such agreements and
instruments referred to in clauses (1), (2), (4), (6) or (7) of this Section
6.4(b) (as determined in good faith by Borrower); or
(21)    any encumbrance or restriction under any of the Credit Documents.
For purposes of determining compliance with this Section 6.4, (1) the priority
of any Preferred Equity or Disqualified Equity Interests in receiving dividends
or distributions prior to dividends or distributions being paid on common stock
will not be deemed a restriction on the ability to make distributions on Equity
Interests and (2) the subordination of loans or advances made to Borrower or a
Restricted Subsidiary to other Indebtedness incurred by Borrower or any such
Restricted Subsidiary will not be deemed a restriction on the ability to make
loans or advances.

6.5.    Asset Sales.
(a)    Borrower will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, consummate an Asset Sale unless:
(1)    Borrower (or the relevant Restricted Subsidiary, as the case may be)
receives cash consideration at the time of the Asset Sale at least equal to the
Fair Market Value of the assets or Equity Interests issued or sold or otherwise
disposed of; provided, that, Fair Market Value shall be determined by an
independent third-party appraiser in the case of Asset Sales of all or any
portion of the Projects to TerraForm Power Operating, LLC or any of its
Affiliates; and
(2)     Borrower shall apply the Net Asset Sale Proceeds therefrom to the
prepayment of Loans to the extent required pursuant to Section 2.11(a).

6.6.    Transactions with Shareholders and Affiliates.
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or suffer to exist any
transaction or series of related transactions (including, without limitation,
the sale, purchase, exchange or lease of assets or property or the rendering of
any service) with, or for the benefit of, any Affiliate of a Credit Party
involving aggregate payments or consideration in excess of $5,000,000, unless:
(1)    such transaction or series of transactions is on terms that, taken as a
whole, are not materially less favorable to the Borrower or such Restricted
Subsidiary, as the case may be, than those that would have been obtained in a
comparable transaction at such time on an arm’s-length basis with third parties
that are not Affiliates; and
(2)    with respect to any transaction or series of related transactions
involving aggregate payments or the transfer of assets or the provision of
services, in each case, having a value greater than $75,000,000, TerraForm PH II
must approve such transaction.
(b)    Notwithstanding the foregoing, the restrictions set forth in this Section
6.6 will not apply to:
(1)    customary directors’ fees and expenses, indemnities and similar
arrangements (including the payment of directors’ and officers’ insurance
premiums), consulting fees, employee compensation, employee and director
bonuses, employment agreements and arrangements or employee benefit
arrangements, including stock options or legal fees, as determined in good faith
by Borrower;
(2)    any Restricted Payment not prohibited by Section 6.3;
(3)    loans and advances (or guarantees to third party loans, but not any
forgiveness of such loans or advances) to directors, officers or employees of
Borrower or any Restricted Subsidiary made in the ordinary course of business
and permitted by Section 6.1;
(4)    agreements and arrangements existing on the Closing Date, and the
performance by the Borrower or any Restricted Subsidiary of their obligations
thereunder and any amendments, modifications, replacements or supplements
thereto; provided that any such amendments, modifications, replacements or
supplements, taken as a whole, are not more disadvantageous to the Lenders in
any material respect than the original agreements or arrangements as in effect
on the Closing Date as determined by Borrower;
(5)    the issuance of securities pursuant to, or for the purpose of the funding
of, employment arrangements, stock options and stock ownership plans, as long as
the terms thereof are or have been previously approved by Borrower or the
relevant Restricted Subsidiary’s governing Person or body;
(6)    transactions between or among the Credit Parties;
(7)    reserved;
(8)    reserved;
(9)    the existence of, or the performance by Borrower or any of its Restricted
Subsidiaries of its obligations under the terms of, any stockholders agreement
(including any registration rights agreement or purchase agreement relating
thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by Borrower or any of its Restricted
Subsidiaries of, obligations under any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this clause (9) to the extent that the terms of any
such amendment or new agreement, taken as a whole, are not disadvantageous to
the Lenders in any material respect;
(10)    transactions with respect to which Borrower has obtained an opinion as
to the fairness to Borrower and its Restricted Subsidiaries from a financial
point of view issued by an accounting, appraisal or investment banking firm of
national standing;
(11)    transactions with (i) Unrestricted Subsidiaries or (ii) Joint Ventures
in which Borrower or a Subsidiary of Borrower holds or acquires an ownership
interest (whether by way of Equity Interests or otherwise), in each case, so
long as the terms of such transactions are, taken as a whole, at least as
favorable to Borrower or the applicable Restricted Subsidiary as might
reasonably have been obtained at such time from an unaffiliated party as
determined by Borrower;
(12)    transactions between Borrower or any of its Restricted Subsidiaries and
any Person that is an Affiliate solely as a result of the ownership by Borrower
or any of the Restricted Subsidiaries of Equity Interests of such Person;
(13)    transactions with Persons solely in their capacity as holders of
Indebtedness of Borrower or any of its Restricted Subsidiaries where such
Persons are treated no more favorably than holders of Indebtedness of Borrower
or such Restricted Subsidiaries generally;
(14)    Permitted Project Undertakings and Permitted Equity Commitments; and
(15)    transactions in respect of Permitted Intercompany Indebtedness.

6.7.    Conduct of Business. From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in any business
other than (i) the businesses engaged in by such Credit Party on the Closing
Date and related, complementary, incidental, ancillary or similar businesses,
including, for the avoidance of doubt, owning, developing, constructing,
leasing, financing, selling and/or operating Clean Energy Systems (including
entering into Hedge Agreements related to the same) and (ii) such other lines of
business as may be consented to by Requisite Lenders.

6.8.    Permitted Activities of Project Holdcos. Except pursuant to agreements
existing as of the Closing Date, no Project Holdco shall (a) incur any
Indebtedness or any other obligation or liability whatsoever other than (i) the
Indebtedness and obligations under this Agreement and the other Credit
Documents, (ii) pursuant to intercompany loan agreements permitted hereunder,
(iii) pursuant to Swap Contracts permitted hereunder and (iv) in connection with
the sales of Persons or other assets permitted hereunder; (b) create or suffer
to exist any Lien upon any property or assets now directly owned or hereafter
acquired, leased or licensed by it other than the Liens created under the
Collateral Documents to which it is a party or permitted pursuant to Section
6.2; (c) engage in any business or activity or own any assets other than (i)
holding Equity Interests of Non-Recourse Subsidiaries and other Subsidiaries of
Borrower, (ii) performing its obligations and activities incidental thereto
under the Credit Documents, (iii) entering into Swap Contracts and intercompany
loan agreements permitted hereunder and (iv) performing its obligations in
connection with sales of Persons or other assets permitted hereunder; (d)
consolidate with or merge with or into, or convey, transfer, lease or license
all or substantially all its assets to, any Person, except as permitted pursuant
to Section 6.5; (e) sell or otherwise dispose of any Equity Interests of any of
its Subsidiaries, except as permitted pursuant to Section 6.5; or (f) fail to
hold itself out to the public as a legal entity separate and distinct from all
other Persons. For the avoidance of doubt, in no event shall any Project Holdco
(i) guaranty or otherwise provide any credit support in respect of any
Indebtedness, Project Obligations, or other obligations of any other Project
Holdco or any other Project Holdco’s subsidiaries, (ii) transfer, convey, lease
or license any of its assets (or any Equity Interests directly or indirectly
owned by it) to any other Project Holdco or any other Project Holdco’s
subsidiaries, (iii) acquire any assets (or any Equity Interests directly or
indirectly) owned by any other Project Holdco or any other Project Holdco’s
subsidiaries, or (iv) consolidate with or merge with or into any other Project
Holdco or any other Project Holdco’s subsidiaries.

6.9.    Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year end from December 31.

6.10.    Amendments or Waivers of Organizational Documents and Certain Other
Documents. No Credit Party shall, nor shall it permit any of its Subsidiaries
to, agree to any termination, release, amendment, restatement, supplement or
other modification to, or waiver of, any of its Organizational Documents
(including any separateness provisions contained therein) if the effect of such
termination, release, amendment, restatement, supplement, modification or waiver
would reasonably be expected to (a) materially reduce the dividends or other
distributions payable with respect to the Equity Interests retained by a
Subsidiary of the Borrower following a sale, (b) result in the incurrence of
(or, if following such termination, release, amendment, restatement, supplement,
modification or waiver the applicable Person will no longer be a Credit Party or
Subsidiary, permit such Person to incur) additional Indebtedness not permitted
hereunder, in a manner adverse to the Borrower or the Lenders, or (c) otherwise
be adverse to the interests of the Lenders in any material respect (as
determined in good faith by Borrower). No Credit Party shall, nor shall it
permit any of its Subsidiaries to, agree to any termination, release, amendment,
restatement, supplement or other modification to, or waiver of, any Material
Contract to the extent such termination, release, amendment, restatement,
supplement, modification or waiver could reasonably be expected to result in a
Material Adverse Effect.

6.11.    Financial Covenant. Borrower shall not permit the Debt Service Coverage
Ratio as of the last day of any Fiscal Quarter, beginning with the Fiscal
Quarter ending March 31, 2016, to be less than 1.20:1.00.

6.12.    Amendments or Waivers of Acquisition Agreement. No Credit Party shall,
nor shall it permit any of its Subsidiaries to, agree to any waiver, supplement,
modification or other amendment to any Acquisition Agreement, to the extent any
such waiver, supplement, modification or amendment would be adverse to the
Lenders in any material respect (and provided that the Borrower promptly
furnishes to the Administrative Agent a copy of such amendment, modification or
supplement).

6.13.    Permitted Activities of Holdings
. Holdings shall not (a) incur, directly or indirectly, any Indebtedness or any
other obligation or liability whatsoever other than the Indebtedness and
obligations under this Agreement and the other Credit Documents; (b) create or
suffer to exist any Lien upon any property or assets now directly owned or
hereafter acquired, leased or licensed by it other than the Liens created under
the Collateral Documents to which it is a party and Permitted Liens pursuant to
clause 7 of the definition of Permitted Liens; (c) engage in any business or
activity or own any assets other than (i) holding 100% of the Equity Interests
of Borrower and (ii) performing its obligations and activities incidental
thereto under the Credit Documents; (d) consolidate with or merge with or into,
or convey, transfer, lease or license all or substantially all its assets to,
any Person; (e) sell or otherwise dispose of any Equity Interests of the
Borrower; (f) create or acquire any Subsidiary or make or own any Investment in
any Person other than Borrower; or (g) fail to hold itself out to the public as
a legal entity separate and distinct from all other Persons.

SECTION 7.    GUARANTY

7.1.    Guaranty of the Obligations. Subject to the provisions of Section 7.2,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent, for the ratable benefit of the Beneficiaries, the due
and punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2.    Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

7.3.    Payment by Guarantors. Subject to Section 7.2, Guarantors hereby jointly
and severally agree, in furtherance of the foregoing and not in limitation of
any other right which any Beneficiary may have at law or in equity against any
Guarantor by virtue hereof, that upon the failure of Borrower to pay any of the
Guaranteed Obligations when and as the same shall become due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.

7.4.    Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations (other than contingent or indemnification obligations for
which no claim has been made) or valid release of a Guarantor in accordance with
the Credit Documents. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
(a)    this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
(b)    Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default;
(c)    the obligations of each Guarantor hereunder are independent of the
obligations of Borrower and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrower, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against Borrower or any of such other guarantors and whether
or not Borrower is joined in any such action or actions;
(d)    payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;
(e)    any Beneficiary, upon such terms as it deems appropriate, without notice
or demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
of the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or of the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith or with the applicable Hedge Agreement and any applicable security
agreement, including foreclosure on any such security pursuant to one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, and even though such action operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against any other Credit Party or any security for the Guaranteed
Obligations; and (vi) exercise any other rights available to it under the Credit
Documents or any Hedge Agreements; and
(f)    this Guaranty and the obligations of Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or any Hedge Agreements, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, of any of the other Credit Documents, of
any of the Hedge Agreements or of any agreement or instrument executed pursuant
thereto, or of any other guaranty or security for the Guaranteed Obligations, in
each case whether or not in accordance with the terms hereof or of such Credit
Document, of such Hedge Agreement or of any agreement relating to such other
guaranty or security; (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid or
unenforceable in any respect; (iv) the application of payments received from any
source (other than payments received pursuant to the other Credit Documents or
any of the Hedge Agreements or from the proceeds of any security for the
Guaranteed Obligations, except to the extent such security also serves as
collateral for indebtedness other than the Guaranteed Obligations) to the
payment of indebtedness other than the Guaranteed Obligations, even though any
Beneficiary might have elected to apply such payment to any part or all of the
Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set‑offs or counterclaims which Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5.    Waivers by Guarantors. Each Guarantor hereby waives, to the extent
permitted by applicable law, for the benefit of Beneficiaries: (a) any right to
require any Beneficiary, as a condition of payment or performance by such
Guarantor, to (i) proceed against Borrower, any other guarantor (including any
other Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from Borrower, any such other guarantor or
any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of any Credit
Party or any other Person or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Borrower or any other Guarantor from any cause other than payment in full of the
Guaranteed Obligations; (c) any defense based upon any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set‑offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, under the Hedge Agreements or under any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to Borrower and notices of any of the matters
referred to in Section 7.4 and any right to consent to any thereof; and (g) any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms hereof.

7.6.    Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations (other than contingent or indemnification obligations for
which no claim has been made) shall have been indefeasibly paid in full, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against Borrower with respect to the Guaranteed Obligations, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Borrower and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Guaranteed Obligations (other
than contingent or indemnification obligations for which no claim has been made)
shall have been indefeasibly paid in full, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
including any such right of contribution as contemplated by Section 7.2. Each
Guarantor further agrees that, to the extent the waiver or agreement to withhold
the exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against Borrower, to all right, title and interest any
Beneficiary may have in any such collateral or security, and to any right any
Beneficiary may have against such other guarantor. If any amount shall be paid
to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to Administrative Agent for the
benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

7.7.    Subordination of Other Obligations. Any Indebtedness of Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such Indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof; provided that so long as (a) no Event of Default pursuant to
Sections 8.1(a), 8.1(f) or 8.1(g) has occurred and is continuing and (b) the
Secured Parties have not commenced an exercise of remedies, Borrower shall
continue to be permitted to make Restricted Payments in accordance with Section
6.3(b)(12).

7.8.    Continuing Guaranty. This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations (other than contingent
or indemnification obligations for which no claim has been made) shall have been
paid in full. Each Guarantor hereby irrevocably waives, to the extent permitted
by applicable law, any right to revoke this Guaranty as to future transactions
giving rise to any Guaranteed Obligations.

7.9.    Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.

7.10.    Financial Condition of Borrower. Any Loan may be made to Borrower or
continued from time to time, and any Hedge Agreements may be entered into from
time to time, in each case without notice to or authorization from any Guarantor
regardless of the financial or other condition of Borrower at the time of any
such grant or continuation or at the time such Hedge Agreement is entered into,
as the case may be. No Beneficiary shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the
Credit Documents and the Hedge Agreements, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes, to the
extent permitted by applicable law, any duty on the part of any Beneficiary to
disclose any matter, fact or thing relating to the business, operations or
conditions of Borrower now known or hereafter known by any Beneficiary.

7.11.    Bankruptcy, Etc. (%3) So long as any Guaranteed Obligations remain
outstanding (other than contingent or indemnification obligations for which no
claim has been made), no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against Borrower or any
other Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of Borrower or any
other Guarantor or by any defense which Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding.
(a)    Each Guarantor acknowledges and agrees that any interest on any portion
of the Guaranteed Obligations which accrues after the commencement of any case
or proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
Person to pay Administrative Agent, or allow the claim of Administrative Agent
in respect of, any such interest accruing after the date on which such case or
proceeding is commenced.
(b)    In the event that all or any portion of the Guaranteed Obligations are
paid by Borrower, the obligations of Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

7.12.    Discharge of Guaranty Upon Sale of Guarantor. If (A) all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof or (B) a Guarantor is designated
as an Unrestricted Subsidiary in accordance with Section 5.13, then in the case
of clauses (A) and (B), the Guaranty of such Guarantor or such successor in
interest, as the case may be, hereunder shall automatically be discharged and
released without any further action by any Beneficiary or any other Person
effective as of the time of such sale or other disposition.

7.13.    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.13 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.13, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 7.13 shall remain
in full force and effect until all of the Guaranteed Obligations (other than
contingent or indemnification obligations for which no claim has been made) have
been paid in full. Each Qualified ECP Guarantor intends that this Section 7.13
constitute, and this Section 7.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 8.    EVENTS OF DEFAULT

8.1.    Events of Default. If any one or more of the following conditions or
events shall occur:
(a)    Failure to Make Payments When Due. Failure by Borrower to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder, in each case of this clause (ii) or with respect to voluntary
prepayments of principal, within five Business Days after the date due; or
(b)    Default in Other Agreements. (i) Failure of any Credit Party or any of
their respective Subsidiaries (other than Immaterial Subsidiaries) to pay when
due any principal of or interest on or any other amount, including any payment
in settlement, payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in Section 8.1(a)) with an aggregate principal
amount (or Net Mark-to-Market Exposure) of $50,000,000 or more, in each case
beyond the grace period, if any, provided therefor; or (ii) breach or default by
any Credit Party with respect to any other material term of (1) one or more
items of Indebtedness in the individual or aggregate principal amounts (or Net
Mark-to-Market Exposure) referred to in clause (i) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or subject
to a compulsory repurchase or redemption) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or (iii)
breach or default by any Credit Party with respect to, or termination of, any
Material Contracts, to the extent such breach, default or termination could
reasonably be expected to result in a Material Adverse Effect; or
(c)    Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.3, 5.1(q), 5.2, 5.18 or
6; or
(d)    Breach of Representations, Etc. (i) Any representation or warranty made
by any Credit Party in Section 4.1, 4.3, 4.4, 4.17, 4.18, 4.22 or 4.25 of this
Agreement shall be false in any material respect as of the date made or (ii) any
other representation or warranty made by any Credit Party under any Credit
Document shall be false in any material respect as of the date made; provided,
however, that if (A) the fact, event or circumstance resulting in such false or
incorrect representation or warranty is capable of being cured, corrected or
otherwise remedied, and (B) such fact, event or circumstance resulting in such
false or incorrect representation or warranty shall have been cured, corrected
or otherwise remedied within 30 days (or if such incorrect representation or
warranty is not susceptible to cure within 30 days, and such Credit Party is
proceeding with diligence and in good faith to cure such default and such
default is susceptible to cure, such 30-day period shall be extended as may be
necessary to cure such incorrect representation or warranty, such extended
period not to exceed 60 days in the aggregate (inclusive of the original 30-day
period)) from the date an Authorized Officer of Holdings has knowledge thereof;
or
(e)    Other Defaults Under Credit Documents. Any Credit Party shall default in
the performance of or compliance with any term contained herein or in any of the
other Credit Documents, other than any such term referred to in any other
paragraph of this Section 8.1, and such default shall not have been remedied or
waived within 30 days after the earlier of (i) an officer of such Credit Party
becoming aware of such default or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default; or
(f)    Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings or any of its Subsidiaries (other than Immaterial Subsidiaries) in an
involuntary case under any Debtor Relief Laws now or hereafter in effect, which
decree or order is not stayed; or any other similar relief shall be granted
under any applicable federal or state law; or (ii) an involuntary case shall be
commenced against Holdings or any of its Subsidiaries (other than Immaterial
Subsidiaries) under any Debtor Relief Laws now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Holdings or any of its Subsidiaries (other
than Immaterial Subsidiaries), or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of Holdings or
any of its Subsidiaries (other than Immaterial Subsidiaries) for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Holdings or any of its Subsidiaries (other than Immaterial
Subsidiaries), and any such event described in this clause (ii) shall continue
for 60 days without having been dismissed, bonded or discharged; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Holdings or any
of its Subsidiaries (other than Immaterial Subsidiaries) shall have an order for
relief entered with respect to it or shall commence a voluntary case under any
Debtor Relief Laws now or hereafter in effect, or shall consent to the entry of
an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or Holdings or any of
its Subsidiaries (other than Immaterial Subsidiaries) shall make any assignment
for the benefit of creditors; or (ii) Holdings or any of its Subsidiaries (other
than Immaterial Subsidiaries) shall be unable, or shall fail generally, or shall
admit in writing its inability, to pay its debts as such debts become due; or
the Member of Holdings or the board of directors (or similar governing body) of
any of its Subsidiaries (other than Immaterial Subsidiaries) (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to herein or in Section 8.1(f); or
(h)    Judgments and Attachments. At any time there shall exist money judgments,
writs or warrants of attachment or similar process involving in the aggregate an
amount in excess of $50,000,000 (to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) entered or filed against Holdings or any of its
Subsidiaries (other than Immaterial Subsidiaries) or any of their respective
assets and such money judgments, writs or warrants of attachment or similar
process remain undischarged, unvacated, unbonded or unstayed for a period of 60
days; or
(i)    Dissolution. Any order, judgment or decree shall be entered against any
Credit Party decreeing the dissolution or split up of such Credit Party and such
order shall remain undischarged or unstayed for a period in excess of 30 days;
or
(j)    Employee Benefit Plans. (i) There shall occur one or more ERISA Events
which individually or in the aggregate, results in or would reasonably be
expected to result in liability of Borrower, any of the Guarantors or any of
their respective ERISA Affiliates in excess of $50,000,000 during the term
hereof; or (ii) there exists any fact or circumstance that reasonably could be
expected to result in the imposition of a Lien or security interest pursuant to
Section 430(k) of the Internal Revenue Code or Section 4068 of ERISA upon the
property and rights to property belonging to the Borrower, any of the Guarantors
or any of their respective ERISA Affiliates; or
(k)    Change of Control. A Change of Control shall occur; or
(l)    Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, (i) the Guaranty for any reason, other
than the satisfaction in full of all Obligations (other than contingent and
indemnification obligations for which no claim has been made), shall cease to be
in full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Guarantor shall repudiate its obligations
thereunder; (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any material portion of the Collateral (for the avoidance of doubt, any
pledge of Equity Interests shall constitute a material portion of the
Collateral) purported to be covered by the Collateral Documents with the
priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control; or (iii) any Credit Party shall contest the
validity or enforceability of any Credit Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Credit Document to which it is a party or shall contest the
validity or perfection of any Lien in any Collateral purported to be covered by
the Collateral Documents.
THEN, (1) upon the occurrence of any Event of Default described in Sections
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Borrower by Administrative Agent,
(A) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) the unpaid principal
amount of and accrued interest and premium on the Loans, and (II) all other
Obligations; and (B) Administrative Agent may cause Collateral Agent to enforce
any and all Liens and security interests created pursuant to the Collateral
Documents.

SECTION 9.    AGENTS

9.1.    Appointment of Agents. Each of Citi, Morgan Stanley, Barclays, MLPFS, GS
Bank, and Macquarie Capital is hereby appointed a Bookrunnner hereunder and each
Lender hereby authorizes each of Citi, Morgan Stanley, Barclays, MLPFS, GS Bank,
and Macquarie Capital to act as a Bookrunner in accordance with the terms hereof
and of the other Credit Documents. UBSS is hereby appointed Co-Manager hereunder
and each Lender hereby authorizes UBSS to act as Co-Manager in accordance with
the terms hereof and of the other Credit Documents. Citi is hereby appointed
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents and each Lender hereby authorizes Citi to act as Administrative Agent
and Collateral Agent in accordance with the terms hereof and of the other Credit
Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and in the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents, Lenders and Lender Counterparties and no Credit Party shall have any
rights as a third party beneficiary of any of the provisions thereof. In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower or
any of its Subsidiaries. Each of the Co-Manager, any Bookrunner and any Agent
described in clause (v) of the definition thereof may resign from such role at
any time, with immediate effect, by giving prior written notice thereof to
Administrative Agent and Borrower.

9.2.    Powers and Duties. Each Lender irrevocably authorizes each Agent to take
such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and in the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or of any of the other Credit
Documents, a fiduciary relationship in respect of any Lender or any other
Person; and nothing herein or in any of the other Credit Documents, expressed or
implied, is intended to or shall be so construed as to impose upon any Agent any
obligations in respect hereof or of any of the other Credit Documents except as
expressly set forth herein or therein.

9.3.    General Immunity.
(a)    No Responsibility for Certain Matters. No Agent shall be responsible to
any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or of any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or to make any disclosures with respect to the foregoing.
Anything contained herein to the contrary notwithstanding, Administrative Agent
shall not have any liability arising from confirmations of the amount of
outstanding Loans or the component amounts thereof.
(b)    Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent under or in connection with any of the Credit Documents
except to the extent caused by such Agent’s gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or with any of the other Credit Documents or from the exercise of any
power, discretion or authority vested in it hereunder or thereunder unless and
until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions,
including, for the avoidance of doubt, refraining from any action that, in its
opinion or the opinion of its counsel, may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law. Without prejudice to the generality of the foregoing, (i) each Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdings and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or under any of
the other Credit Documents in accordance with the instructions of Requisite
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5).
(c)    Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document by or through any one or more sub-agents appointed by
Administrative Agent. Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any the Affiliates of
Administrative Agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. All of the rights, benefits, and
privileges (including the exculpatory and indemnification provisions) of this
Section 9.3 and of Section 9.6 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent, and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by Administrative Agent, (i) such sub-agent shall be a third party
beneficiary under this Agreement with respect to all such rights, benefits and
privileges (including exculpatory rights and rights to indemnification) and
shall have all of the rights and benefits of a third party beneficiary,
including an independent right of action to enforce such rights, benefits and
privileges (including exculpatory rights and rights to indemnification)
directly, without the consent or joinder of any other Person, against any or all
of Credit Parties and the Lenders, (ii) such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent, and (iii) such
sub-agent shall only have obligations to Administrative Agent and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

9.4.    Agents Entitled to Act as Lender. The agency hereby created shall in no
way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.

9.5.    Lenders’ Representations, Warranties and Acknowledgment.
(a)    Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Holdings and its
Subsidiaries in connection with Loans hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of Holdings and its
Subsidiaries. No Agent shall have any duty or responsibility, either initially
or on a continuing basis, to make any such investigation or any such appraisal
on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
(b)    Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Loan on the Closing Date shall be deemed to
have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable on the Closing Date.

9.6.    Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, to the extent that such Agent shall
not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent in exercising its powers, rights and remedies or performing
its duties hereunder or under the other Credit Documents or otherwise in its
capacity as such Agent in any way relating to or arising out of this Agreement
or the other Credit Documents; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided, further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.

9.7.    Successor Administrative Agent and Collateral Agent.
(a)    Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower, and Administrative Agent
may be removed at any time with or without cause by an instrument or concurrent
instruments in writing delivered to Borrower and Administrative Agent and signed
by Requisite Lenders. Administrative Agent shall have the right to appoint a
financial institution to act as Administrative Agent and/or Collateral Agent
hereunder, subject to the reasonable satisfaction of Borrower and the Requisite
Lenders, and Administrative Agent’s resignation shall become effective on the
earliest of (i) 30 days after delivery of the notice of resignation (regardless
of whether a successor has been appointed or not), (ii) the acceptance of such
successor Administrative Agent by Borrower and the Requisite Lenders or (iii)
such other date, if any, agreed to by the Requisite Lenders. Upon any such
notice of resignation or any such removal, if a successor Administrative Agent
has not already been appointed by the retiring Administrative Agent, Requisite
Lenders shall have the right, upon five Business Days’ notice to Borrower, to
appoint a successor Administrative Agent. If neither Requisite Lenders nor
Administrative Agent have appointed a successor Administrative Agent, Requisite
Lenders shall be deemed to have succeeded to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that, until a successor Administrative Agent is so appointed by
Requisite Lenders or Administrative Agent, any collateral security held by
Administrative Agent in its role as Collateral Agent on behalf of the Lenders
under any of the Credit Documents shall continue to be held by the retiring
Collateral Agent as nominee until such time as a successor Collateral Agent is
appointed. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent and the
retiring or removed Administrative Agent shall promptly (i) transfer to such
successor Administrative Agent all sums, Securities and other items of
Collateral held under the Collateral Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Administrative Agent under the Credit Documents, and
(ii) execute and deliver to such successor Administrative Agent such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Administrative
Agent of the security interests created under the Collateral Documents,
whereupon such retiring or removed Administrative Agent shall be discharged from
its duties and obligations hereunder. Except as provided above, any resignation
or removal of Citi or its successor as Administrative Agent pursuant to this
Section 9.7 shall also constitute the resignation or removal of Citi or its
successor as Collateral Agent. After any retiring or removed Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent hereunder. Any successor
Administrative Agent appointed pursuant to this Section 9.7 shall, upon its
acceptance of such appointment, become the successor Collateral Agent for all
purposes hereunder.
(b)    In addition to the foregoing, Collateral Agent may resign at any time by
giving prior written notice thereof to Lenders and the Grantors, and Collateral
Agent may be removed at any time with or without cause by an instrument or
concurrent instruments in writing delivered to the Grantors and Collateral Agent
signed by Requisite Lenders. Administrative Agent shall have the right to
appoint a financial institution as Collateral Agent hereunder, subject to the
reasonable satisfaction of Borrower and the Requisite Lenders and Collateral
Agent’s resignation shall become effective on the earliest of (i) 30 days after
delivery of the notice of resignation, (ii) the acceptance of such successor
Collateral Agent by Borrower and the Requisite Lenders or (iii) such other date,
if any, agreed to by the Requisite Lenders. Upon any such notice of resignation
or any such removal, Requisite Lenders shall have the right, upon five Business
Days’ notice to Administrative Agent and with the consent of Borrower (such
consent not to be unreasonably withheld or delayed), to appoint a successor
Collateral Agent. Until a successor Collateral Agent is so appointed by
Requisite Lenders or Administrative Agent, any collateral security held by
Collateral Agent on behalf of the Lenders under any of the Credit Documents
shall continue to be held by the retiring Collateral Agent as nominee until such
time as a successor Collateral Agent is appointed. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring or removed Collateral
Agent under this Agreement and the Collateral Documents, and the retiring or
removed Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, Securities and other items of
Collateral held hereunder or under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Collateral Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.

9.8.    Collateral Documents and Guaranty.
(a)    Agents under Collateral Documents and Guaranty. Each Secured Party hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents; provided that neither Administrative Agent nor
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure or any other obligation whatsoever to any holder of
Obligations with respect to any Hedge Agreement. Subject to Section 10.5,
without further written consent or authorization from any Secured Party,
Administrative Agent or Collateral Agent, as applicable, may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented or (ii)
release any Guarantor from the Guaranty pursuant to Section 7.12 or with respect
to which Requisite Lenders (or such other Lenders as may be required to give
such consent under Section 10.5) have otherwise consented.
(b)    Right to Realize on Collateral and Enforce Guaranty. Anything contained
in any of the Credit Documents to the contrary notwithstanding, Borrower,
Administrative Agent, Collateral Agent and each Secured Party hereby agree that
(i) no Secured Party shall have any right individually to realize upon any of
the Collateral or to enforce the Guaranty, it being understood and agreed that
all powers, rights and remedies hereunder and under any of the Credit Documents
may be exercised solely by Administrative Agent or Collateral Agent, as
applicable, for the benefit of the Secured Parties in accordance with the terms
hereof and thereof and all powers, rights and remedies under the Collateral
Documents may be exercised solely by Collateral Agent for the benefit of the
Secured Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by Collateral Agent on any of the
Collateral pursuant to a public or private sale or other disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), Collateral Agent (or any Lender, except with
respect to a “credit bid” pursuant to Section 363(k), Section 1129(b)(2)(a)(ii)
or otherwise of the Bankruptcy Code) may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and Collateral
Agent, as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities) shall be entitled,
upon instructions from Requisite Lenders and for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by Collateral Agent at such sale or other disposition.
(c)    Rights under Hedge Agreements. No Hedge Agreement will create (or be
deemed to create) in favor of any Lender Counterparty that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Guarantor under the Credit Documents except as expressly
provided in Section 10.5(c)(i) of this Agreement and Section 10 of the Pledge
and Security Agreement. By accepting the benefits of the Collateral, such Lender
Counterparty shall be deemed to have appointed Collateral Agent as its agent and
agreed to be bound by the Credit Documents as a Secured Party, subject to the
limitations set forth in this clause (c).
(d)    Release of Collateral and Guarantees, Termination of Credit Documents.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, when all Obligations (other than contingent or indemnification
obligations for which no claim has been made and obligations in respect of any
Hedge Agreement) have been paid in full and all Commitments have terminated or
expired, upon request of Borrower, Collateral Agent and Administrative Agent
shall (without notice to, or vote or consent of, any Lender, or any affiliate of
any Lender that is a party to any Hedge Agreement) each take such actions as
shall be required to release its security interest in all Collateral, and to
release all guarantee obligations provided for in any Credit Document, whether
or not on the date of such release there may be outstanding Obligations in
respect of Hedge Agreements. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Borrower or any Guarantor or any substantial part of its property,
or otherwise, all as though such payment had not been made.
(e)    Notwithstanding anything to the contrary contained herein or any other
Credit Document, in connection with a sale or disposition of property permitted
by this Agreement, upon request of Borrower, Collateral Agent and Administrative
Agent shall each (without notice to, or vote or consent of, any Lender, or any
affiliate of any Lender that is a party to any Hedge Agreement) take such
actions as shall be required to release its security interest in such property.
(f)    The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Credit Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

9.9.    Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred. Each Lender hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any other Credit Document
against any amount due the Administrative Agent under this Section 9.9. The
agreements in this Section 9.9 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

9.10.    Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Credit Party, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:
(a)    to file a verified statement pursuant to rule 2019 of the Federal Rules
of Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;
(b)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its respective agents and counsel and
all other amounts due Administrative Agent under Sections 2.8, 10.2 and 10.3
allowed in such judicial proceeding); and
(c)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Sections 2.8, 10.2 and 10.3. To the extent that the payment of any such
compensation, expenses, disbursements and advances of Administrative Agent, its
agents and counsel, and any other amounts due Administrative Agent under
Sections 2.8, 10.2 and 10.3 out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

SECTION 10.    MISCELLANEOUS

10.1.    Notices.
(a)    Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, Manager, Collateral Agent or
Administrative Agent, shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Credit Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent in writing. Except as otherwise set forth in paragraph (b)
below, each notice hereunder shall be in writing and may be personally served or
sent by telefacsimile (except for any notices sent to Administrative Agent) or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile, or three Business Days after depositing
it in the United States mail with postage prepaid and properly addressed;
provided that no notice to any Agent shall be effective until received by such
Agent; provided, further, any such notice or other communication shall at the
request of Administrative Agent be provided to any sub-agent appointed pursuant
to Section 9.3(c) as designated by Administrative Agent from time to time.
(b)    Electronic Communications.
(i)    Notices and other communications to any Agent and Lenders hereunder may
be delivered or furnished by electronic communication (including e‑mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent, provided that the foregoing shall not apply to
notices to any Agent or any Lender pursuant to Section 2 if such Person has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(ii)    Each Credit Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.
(iii)    The Platform and any Approved Electronic Communications are provided
“as is” and “as available”. None of the Agents or any of their respective
officers, directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrants the accuracy, adequacy or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.
(iv)    Each Credit Party, each Lender and each Agent agrees that Administrative
Agent may, but shall not be obligated to, store any Approved Electronic
Communications on the Platform in accordance with Administrative Agent’s
customary document retention procedures and policies.
(v)    Any notice of Default or Event of Default may be provided by telephone if
confirmed promptly thereafter by delivery of written notice thereof.
(c)    Private Side Information Contacts. Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Holdings, its Subsidiaries or their securities for
purposes of United States federal or state securities laws. In the event that
any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and (ii)
neither Borrower nor Administrative Agent has any responsibility for such Public
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Credit Documents.

10.2.    Expenses. Whether or not the transactions contemplated hereby shall be
consummated, and, except as may be agreed separately in writing, Borrower agrees
to pay promptly (a) all the actual and reasonable costs and expenses incurred in
connection with the negotiation, preparation and execution of the Credit
Documents and any consents, amendments, waivers or other modifications thereto;
(b) all the actual and reasonable costs of furnishing all opinions by counsel
for Borrower and the other Credit Parties; (c) the reasonable fees, expenses and
disbursements of counsel to Agents in connection with the negotiation,
preparation, execution and administration of the Credit Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Borrower; (d) all the actual costs and
reasonable expenses of creating, perfecting, recording, maintaining and
preserving Liens in favor of Collateral Agent, for the benefit of Secured
Parties, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Requisite Lenders may reasonably request in respect
of the Collateral or the Liens created pursuant to the Collateral Documents; (e)
all the actual costs and reasonable fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers; (f) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (g) all other actual and reasonable costs and expenses
incurred by each Agent in connection with the syndication of the Loans and
Commitments and the transactions contemplated by the Credit Documents and any
consents, amendments, waivers or other modifications thereto and (h) after the
occurrence of a Default or an Event of Default, all costs and expenses,
including reasonable attorneys’ fees and costs of settlement, incurred by any
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from any Credit Party hereunder or under the other Credit Documents by
reason of such Default or Event of Default (including in connection with the
sale, lease or license of, collection from, or other realization upon any of the
Collateral or the enforcement of the Guaranty) or in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work‑out” or pursuant to any insolvency or bankruptcy cases or
proceedings.

10.3.    Indemnity.
(a)    In addition to the payment of expenses pursuant to Section 10.2, whether
or not the transactions contemplated hereby shall be consummated, each Credit
Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent and Lender and each of their
respective officers, partners, members, directors, trustees, advisors,
employees, agents, sub-agents and affiliates (each, an “Indemnitee”), from and
against any and all Indemnified Liabilities; provided no Credit Party shall have
any obligation to any Indemnitee hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the gross
negligence or willful misconduct of such Indemnitee or from a material breach of
the funding obligations of such Indemnitee, in each case, as determined by a
final, non-appealable judgment of a court of competent jurisdiction. To the
extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.3 may be unenforceable in whole or in part because they
are violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
(b)    To the extent permitted by applicable law, no Credit Party shall assert,
and each Credit Party hereby waives, any claim against each Lender, each Agent
and their respective Affiliates, directors, employees, attorneys, agents or
sub-agents, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Holdings and Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.
(c)    Each Credit Party also agrees that no Lender or Agent nor any of their
respective Affiliates, directors, employees, attorneys, agents or sub-agents
will have any liability to any Credit Party or any person asserting claims on
behalf of or in right of any Credit Party or any other person in connection with
or as a result of this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, in
each case, except in the case of any Credit Party to the extent that any losses,
claims, damages, liabilities or expenses incurred by such Credit Party or its
affiliates, shareholders, partners or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence, willful misconduct or material breach of the
funding obligations of such Lender, Agent or their respective Affiliates,
directors, employees, attorneys, agents or sub-agents in performing its
obligations under this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein;
provided, however, that in no event will such Lender, Agent, or their respective
Affiliates, directors, employees, attorneys, agents or sub-agents have any
liability for any indirect, consequential, special or punitive damages in
connection with or as a result of such Lender’s, Agent’s or their respective
Affiliates’, directors’, employees’, attorneys’, agents’ or sub-agents’
activities related to this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein.

10.4.    Set‑Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender is hereby authorized by each
Credit Party at any time or from time to time, subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender hereunder, including all claims of any nature or
description arising out of or connected hereto or with any other Credit
Document, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or any
other amounts due hereunder shall have become due and payable pursuant to
Section 2 and although such obligations and liabilities, or any of them, may be
contingent or unmatured; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to Administrative Agent for further application in
accordance with the provisions of Sections 2.14 and 2.19 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of Administrative Agent and the Lenders,
and (y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender and their respective Affiliates under this Section 10.4 are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have.

10.5.    Amendments and Waivers.
(a)    Requisite Lenders’ Consent. Subject to the additional requirements of
Sections 10.5(b) and 10.5(c), no amendment, modification, termination or waiver
of any provision of the Credit Documents, or consent to any departure by any
Credit Party therefrom, shall in any event be effective without the written
concurrence of Requisite Lenders; provided that Administrative Agent may, with
the consent of Borrower only, amend, modify or supplement this Agreement or any
other Credit Document to cure any ambiguity, omission, defect or inconsistency
(as reasonably determined by Administrative Agent), so long as such amendment,
modification or supplement does not adversely affect the rights of any Lender or
the Lenders shall have received at least five Business Days’ prior written
notice thereof and Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Requisite Lenders stating that the Requisite Lenders object to such
amendment.
(b)    Affected Lenders’ Consent. Without the written consent of each Lender
that would be directly affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:
(i)    increase the Commitment of any Lender;
(ii)    extend the scheduled final maturity of any Loan or Note;
(iii)    other than pursuant to Section 2.22, waive, reduce or postpone any
scheduled repayment (but not prepayment);
(iv)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.7) or
any fee or any premium payable hereunder;
(v)    extend the time for payment of any such interest, fees or premium;
(vi)    reduce the principal amount of any Loan;
(vii)    amend, modify, terminate or waive any provision of this Section
10.5(b), Section 10.5(c) or any other provision of this Agreement that expressly
provides that the consent of all Lenders is required;
(viii)    amend, modify, terminate or waive Section 2.2(a) or Section 2.14 or
amend the definition of “Requisite Lenders” or “Pro Rata Share”; provided, with
the consent of Requisite Lenders, additional extensions of credit pursuant
hereto may be included in the determination of “Requisite Lenders” or “Pro Rata
Share” on substantially the same basis as the Commitments and the Loans are
included on the Closing Date;
(ix)    release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents and except in connection with a “credit bid”
undertaken by the Collateral Agent at the direction of the Requisite Lenders
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code or other sale or disposition of assets in connection with an
enforcement action with respect to the Collateral permitted pursuant to the
Credit Documents (in which case only the consent of the Requisite Lenders will
be needed for such release);
(x)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document; or
(xi)    amend, modify or waive any provision of Section 9.2 of the Pledge and
Security Agreement.
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (viii), (ix)
and (x).
(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:
(i)    amend, modify or waive this Agreement or the Pledge and Security
Agreement so as to alter the ratable treatment of Obligations arising under the
Credit Documents and Obligations arising under Hedge Agreements or the
definition of “Excluded Hedge Obligations,” “Lender Counterparty,” “Hedge
Agreement,” “Obligations,” “Qualified ECP Guarantor,” “REC Hedge,” “Secured
Obligations” or “Swap Obligations” (as defined in any applicable Collateral
Document) in each case in a manner adverse to any Lender Counterparty with
Obligations then outstanding without the written consent of any such Lender
Counterparty; or
(ii)    amend, modify, terminate or waive any provision of the Credit Documents
as the same applies to any Agent or Arranger, or any other provision hereof as
the same applies to the rights or obligations of any Agent or Arranger, in each
case without the consent of such Agent or Arranger, as applicable.
(d)    Execution of Amendments, Etc. Administrative Agent may, but shall have no
obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party. Any such amendments, modifications, waivers
or consents shall be executed by (i) Borrower, (ii) Administrative Agent, and
(iii) each Lender and any other party to this Agreement to the extent expressly
required pursuant to Sections 10.5(a), (b) or (c), as applicable.

10.6.    Successors and Assigns; Participations.
(a)    Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Lenders. No Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders and other Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Register. Borrower, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case, unless and until recorded in the Register following receipt of a
fully executed Assignment Agreement effecting the assignment or transfer
thereof, together with the required forms and certificates regarding tax matters
and any fees payable in connection with such assignment, in each case, as
provided in Section 10.6(d). Each assignment shall be recorded in the Register
promptly following receipt by Administrative Agent of the fully executed
Assignment Agreement and all other necessary documents and approvals, prompt
notice thereof shall be provided to Borrower and a copy of such Assignment
Agreement shall be maintained, as applicable. The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.” Any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans.
(c)    Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including all or a portion of its Commitment or Loans owing to it or
other Obligations (provided, however, that pro rata assignments shall not be
required and each assignment shall be of a uniform, and not varying, percentage
of all rights and obligations under and in respect of any applicable Loan and
any related Commitments):
(i)    to any Person meeting the criteria of clause (i) of the definition of the
term “Eligible Assignee” upon the giving of notice to Borrower and
Administrative Agent; and
(ii)    to any Person meeting the criteria of clause (ii) of the definition of
the term “Eligible Assignee” with the consent (except in the case of assignments
of Loans made by or to the Arrangers) of Administrative Agent (such consent not
to be unreasonably withheld or delayed) provided, further, that each such
assignment pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount
of not less than (w) $1,000,000, (x) such lesser amount as agreed to by Borrower
(so long as no Event of Default has occurred that is then continuing) and
Administrative Agent, (y) the aggregate amount of the Loans of the assigning
Lender or (z) the amount assigned by an assigning Lender to (1) an Affiliate or
Related Fund of such Lender or (2) another Lender.
(d)    Mechanics.
(i)    Assignments and assumptions of Loans and Commitments by Lenders shall be
effected by manual execution and delivery to Administrative Agent of an
Assignment Agreement. Assignments made pursuant to the foregoing provision shall
be effective as of the Assignment Effective Date. In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver pursuant to Section 2.17(c), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to Administrative Agent or any Affiliate thereof or (z) in
the case of an assignee which is already a Lender or is an affiliate or Related
Fund of a Lender or a Person under common management with a Lender).
Notwithstanding anything herein to the contrary, the Administrative Agent shall
have no responsibility for monitoring or enforcing the prohibition on
assignments to Ineligible Institutions set forth in this Agreement.
(ii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Borrower and Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to (x)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent and each other Lender, hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full Pro Rata
Share of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(e)    Representations and Warranties of Assignee. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments and
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the Assignment Effective Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Commitments or Loans, as the case may be; (iii) it
will make or invest in, as the case may be, its Commitments or Loans for its own
account in the ordinary course and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Commitments or Loans or
any interests therein shall at all times remain within its exclusive control);
and (iv) it will not provide any information obtained by it in its capacity as a
Lender to Borrower or any Affiliate of Borrower.
(f)    Effect of Assignment. Subject to the terms and conditions of this Section
10.6, as of the Assignment Effective Date (i) the assignee thereunder shall have
the rights and obligations of a “Lender” hereunder to the extent of its interest
in the Loans and Commitments as reflected in the Register and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned to the assignee, relinquish its rights (other than any rights
which survive the termination hereof under Section 10.8) and be released from
its obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); and (iii) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with outstanding Loans
of the assignee and/or the assigning Lender.
(g)    Participations.
(i)    Each Lender shall have the right at any time to sell one or more
participations to any Person (other than an Ineligible Institution (solely to
the extent the list of Ineligible Institutions has been made available to all
Lenders), Holdings, any of its Subsidiaries or any of its Affiliates) in all or
any part of its Commitments, Loans or in any other Obligation. Each Lender that
sells a participation pursuant to this Section 10.6(g) shall, acting solely for
U.S. federal income tax purposes as a non-fiduciary agent of Borrower, maintain
a register on which it records the name and address of each participant and the
principal amounts of each participant’s participation interest with respect to
the Loan (each, a “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Commitments, Loans or its other obligations
under this Agreement) except to the extent that the relevant parties, acting
reasonably and in good faith, determine that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. Unless
otherwise required by the Internal Revenue Service, any disclosure required by
the foregoing sentence shall be made by the relevant Lender directly and solely
to the Internal Revenue Service. The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of a
participation with respect to the Loan for all purposes under this Agreement,
notwithstanding any notice to the contrary.
(ii)    The holder of any such participation, other than an Affiliate of the
Lender granting such participation, shall not be entitled to require such Lender
to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (A) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post‑default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement or (C) release all or substantially all of the Collateral
under the Collateral Documents or all or substantially all of the Guarantors
from the Guaranty (in each case, except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is
participating.
(iii)    Borrower agrees that each participant shall be entitled to the benefits
of Sections 2.15(c), 2.16 and 2.17 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided (x) a participant shall not be entitled to receive any greater
payment under Section 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such participant,
unless the sale of the participation to such participant is made with Borrower’s
prior written consent (not to be unreasonably withheld or delayed) and (y) a
participant that would be a Non‑U.S. Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless it complies with Section 2.17(c)
as though it were a Lender (it being understood that any such form required by
Section 2.17(c) shall be delivered to the applicable Lender and not the Borrower
or Administrative Agent); provided, further, that, except as specifically set
forth in clauses (x) and (y) of this sentence, nothing herein shall require any
notice to Borrower or any other Person in connection with the sale of any
participation. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender, provided
such participant agrees to be subject to Section 2.14 as though it were a
Lender.
(h)    Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 10.6 any Lender
may assign, pledge and/or grant a security interest in all or any portion of its
Loans, the other Obligations owed by or to such Lender, and its Notes, if any,
to secure obligations of such Lender including any Federal Reserve Bank as
collateral security pursuant to Regulation A of the Board of Governors and any
operating circular issued by such Federal Reserve Bank; provided that no Lender,
as between Borrower and such Lender, shall be relieved of any of its obligations
hereunder as a result of any such assignment and pledge; provided, further, that
in no event shall the applicable Federal Reserve Bank, pledgee or trustee, be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.
(i)    No Assignments or Participations to Ineligible Institutions.
Notwithstanding anything to the contrary herein, no assignment may be made or,
to the extent the list of Ineligible Institutions has been provided to all
Lenders, participation sold to an Ineligible Institution. Notwithstanding
anything herein to the contrary, the Administrative Agent shall have no
responsibility for monitoring or enforcing the prohibition on the sale of
participation to an Ineligible Institutions set forth in this Agreement.

10.7.    Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8.    Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Loan. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.15(c), 2.16, 2.17, 10.2, 10.3 and 10.4 and the
agreements of Lenders set forth in Sections 2.14, 9.3(b) and 9.6 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, payment of the Loans and the
termination hereof.

10.9.    No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Hedge Agreements. Any forbearance or failure to
exercise, and any delay in exercising, any right, power or remedy hereunder
shall not impair any such right, power or remedy or be construed to be a waiver
thereof, nor shall it preclude the further exercise of any such right, power or
remedy.

10.10.    Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Credit Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lender enforces any security interests or exercises
any right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

10.11.    Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12.    Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.

10.13.    Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.

10.14.    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN
THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

10.15.    CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR TO ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS,
SHALL BE BROUGHT IN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN
THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER
JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK.  BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN
WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY
AGREEMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR
WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.

10.16.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

10.17.    Confidentiality. Each Agent and each Lender shall hold all non‑public
information regarding Borrower and its Subsidiaries, Affiliates and their
businesses identified as such by Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s and
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender and each Agent may make (i) disclosures of such information to
Affiliates of such Lender or Agent and to their respective officers, directors,
partners, members, employees, legal counsel, independent auditors and other
advisors, experts or agents who need to know such information and on a
confidential basis (and to other Persons authorized by a Lender or Agent to
organize, present or disseminate such information in connection with disclosures
otherwise made in accordance with this Section 10.17), (ii) disclosures of such
information reasonably required by any potential or prospective assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Loans or any participations therein or by any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations (provided such assignees, transferees, participants, counterparties
and advisors are advised of and agree to be bound by either the provisions of
this Section 10.17 or other provisions at least as restrictive as this Section
10.17), (iii) disclosure to any rating agency when required by it, provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to Credit
Parties received by it from any Agent or any Lender, (iv) disclosure on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans, (v) disclosures in connection with the exercise of any remedies hereunder
or under any other Credit Document, (vi) disclosures made pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such Person agrees to inform Borrower promptly thereof to
the extent not prohibited by law) and (vii) disclosures made upon the request or
demand of any regulatory, quasi-regulatory or self-regulatory authority
purporting to have jurisdiction over such Person or any of its Affiliates. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement and the other Credit Documents. Notwithstanding anything to the
contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates,
and their respective Affiliates’ directors and employees to comply with
applicable securities laws. For this purpose, “tax structure” means any facts
relevant to the U.S. federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.

10.18.    Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

10.19.    Effectiveness; Counterparts. This Agreement shall become effective
upon the execution of a counterpart hereof by each of the parties hereto and
receipt by Borrower and Administrative Agent of written notification of such
execution and authorization of delivery thereof. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic format (i.e.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.20.    PATRIOT Act. Each Lender and Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or Administrative Agent, as applicable, to identify such Credit Party in
accordance with the PATRIOT Act.

10.21.    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.22.    No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person. Each Credit Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto.

10.23.    Entire Agreement. All of the Arrangers’ obligations and agreements
shall terminate and be superseded by the Credit Documents and the Arrangers and
their Affiliates shall be released from all liability in connection with any
such obligations or agreement, including any claim for injury or damages,
whether consequential, special, direct, indirect, punitive or otherwise.
[Remainder of page intentionally left blank]











IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
TERRAFORM PRIVATE OPERATING II, LLC
By:
/s/ Rebecca Cranna    

Name: Rebecca Cranna
Title: Authorized Representative
TERRAFORM PRIVATE II, LLC
By:
/s/ Rebecca Cranna    

Name: Rebecca Cranna
Title: Authorized Representative
TERRAFORM UTILITY SOLAR XIX HOLDONGS, LLC
By:
/s/ Rebecca Cranna    

Name: Rebecca Cranna
Title: Authorized Representative
TERRAFORM IWG ACQUISITION HOLDINGS III, LLC
By:
/s/ Rebecca Cranna    

Name: Rebecca Cranna
Title: Authorized Representative
TERRAFORM IWG ONTARIO HOLDINGS GRANDPARENT, LLC
By:
/s/ Rebecca Cranna    

Name: Rebecca Cranna
Title: Authorized Representative
TERRAFORM IWG ACQUISITION ULTIMATE HOLDINGS II, LLC
By:
/s/ Rebecca Cranna    

Name: Rebecca Cranna
Title: Authorized Representative




CITIBANK, N.A.,
as Administrative Agent, Collateral Agent and a Lender
By:
/s/ Sandip Sen    

Name: Sandip Sen
Title: Managing Director/Vice President
 



CITIGROUP GLOBAL MARKETS INC.,
as an Arranger and Bookrunner
By:
/s/ Sandip Sen    

Name: Sandip Sen
Title: Managing Director/Vice President


MORGAN STANLEY SENIOR FUNDING, INC.,
as an Arranger, Bookrunner and a Lender
By:
/s/ Julie Lilienfeld    

Name: Julie Lilienfeld
Title: Authorized Signatory





BARCLAYS BANK PLC,
as an Arranger, Bookrunner and a Lender




By:
/s/ Vanessa Kurbatskiy    

Name: Vanessa Kurbatskiy
Title: Vice President





MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as an Arranger and a Bookrunner
By:
/s/ Authorized Signatory    

Name: Autorized Signatory
Title: Managing Director





BANK OF AMERICA, N.A.,
as a Lender




By:
/s/ JB Meanor II    

Name: JB Meanor II
Title: Managing Director





GOLDMAN SACHS BANK USA,
as an Arranger, a Bookrunner and a Lender
By:/s/ Robert Ehudin    
Name: Robert Ehudin
Title: Authorized Signatory





MACQUARIE CAPITAL (USA) INC.,
as an Arranger and a Bookrunner




By:
/s/ Ayesha Farooqi    

Name: Ayesha Farooqi
Title: Managing Director


By:
/s/ Michael Barrish    

Name: Michael Barrishi
Title: Managing Director






MIHI LLC,
as a Lender




By:
/s/ Ayesha Farooqi    

Name: Ayesha Farooqi
Title: Authorized Signatory


By:
/s/ Michael Barrish    

Name: Michael Barrish
Title: Authorized Signatory







UBS SECURITIES, LLC,
as Co-Manager
By:
/s/ Darlene Arias    

Name: Darlene Arias
Title: Director


By:
/s/ Houssem Daly    

Name: Houssem Daly
Title: Associate Director






UBS AG, STAMFORD BRANCH,
as a Lender


 
By:
/s/ Darlene Arias    

Name: Darlene Arias
Title: Director


By:
/s/ Houssem Daly    

Name: Houssem Daly
Title: Associate Director





APPENDIX A
TO
CREDIT AND GUARANTY AGREEMENT
Closing Date Commitments
Lender
Loan Commitment
Pro Rata Share
Citibank, N.A.
$100,000,000
20%
Morgan Stanley Senior Funding, Inc.
$100,000,000
20%
Barclays Bank PLC
$100,000,000
20%
Bank of America, N.A.
$50,000,000
10%
Goldman Sachs Bank USA
$50,000,000
10%
MIHI LLC
$50,000,000
10%
UBS AG, Stamford Branch
$50,000,000
10%
   Total
$500,000,000
100%










APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
TERRAFORM PRIVATE II, LLC AND ITS SUBSIDIARIES


TerraForm Private II, LLC
7550 Wisconsin Ave.
Bethesda, MD 20814
Attention: Chief Financial Officer
Attention: General Counsel


with a copy to:


TerraForm Private Operating II, LLC
7550 Wisconsin Ave.
Bethesda, MD 20814
Attention: Chief Financial Officer
Attention: General Counsel










CITIBANK, N.A.,
Administrative Agent’s Principal Office and as Lender:


1615 Brett Road
New Castle, Delaware 19720
Attn: TerraForm Private Operating II






